                                                                                                                                                      ~ Merrill Lynch
                                                                                                                                                             Sank of America Corporation


Online at: www.mymerrill.com                                 Account Number: [RedactedJ77 55                      24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                         $439,023.81
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                   1-800-876-8770


                                                                                                                                               January 01, 2019 - January 31, 2019

                                                        This Statement                              ASSETS                                      January 37               December 37
                                                                                                    Cash/Money Accounts                         12,939.11                 156,051.74
                                                        ii~~~j                                      Fixed Income
                                                                                                    Equities                                    96,221.01                  25,523.88
      Total Debits                                       (750,407.55)              (150,407.55)     Mutual Funds                               329,863.69                 307,485.06
      Securities You Transferred In/Out                                                             Options
      Market Gains/(Losses)                                 25,133.53                 25,133.53     Other
      i1~!il~~~~l~~1{6j'~~~,·
                           1        1 ,,,.•.••.. ·..•                                                   Subtotal (Long Portfolio)
                                                                                                    TOTAL ASSETS
                                                                                                                                              439,023.81
                                                                                                                                             $439,023.81
                                                                                                                                                                          489,060.68
                                                                                                                                                                         $489,060.68

                                                                                                    LIABILITIES
                                                                                                    Debit Balance
                                                                                                    Short Market Value
                                                                                                    TOTAL LIABILITIES
                                                                                                    NET PORTFOLIO VALUE                      $439,023.81                 $489,060.68




             Go paperless! Receive this statement online instead of by mail. Visit mymerri/1.com
             to enroll in online defivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated /MLPF&S} and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration {SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

012                                                                                                             4709                                                               12 of 21
NINA FISCHMAN                                  Account Number:   [RedactedJ7155                                         24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                January 01, 2019 - January 31, 2019


CASH FLOW                     This Statement    Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts    $156,051.74                             * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                  include asset categories less than 1 %; includes the categorical values for the
                                                                         underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers             74,950.00       74,950.00                                                                             Allocation
Other Credits                                                                                      D     Equities                         75.38%
     Subtotal                    74,950.00       74,950.00       I
                                                                                                   D     Fixed Income                     18.19%
DEBITS
Electronic Transfers           (150,000.00)    (150,000.00)      I                            \I   lfJlla Alternative                      3.48%
Margin Interest Charged                                                                                  Investments
Other Debits                                                                                       111111 Cash/Money                       2.95%
Visa Purchases                                                                                            Accounts
ATM/Cash Advances                                                                                        TOTAL                              100%
Checks Written/Bill Payment
Advisory and other fees            (407.55)        (407.55)
     Subtotal                 (150,407.55)     {150,407.552
Net Cash Flow                 !$75,457.55)     ($75,457~5§)

OTHER TRANSACTIONS
Dividends/Interest Income           287.15          139.44
Security Purchases/Debits       (67,942.23)     (67,942.23)
Securi!/_ Sales/Credits
Closing Cash/Money Accounts     $12,939.11
                                                                       DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                    Mail                    Online Oelivel)'_
                                                                       Statements                                       X
                                                                       Performance Reports                              X
                                                                       Trade Confirms                                   X
                                                                       Shareholders Communication                       X
                                                                       Prospectus                                       X
                                                                       Service Notices                                  X
                                                                       Tax Statements                                   X




+
012                                                                                 4709                                                                        13of21
                                                                                                                                                              ~ Merrill lynch
                                                                                                                                                                      Bank of America Corporation


NINA FISCHMAN                                                                       Account Number: [Redao\edJ77 55


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                          January 01, 2019 - January 31, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) ifthere have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average         Current                  Interest on                         Closing
    Money Account Description                                        Opening Balance                 Deposit Balance          Yield%                    Deposits                         Balance
    Bank of America, N.A.                                                           79                         1,010              .00                       0.64                                0
    Bank of America CA, N.A.                                                         1                                0           .00                       0.00                                0
    TOTAL ML Bank Deposit Program                                                   80                                                                      0.64                                0


                                                                                                             Average         Current                  Interest on                         Closing
    Money Account Description                                         Opening Balance                Deposit Balance          Yield%                    Deposits                         Balance
    Bank of America, N.A.                                                     155,971                         79,668            2.07                      138.80                         12,938
    TOTAL Preferred Deposit                                                   155,971                                                                     138.80                          12,938




+
012                                                                                                                   4709                                                                  14 of 21
NINA FISCHMAN                                                               Account Number: [Redacted]7155                                            24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                           January 01, 2019 - January 31,      2019

CASH/MONEY ACCOUNTS                                                                Total            Estimated                         Estimated                    Estimated            Est. Annual
Description                                         Quantity                  Cost Basis          Market Price                      Market Value               Annual Income                  Yield%
CASH                                                     1.11                       1.11                                                     1.11
+PREFERRED DEPOSIT                                12,938.00                   12,938.00                1.0000                         12,938.00                             268                2.07
  +FDIC INSURED NOT SfPC COVERED

             TOTAL                                                            12,939.11                                               12,939.11                             268                2.07
                                                                                  --
EQUITIES                                                                           Unit               Total       Estimated             Estimated              Unrealized         Estimated Current
Description                           Symbol Acquired           Quantity     Cost Basis          Cost Basis     Market Price          Market Value            Gainl/Loss)Annual Income Yield%
AMAZON COM INC COM                     AMZN 01 /16/19                11    1,702.0445            18,722.49       1,718.7300              18,906.03                183.54
CHIPOTLE MEXICAN GRILL                  CMG 01 /07 /19               41      482.2429            19,771.96        529.6100               ?_1,!1_4.()1           1,942.05
GOLDMAN            SACHS GROUP  INC      GS01/16/19                 103      189.2339            19,491.10        198.0100               20,395.03                9mg,
                                                                                                                                                                  .....                 330    1.61
--·-- ---- ------ ----- --  ---
HERBALI FE NUTRITION LTD                HLF 01 /16/19               171       58.2261             9,956.68         59.7000              _ 1_ 0,_208,_70           252.02
VERIZON COMMUNICATNS COM                  vz 10/19/18               454       54.9859            24,963.64         55.0600               24,997.24                 33.60              1,095    4.37
            TOTAL                                                                                92,905.87                               96,221.01              3,315.14              1,425    1.48


                                                                                                                                                              Cumulative          Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                       Total       Estimated      Estimated            Unrealized       Total Client          Investment           Annual Current
Description                                   Quantity             Cost Basis     Market Price   Market Value       Gainl/Loss)          Investment             Return($)           Income Yield%
GRANITESHARES GOLD                                 116             14,036.00        131.6194       15,267.85             1,231.85             14,036               1,231
     SHARES
      SYMBOL:BAR         Initial Purchase: 08/09/18
     Alternative Investments 100%
          ----..

HEALTH CARE SELECT SPDR                            194             18,007.00         90.6700       17,589.98             (417.02)             18,007                (417)              265     1.50
     SYMBOL: XLV         Initial Purchase: 09/12/18
     Equity 100%
      .8592 Fractional Share                                              73.63      90.6700            77.90                4.27                                                        2     1.50
         ---


!SHARES 1-3 YEAR                                485                40,335.74         83.8300       40,657.55               321.81             40,169                 488               698     1.71
      TREASURY BOND ETF
      SYMBOL:SHY      Initial Purchase: 08/09/18

+
012                                                                                                              4709                                                                          15 of 21
                                                                                                                                             ~ ~~!~!!!ic~!!o~~n
NINA FISCHMAN                                                    Account Number: [RedactedJ7155


YOUR CMA ASSETS                                                                                                                       January 01, 2019 - January 31, 2019

                                                                                                                                           Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                  Total     Estimated      Estimated        Unrealized      Total Client      Investment       Annual Current
Description                           Quantity            Cost Basis   Market Price   Market Value      Gainl/Loss)      Investment         Return{$}      Income Yield%
      Fixed Income 100%
      .3645 Fractional Share                                  30.43       83.8300           30.56                 . 13                                           1   1.71

!SHARES 0-5 YEAR HIGH                              503    23,548.24       46.3600       23,319.08            (229.16)        23,231                87       1,322    5.66
      CORPORATE BOND ETF
      SYMBOL: SHYG       Initial Purchase: 08/09/18
      Fixed Income 100%
      .6945 Fractional Share                                  30.50        46.3600          32.20                1.70                                            2   5.66

!SHARES INTEREST RATE                             178     16,325.70       88.8517       15,815.60            (510.10)        16,325             (510)         973    6.15
      HEDGED HIGH YIELD BONO ETF
      SYMBOL: HYGH      Initial Purchase: 08/09/18
      Fixed Income 100%


!SHARES S&P 500                                     292   86,493.92      321.1900       93,787.48            7,293.56        84,567             9,220        1,698   1.81
      INDEX FUND CL INSTL
      SYMBOL: BSPIX       Initial Purchase: 08/31117
      Equity 100%
       .5610 Fractional Share                                175.95      321.1900          180.19                4.24                                            4    1.81

SECTOR SPDR INDUSTRIAL                            561     42,593.02        71.7700      40,262.97           (2,330.05)       42,400           (2,137)         777    1.92
     SYMBOL: XU         Initial Purchase: 08/09/18
     Equity 100%
     .4122 Fractional Share                                   26.45        71.7700           29.58               3.13                                            1    1.92

SPDR S P BIOTECH                                   350    29,833.69       · 83.6000     29,260.00            (573.69)        29,833             (573)           71     .24
      SYMBOL: XBI         Initial Purchase: 11108/18
      Equity 100%


SPDR US FINANCIAL SECTOR                          1,376   39,020.09        25.9400      35,693.44           (3,326.65)       38,830            (3,136)         682    1.90
     ETF


+
012                                                                                                  4709                                                             16 of 21
NINA FISCHMAN                                                                  Account Number:        [RedactedJ77   55                                        24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                     January 01, 2019 - January 31, 2019
                                                                                                                                                                        Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                                Total      Estimated          Estimated               Unrealized        Total Client       Investment       Annual Current
Description                           Quantity                          Cost Basis    Market Price       Market Value             Gainl(Loss)        Investment          Return{$}      Income Yield%
                SYMBOL: XLF        Initial Purchase: 08/09/18
                Equity 100%
                .3631 Fractional Share                                       8.61        25.9400                       9.42                  .81                                              1    1.90
------- ----------------------



VANGUARD MATERIALS ETF                                           149    20,129.90       119.1200             17,748.88                (2,381.02)         20,129             (2,381)         335    1.88
                 SYMBOL: VAW        Initial Purchase: 08/09/18
                 Equity 100%
                 .8480 Fractional Share                                     93.97        119.1200                    101.01                 7.04                                              2    1.88

                            Subtotal /Fixed Income)                                                         79,854.99
                            Subtotal (Equities)                                                            234,740.85
                            Subtotal /Alternative Investments)                                              15,267.85
                            TOTAL                                      330,762.84                          329,863.69                   (899.15)                             1,872        6,834    2.07

LONG PORTFOLIO                                                                       Adjusted/Total                       Estimated          Unrealized       Estimated           Estimated       Current
                                                                                         Cost Basis                  Market Value           Gainl(Loss) Accrued Interest      Annuaf Income        Yield%

                             TOTAL                                                     436,607.82                     439,023.81              2,415.99                                8,526         1.94

Total Client Investment: Cost of shares directly purchased and still held. Does not include           Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                                shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                   reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)           accounts.
of all shares purchased and still held, including shares acquired through reinvestment of             Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
 Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
 should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
 Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
 Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
012                                                                                                                            4709                                                                 17 of 21
                                                                                                                                                ~ ~~!~!!!ic~!~o~~n
NINA FISCHMAN                                                        Account Number:   [Re<JactedJ7155




YOUR CMA TRANSACTIONS                                                                                                                    January 01, 2019 - January 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                Income
Date   Description                    Transaction Type                                   Quantity                                                  Income        Year To Date
Taxable Interest
01/18 BANK DEPOSIT INT 07 /18                    t:r Bank Interest                                                                                     .64
01/31    BANK DEPOSIT INTEREST                   l:I Bank Interest                                                                                     .80
         PREFERRED DEPOSIT                         Income Total                                                                                    138.00
         Subtotal (Taxable Interest)                                                                                                               139.44             139.44
Taxable Dividends
01 /04 !SHARES INTEREST RATE             Dividend                                                                                                  147.71
       HEDGED HIGH YIELD BOND ETF HOLDING 178.0000 PAY DATE 01/04/2019 PAYABLE IN 2019 REPORTABLE IN 2018
         ----

         Subtotal (Taxable Dividends)                                                                                                              147-71                .00
         NET TOTAL                                                                                                                                 287.15             139.44


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                               Transaction    Commissions/              (Debit)/   Accrued Interest
Date          Description                         Transaction Type                 Quantity                  Amount      Trading_ Fees              Credit     Earnedl(Paid)

Purchases
07 /09      CHIPOTLE MEXICAN GRILL                Purchase                        41.0000                (19,771.96)                          (19,771.96)
            [Redacted]       05 UNIT PRICE 482.2429
01/18       AMAZON COM INC COM                    Purchase                        11.0000                (18,722.49)                          (18,722.49)
            [Redacted]       06 UNIT PRICE 1702.0444
01/18       GOLDMAN SACHS GROUP INC               Purchase                       103.0000                (19,491.1 O)                         (79,491.1 O)
            [Redacted]       04 UNIT PRICE 189.2340
                                     - - ----

01/18       HERBALIFE NUTRITION LTD               Purchase                       171.0000                 (9,956.68)                            (9,956.68)
            [Redacted]              UNIT PRICE   58.2262
                                                                                                                                                 ···--
             Subtotal (Purchases)                                                                        {67,942.23)                          {67,942.23)

            TOTAL                                                                                        (67,942.23)                          (67,942.23)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                 (67,942.23)
            TOTAL SECURITY SALES/CREDITS

+
072                                                                                                         4709                                                         1Bof21
NINA FISCHMAN                                                         Account Number:    [RedactWJ7155                           24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                              January 01, 2019 - January 31, 2019

CASH/OTHER TRANSACTIONS
Date        Description                         Transaction Type                                           Quantity                Debit                        Credit
Electronic Transfers
01 /15      WIRE TRF OUTP49015034122            Wire Transfer Out                                                             75,000.00
01/15       WIRE TRF IN D49015031248            Wire Transfer In                                                                                          74,950.00
            ORG=J'Redacted]l 55 NINA FISCH
                                                                                                                                                         ""·~


01 /16      WIRE TRF OUTP49016027755            Wire Transfer Out                                                             75,000.00
            Subtotal (Electronic Transfers)                                                                                   150,000.00                   74,950.00

            NET TOTAL                                                                                                         75,050.00


ADVISORY AND OTHER FEES
Date            Fee Type                                        Quantity   Description                                             Debit                        Credit
01/03           Advisory Program Fee                                       INV. ADVISORY FEE JAN                                   80.00
01/07           Advisory Program Fee                                       INV. ADVISORY FEE JAN                                 148.45
01/08           Advisory Program Fee                                       INV. ADVISORY FEE JAN                                 179.10
                NET TOTAL                                                                                                        407.55




    YOUR CMA MONEY ACCOUNT TRANSACTIONS
    Date       Description                        Withdrawals              . Oeeosits Date         J:?~?G_ription                     Withdrawals               D?_pg_~_i_t~---
    01/03      MLBANl<i:iic:iios11 PROGRAM···           80.00                         01/15         PREFERRED DEPOSIT                  75,000.00
    01/07      PREFERRED DEPOSIT                   20,000.00                          01/16         PREFERRED DEPOSIT                  10,971.00
    01/08      ML BANK DEPOSIT PROGRAM                                     19,820.00 01 /17         ML BANK DEPOSIT PROGRAM                                  10,970.00
    01/09      ML BANK DEPOSIT PROGRAM              19,772.00                         07/17         PREFERRED DEPOSIT                  37,200.00
    01/15      ML BANK DEPOSIT PROGRAM                  48.00                         07/18         ML BANK DEPOSIT PROGRAM            10,970.00
                  NET TOTAL                                                                                                           143,251.00




+
072                                                                                                         4709                                                    19 of 21
                                                                                                                                                          ~ ~~!~!!!ic~!!o~~n

Customer Service                                                Securities l_nvest_or Protection Corporation (SIPC), and,    at www.finra.org
  Please promptly report ar,y inaccuracy discreP,ancy           in other JUrisd1ct1ons, locally registered entItIes.            We receive a fee from ISA® banks of up to 2% per annum
and/or concern py calling Wealth Management Client                Investment products offered by Investment Banking          of the average daily balances. We receive a fee from our
Support at (800-MERRILLJ Vl(ithifl ten (1 UJ business days      Affiliates, including MLPF&S, ARE NOT FDIC INSURED,          affiliated banks of up to $100 per annum for each account
after deliver,,_ of or communication of the account             ARE NOT BANK GUARANTEED AND MAY LOSE VALUE                   that sweeps balances to the banks under the RASP SM and
statemer)t. you s_hoult;I _re-confirm any oral .                                                                        ·    ML bank deposit programs. We also receive a fee from Bank
communications In writing to protect your rights.               Additional Information                                       of America, N.A. based on the average daily Preferred
About Us                                                           We will route your <eguity and option orders to market Deposit® and Preferred Deposit for Business® balances.
                 .        f.      .                       .     centers consistent wItli our duty of best execution.
   Yoy may review our inanc,al statement at our offices:           Except for certain custodial accounts we hold bonds Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated              and preferred stocks in bulk segregation. If there is a         For all customers, including those who own options, please
(MLPF&S or ML), One Bryant Park, N<ew York, New York            partial call for those securities, securities will be        promptly    advise us of any material change in your
100~6. If you request a copy of our financial statement,        randomly selected from those held in bulk. The               investment     objectives or financial condifion. Individual
we will mail It to you.                               ..        probability of your holdings being selected is
    We _act as a _market.maker, 9~aler, block pp~I9oner         proportional to the total number of customer holdings options commission charges have been included in your
or arbitrageur In certatrJ _securities. These a_ctIvItIes may   of th.at particular security that we hold.                   confirma_tion. You may request a summary of this
put us or one of our aff1l1ates on the opposite side of            This statement serves as a confirmation of certain        information.
transaction~ we execute for yoµ_ and potentially result in      transactions during the period permitted to be
tradinq profits for us or our aff1l1ates.                       reported periodically. Additional information including Margin Customers
   Bof/H/lerrill Lynch Research is research produced by         the time of execution for any trade, is available upon          If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third              written request.                                             statement of your margin account and special
party research ratings from selected vendors are                   In accordance with applicable law, rules and
provided, if available, for your information. Our               regulations, your free credit balance is not segregated memorandum             account maintained for you pursuant to
providing these research ratings is not a solicitation or       and we can use these funds in our business. Your free applicable           regulations. The permanent record of the
                                                                                                                             separate account, as required by Regulation T, is available
recommendation of any particular security. MLPF&S               credit balance is the amount of funds payable upon
and its affiliates are not responsible for any third party      your demand. You haye the right to receive, in Uie           for your inspection upon request You should retain this
research and have no liability for such research. You           normal course of by~Iness, arJy free credit b9 Iance and stafement for use with your next statement to calculate
are responsible for any trading decision you make               anv.fully paid secyritt<es to which yo_u are entitled,        interest charges, if any, for the period covered by this
based upon third party research ratings and reports.            sut>Ject to any obligations you owe in any of your            statement. Tne interest charge period will parallel the
   MLPF&S may make available to you certain securities          accounts.                 .                                   statement period, except tha1 interest due for the final day
and other investment products that are sponsored,               . For clients enroll_ed 1n a sweep program, the balance of the statement period will be carried over and appear on
manaq_ed, distributed or provi_ded by companies that            in any bank deP,os1t siccou.nt or sliares of any r!]Opey     your next statement.
are_ affiliates of Bank of America Corporation (BAC) or in      market mutual fu_nd 1n which you.have a benef1c1al
which BAC has a substantial economic interest.                   tntereSl can be withdrawn or nqutdated C?rJ your order       Coverage for your Account
   Merrill Edge is the marketing name for two                   and th~ proceeds returned to your securities account                        ..                    .            .
businesses: Merrill Edge Advisory Center™, which                or remitted to you. .                                           The Secunt1es _Investor Prot~ct1on Corporation (SIPC) ?nd
offers team-based advice and guidance brokera e                    Yp1,1 w1ll_ha~e the right to vote fLlll shares and we may our excess-SIPC insurance policy do not cover commod1t1es
services; and a self-directed online investing pla~form         solicit voting instruc\Ions concerning these full st,ares futures contracts, fixed annuity contracts, hedge funds,
 Both are made available through MLPF&S                     ·   in your account. Voting shares in your accoµ~t will be        private equity funds, commodity pools and other investment
   Bank of America Merrill Lyncf, is the marketing name          governed by the then. current rules and po\1c1~s of          contracts (such as limited partnerships) that are not
for the global banking and lobal markets businesses             FINRA and. the Securities Exchange Comm1ss1.on or             registered with the US Securities Exchange Commission,
 of BAC. "Lending, derivative~, and other commercial            0th er appl,caple exchanq~s or regulatory bod_,es.            pre~ious metals, other assets that are no1 securities, as
 banking activities are performed lobally by bankin                All tr9nsact1ons are subject to tlie const1tut1on, rules, defined by SIPC and assets that are not held at MLPF&S
     ..             .        .          Qt      .         g     requlatIons, customs, usages, rulings and                          h        h 'd        ·    B k fA        ·    NA     B k' f
 affiliates of BAC, inclua,_ng Bank or America, !\I.A.,          inferpretations of the excfiange or market and its           sue as cas. on. epos1t at an o meri~a, .. or an o
 member Fed~~al Depost!Jnsur9nce Corporation                     clearinghouse, if any, where tlie transactions are           America Cal1forrna, N.A. .(Merrill Lynch affiliated _banks) or
 {FDIC). Securities, strate_g,~ advisory, and other              executed, and if not executed on any exchange, FINRA. other depository 1nst1tut1ons. Thqse bank deposits are .
 inv~stment bankin!J. actIvItI~s are performed globally            You may obtain an investor brochure that includes          protecteiJ by the FDIC µp tc, applicable l1m1ts. MLPF&S ,s not
 by in~estme_r]t bal;)Rtflg afft)1ate_s of BAC ("Investment      information describinq the FINRA Regulation Public           a bank. Unless otherwise disclosed, INVESTMENTS
 Banking AffIlIates ), including, in the United S_tates,         Disclosure Program ("Program"). To ootain a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, Jl.R~ NOT BANK
 MLPF&S.and Merril_! Lynch Professional Clearing Corp.,          or more information aboul: the Pro_qram or your broker GUARANTEED AND MAY LOSE VALUE. To obtain information
 all c,f which are registered broker dealers and memtiers        contact the FINRA Regulation PubITc Disclosure Program about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and          Hotline at (800)289-9999 or access the FINRA website http:/ /www.sipc.org or (202)371-8300.

 +
  012                                                                                                  4709                                                                         20 of 21
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      l:!        Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •          Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *          Dividends reported to the I RS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                         Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     occ        Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #          Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                         payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                               behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A        Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C        Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N        Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0        Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0   GUST Non-negotial51e securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                      name or the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          it         Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                     has upgraded (i) or downgraded U) its
stale.                                                       current price of the security and will fluctuate.                       fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private del51t        ETFs, equity indices), alternative
funds, and Fledge funds) are generally illiquid              investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current varues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   012                                                                                             4709                                                                     21 of 21
                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                            Sank of America Corporation
                                                      Primary Account: [RedactOOJ7155


NINA FISCHMAN
703 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                               January 01, 2019 - January 31, 2019
WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                    January 31               December 37              Month Change
                                                       Net Portfolio Value                               $919, 193_38                $928,580.54                 ($9,387.16)         T
                                                       Your assets                                       $919,193.38                 $928,580.54                 ($9,387.16)         T
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)              ($75,823.82)                   ($834.64)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions                   ($75,823.82)                   ($834.64)
call 24-Hour Assistance:                                                                                     $414.12                   $3,378.02
                                                       Your Dividends/Interest Income
(800) MERRILL                                                                                              $66,022.54                ($75,530.85)
                                                       Your Market Gains/(Losses)
(800) 637-7455                                                                                                                       ($72, 152.83)
                                                            Subtotal Investment Earnings                   $66,436.66
Investment Advice and Guidance:
Call Your Financial Advisor
                                                        "' Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1070 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                               Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2019
1-800-876-8770

Up-to-date account information can be viewed
                                                                              ~97      ~
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                          /
                                                          ~
                                                         14r1     39~
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.



                                                         9/17    12/17 12/18' 1/19

YOU MAY STILL BE ABLE TO MAKE A 2018 IRA CONTRIBUTION UNTIL
4/15/2019. If you earned income in 2018 and have not yet made an IRA contribution for 2018, you have until April 15, 2019 to complete your contribution. Call your advisor
today for details.

Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Sm;th Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration SIPC} and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
012                                                                                              4709                                                                               1 of 21
                                                                                Primary Account:     [Redacted]7155                                24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                  January 01, 2019 - January 31, 2019


                                                            Account No.       Account Type/Managing Firm                                  Janua!X_ 31              December31             Pag_e
      II   INVESTMENTS & CASH MANAGEMENT
           NINA FISCHMAN                                    [Radac\00]6722    CMA/lnvestment Advisory Program                            480,169.57                 439,519.86                6
           NINA FISCHMAN                                    [Redacte<lJ7155   CMA/lnvestment Advisory Program                            439,023.81                 489,060.68               12
                 Subtotal                                                                                                                919,193.38                 928,580.54

      II   RETIREMENT
           You may still be able to make a 2018 IRA contribution until 4/15/2019. Call your advisor today for details.

      II   CREDIT & LENDING
           Do you need a flexible, convenient way to consolidate debt? Gaff your advisor to learn more.

      II   ESTATE PLANNING SERVICES
           A revocable trust may helpyou control and transfer your wealth. Contact your advisor to learn more.


      II   SOLUTIONS FOR BUSINESS
           Tax bill due? Earn   a competitive yield with Preferred Deposit for Business®.   Talk to your advisor today.
           All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
           second to last page of your statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
           may have different owners and use of ''you" or ''your" in these reports refer to afl owners. The enclosed separate account statements are the official record for each account.




+
012                                                                                                         4709                                                                             2of21
                                                                                                                                             ~ Merrill Lynch
                                                                                                                                                      Bank of America Corporation


                                                                               Primary Account:   IR•''"''171 55


•     YQLJ R BALANCE SHEET (for your ML accounts)                                                                                      January 01, 2019-January 31, 2019


      ASSETS                                                                                           CASH FLOW
                                                           January 31               December 31                                         This Report                    Year to Date
      Cash/Money Accounts                                  40,605.36                 184,047.17        Opening Cash/Money Accounts    $184,047.17
      Fixed Income                                                                                     CREDITS
      Equities                                            312,510.26                 219,307.10        Funds Received
      Mutual Funds                                        566,077.76                 525,226.27        Electronic Transfers             74,950.00                       74,950.00
      Options                                                                                          Other Credits
      Other                                                                                               Subtotal                      74,950.00                       74,950.00
           Subtotal (Long Portfolio)                      919,193.38                 928,580.54
                                                                                                       DEBITS
      TOTAL ASSETS                                       $919,193.38                $928,580.54
                                                                                                       Electronic Transfers           (150,000.00)                   (150,000.00)
      LIABILITIES                                                                                      Margin Interest Charged
      Margin Loan/Debit Balance                                                                        Other Debits
      Short Market Value                                                                               Visa Purchases
          Subtotal                                                                                     ATM/Cash Advances
                                                                                                       Checks Written/Bill Payment
      NET PORTFOLIO VALUE                                $919,193.38                 $928,580.54
                                                                                                       Advisory and other fees            (773,82)                         (773.82)
                                                                                                          Subtotal                    (150,773.82)                   (150,773.82)
      0TH ER LIABILITIES               (not included in Net Portfolio Value)                            Net Cash Flow                 ($75,823.82)                   ($75,823.82)
                                                                                                        Dividends/Interest Income           414,12                        266.41
      Loan Management Account
                                                                                                        Dividend Reinvestments              (89.88)                        (89.88)
      Mortgages
                                                                                                        Security Purchases/Debits      (67,942.23)                    (67,942.23)
      Home Equity Loans
                                                                                                        Security Sales/Credits
      Business Loans
          Subtotal                                                                                      Closing Cash/Money Accounts    $40,605.36
      TOTAL LIABILITIES

      l7l Secured by assets in a Merrill Lynch account




+
012                                                                                                     4709                                                                  3 of 21
                                                                             Primary Account:         [RedactedJ77   55                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                      January 01, 2019 - January 31, 2019


      ASSET ALLOCATION*                                                                                     CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value     Allocation                     $331
                                                                                                                     $165    c
                                                                                                                             u~---


                                 L_J   Equities                       783,465.18           85.23%                      $0    i    I
                                                                                                                                          1



                                                                                                                                 Jan Feb Mar Apr May Jun Jul A~g Sep O~t N~v Dec
                                 C2] Fixed Income                      79,854.99            8.69%
                                                                                                                                                         This Report             Year To Date
                                 C2] Cash/Money                        40,605.36            4.42%                         Tax-Exempt Interest
                                     Accounts                                                                                                                      176.53                  176.53
                                                                                                                          Taxable Interest
                                 Ila   Alternative                     15,267.85            1.66%                         Tax-Exempt Dividends
                                       Investments
                                                                                                                          Taxable Dividends                        237.59                  89.88
                                       TOTAL                        $919,193.38              100%                                                                 $414.12                $266.41
                                                                                                                          Total

                                                                                                                          Your Estimated Annual Income                                $14,934.69


       TOP FIVE PORTFOLIO HOLDINGS                                                                          FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                              %of                                                                                               Previous
                                                            Current Value                 Portfolio                                                This Report          Last Report             Year End
       VANGUARD 500 INDEX FUND                               139,706.29                   15.19%            S&P 500                                  2704.10                2506.85             2506.85
       INVESCO QQQ TR SER 1                                   96,507.78                   10.49%            Three-Month Treasury Bills                 2.38%                  2.35%               2.35%
       !SHARES S&P 500                                        93,967.67                   10.22%            Long-Term Treasury Bonds                   3.00%                  3.01%               3.01%
       AMAZON COM INC COM                                     79,061.58                    8.60%            One-Month LIBOR                            2.50%                  2.51%               2.51%
       APPLE INC                                              76,537.75                    8.32%            NASDAQ                                   7281.74                6635.28             6635.28




+
012                                                                                                          4709                                                                                    4 of 21
                                                                                                                                                             ~ ~~!~!!!ic~l~o~~n
                                                                        Primary Account: [RedactedJ7155


•       YOUR MONTHLY INCOME & GAIN/(LOSS) REVIEW                                                                                                   January 01, 2019 - January 31, 2019



    INCOME SUMMARY
                                           This Report                                                                                       Year to Date
                            Tax-                                Tax-                        Total                    Tax-                            Tax-                            Total
                        Exempt          Taxable            Exempt       Taxable       This Report                Exempt           Taxable        Exempt             Taxable           YTD
    Account No.         Interest        Interest         Dividends     Dividends         Income                  Interest         Interest     Dividends          Dividends        Income
      Non-Retirement
    [Redaciedj6   722                       37                              90              127                                       37                                  90         127
    [RedactedJ715 5                        139                             148              287                                      139                                             139
         TOTAL                            $177                            $238             $414                                     $177                                 $90        $266




      GAIN/(LOSS) SUMMARY
                                                                                                                      Long Term Capital
                                          Realized Gains/(Losses)                                                     Gain Distributions               Unrealized Gains/(Losses)
                          This Report                     YTD           This Report                        YTD
    Account No.           Short Term               Short Term            Long Term             Long Term                     Year To Date                   Short Term         Long Term
      Non-Retirement
      [Redacted]6722                                                                                                                                        (8,844.74)          17,498.07
      [Redacted]7155                                                                                                                                        f4,877.57)           7,293.56
         TOTAL                                                                                                                                         ($13,722.31)            $24,791.63




+
012                                                                                                 4709                                                                             5 of 21
   MERRILL~-                                                   Account No.
                                                               [Redac!e-0]
                                                                                                       Taxpayer No.
                                                                                                       XXX- XX-[ftodactodl
                                                                                                                                                                                         Page
   A BANK OF AMERICA COMPANY                                               7155                                                                                                         1 of 26
                                                                                                                                                                                                       _J
                                                                2019 TAX REPORTING STATEMENT
                                                                                  ORIGINAL 1099 02/18/2020



         NINA FISCHMAN                                                                      Table of Contents                                                                                 Pa.9.e
         703 CARLYLE ST                                                                     Summary Pages ........................................... .                                            3
         WOODMERE NY 11598-2917                                                                                                                                                                    7
                                                                                            Sale Proceeds and Gain/Loss Details
                                                                                            Dividend Income Activity .............................................................. .             11
                                                                                                                                                                                                  17
                                                                                            i:~~;SJi~~i~~tTo~~t~v~;r Charges···········································••···                      18




        8                            We would like you to note the following item(s) which may affect your tax return. Please discuss these matters with
                                     your Tax Advisor prior to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

\s a holder of a Widely Held Fixed Investment Trust, Real Estate Mortgage Investment Conduit and/or certain Collateralized Debt Obligations, you will be receiving a Supplemental
rax Information Statement in addition to this statement. The Supplemental Statement must be used in conjunction with this Tax Statement to complete your Tax Return. The
3upplemental Statement will be produced and mailed to you on or before the March 19th IRS deadline.
MERRILL~.                        Account No.
                                 [Redacted]
                                                   Taxpayer No.
                                                   xxx~xx~[Rodac,od)
                                                                        Page
A BANK OF AMERICA COMPANY                   7155                       2 of 26


    NINA FISCHMAN
                                 2019 TAX REPORTING STATEMENT




                            THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~-                                                               Account No.
                                                                         [Redacied]J,SS
                                                                                                              Taxpayer No.
                                                                                                              XXX-XX-[Ro<lacled)
                                                                                                                                                                                               Page
A BANK OF AMERICA COMPANY                                                                                                                                                                     3 of 26
                                                                                                                                                                                                              _J
                                                                                          ORIGINAL 1099 02/18/2020

       NINA FISCHMAN                                                                      Your Financial Advisor 4709                          Payer:
       703 CARLYLE ST                                                                     ALEXANDER Y FISCHMAN                                 Merrill Lynch, Pierce, Fenner & Smith Inc
       WOODMERE NY 11598-2917                                                             1010 NORTHERN BLVD SUITE 490                         1500 American Boulevard, NJ2-150-01-13
                                                                                          GREAT NECK, NY 11021-5306                            Pennington, NJ 08534-4129
                                                                                                                                               Federal Identification Number XX-XXXXXXX


                                                                          2019 TAX REPORTING STATEMENT
Form 1099-DIV                 2019 Dividends and Distributions            (0MB NO. 1545-0110)           Form 1099-INT                        2019 Interest Income                    (0MB NO. 1545-0112)

                                                                                            Amount                                                                                                      Amount
la Total Ordinary Dividends                Sched. B, Line 5 &/or Form 7040, Line 3b        19,769.75     1     Interest Income                            Sched. B, line 1 &/or Form 1040, line 2b      2,791.16
lb Qualified Dividends                     Form 1040, Line 3a                              14,023.40     2     Early Withdrawal Penalty                   Sched. 1, line 17                                 0.00
2a Total Capital Gain Distributions        Sched. 0, Line 73 or Form 7040, Line 13          4,304.73     3     Int. on U.S. Savings Bonds & Treas.        See Publication 550                               0.00
2b Unrecap. Sec. 1250 Gain                 Sched. D, Line 19                                    0.00     4     Federal Income Tax Withheld                Form 1040, Line 17                                0.00
2c Section 1202 Gain                       See Sched. D Instructions                            0.00     5     Investment Expenses                        See Instructions                                  0.00
2d Collectibles (28%) Gain                 Sched. D, Line 18                                    0.00     6     Foreign Tax Paid                           Form 1776 &/or Sched. 3, line 1                   0.00
3  Nondividend Distributions               See Publication 550                                  3.82     7     Foreign Country or U.S. Possession         See Instructions
4  Federal Income Tax Withheld             Form 1040, Line 17                                   0.00     8     Tax-Exempt Interest                        Form 1040, line 2a                                0.00
5  Section 199A Dividends                  See Instructions                                     0.00     9     Specified Private Activity Bond Interest   See Instructions for Form 6251                    0.00
6  Investment Expenses                     See Instructions                                     0.00     10    Market Discount                            See Instructions                                  0.00
7  Foreign Tax Paid                        Form 1116 &/or Sched. 3, line 1                      0.00     11    Bond Premium                               See Instructions                                  0.00
8  Foreign Country or U.S. Possession      See Instructions                                              12    Bond Premium on Treas. Obligations         See Instructions                                  0.00
9 Liquidation Distributions Cash           See Instructions                                     0.00     13    Bond Premium on Tax-Exempt Bond            See Instructions                                  0.00
10 Liquidation Distributions Non-Cash      See Instructions                                     0.00     14    Tax-Exempt/Tax Credit Bond CUSIP No.       See Instructions
11 Exempt-Interest Dividends               Form 1040, Line 2a                                   0.00     15    State                                      See Instructions                                    NY
12 Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                       0.00     16    State Identification No.                   See Instructions                       13567 4085/000
13 State                                   See Instructions                                      NY      17    State Tax Withheld                         See Instructions                                  0.00
14 State Identification No.                See Instructions                           135674085/000
15 State Tax Withheld                      See Instructions                                    0.00


                    Summary of 2019 Original Issue Discount Items                                                                     Summary of 2019 Sales Proceeds

                                                                                        Amount                                                                                                          Amount
     Original Issue Discount                 See Publication 1212                          0.00                Sales Proceeds                             See Form 8949                             698,273.89
     Market Discount                         See Publication 1212                          0.00                Federal Income Tax Withheld                Form 1040, Line 17                              0,00
     Acquisition Premium                     See Publication 1212                          0.00
     OID on U.S. Treasury Obligations        See Publication 1212                          0.00
     Tax-Exempt Original Issue Discount      See Publication 1212                          0.00         Gross Proceeds from each of your 2019 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2019              Refer to the 2019 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                               this statement.

                 This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                              or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported,
                                                              You may reach a Tax Representative at 800.637.6326.
        Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S or Merrill) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                             Member, Securities Investor Protection Corporation (SIPC)
     MERRILL~.                                                                                    Account No.
                                                                                                  [RedactedJJ, SS
                                                                                                                                                  Taxpayer No.
                                                                                                                                                  XXX-XX-[Rodac,od)
                                                                                                                                                                                                                                                          Page
     A BANK OF AMERICA COMPANY                                                                                                                                                                                                                          4 of 26
                                                                                                                                                                                                                                                                             _J
              NINA FISCHMAN                                                                        2019 TAX REPORTING STATEMENT
   Form 1099-MISC                            2019 Miscellaneous Income                             (0MB NO. 1545-0115)                                                                  Distributions and Charges•

                                                                                                                      Amount                                                                                                                                       Amount
    2     Royalties                                           Sched. E. Line 4                                           0.00                      Limited Partnership Income                                                                                          0.00
    3    Other Income                                         Sched. 1, Line 8                                           0.00                      Non-Reportable Dividends and Interest                                                                               0.00
    4     Federal Income Tax Withheld                         Form 1040, Line 17                                         0.00                      Non-Reportable Tax-Exempt Interest                                                                                  0.00
    8  Sub. Payments in Lieu of Div. or Int.                  Sched. 1, Line 8                                           0.00                      Taxable Muni Accrued Int. Paid                                                                                      0.00
    16 State Tax Withheld                                     See Instructions                                           0.00                      Non-Tax Muni Accrued Int. Paid                                                                                      0.00
    17    State/Payer's State No.                             See Instructions                             NY /13567 4085/000                      Other Accrued Interest Paid                                                                                         0.00
                                                                                                                                                   Margin Interest                                                                                                     0.00
                                                                                                                                                   Fees                                                                                                           12.738.72
                                                                                                                                                   Non-Reportable Distribution Expenses                                                                                0.00
                                                                                                                                                   Excess Bond Premium                                                                                                 0.00
                                                                                                                                                   Additional Bond Premium                                                                                             0.00

   This is important tax information and is being furnished to the Internal Revenue Service. If you                                          •Dollar amounts above may reflect as net, please review the detail section to determine impact.
   are required to file a return, a negligence penalty or other sanction may be imposed on you if                                            This information is not reported to the IRS, consult with your Tax Advisor for more information.
   this income is taxable and the IRS determines that it has not been reported.

                                                                       INSTRUCTIONS FOR RECIPIENT OF FORMS 1099, COPY B - READ CAREFULLY
-he amounts listed on Forms 1099-DIV, 1099-lNT, 1099-MJSC, 1099-0ID and 1099-B represent dividends, interest, miscellaneous              1099-DIV - DIVIDENDS AND DISTRIBUTIONS                                                                               (0MB No. 1545-0110)
ncome, original issue discount and/or gross proceeds payments made or credited to your account during the calendar year.                 Line 1a • Shows total ordinary dividends that are taxable. Include this amount on the "'Ordinary dividends" line of Form 1040. Also,
f you are an investor in a limited partnership. information concerning your distributive share of the partnership's taxable income or    report it on Schedule B (1040), if required.
oss (Form 1065, Schedule K-1) will not appear on the Tax Reporting Statement. Such information will be sent to you directly from the     Line 1b. Shows the portion of the amount on line 1a that may be eligible for reduced capital gains rates. See the Instructions for Form
imited partnership, for inclusion on your income tax return.                                                                             1040 for how to determine this amount and where to report. The amount shown may be dividends a corporation pald directly to you as a
                                                                                                                                         participant (or beneficiary of a participant) in an employee stock ownership plan (ESOP). Report it as a dividend on your Form 1040 but
Jominees - If your federal Taxpayer Identification Number ls shown on this form and includes amounts belonging to another person,        treat it as a plan distribution, not as investment income, for any other purpose.
•ou are considered a nominee recipient. You must file and furnish Form 1099-DIV, 1099-INT, 1099-MISC, 1099-0ID or 1099-B, as             Line 2a - Shows total capital gain distributions from a regulated investment company (RIC) or real estate investment trust (REIT). See
,pplicab!e, with the IRS, for each of the other owners to show their share of the income. A husband or wife is not required to file a    How To Report in the Instructions for Schedule D (Form 1040). But, if no amount is shown on lines 2c-2d and your only capital gains
Iomlnee return to show amounts owned by the other. See the 2019 General Instructions for Certain Information Returns.                    and losses are capital gain distributions, you may be able to report the amounts shown on line 2a on your Form 1040 rather than
'oreign Tax Paid - You may be able to claim this foreign tax as a deduction or a credit on Form 1040. See the Instructions for Form      Schedule O. See the Instructions for Form 1040.
 040. Foreign country or U.S. possession will always be displayed as various.                                                            Line 2b - Shows the portion of the amount on line 2a that is unrecaptured section 1250 gain from certain depreciable real property. See
~ackup Withholding - Persons not furnishing their taxpayer identification number (TIN) to the payer become subject to backup             the Unrecaptured Section 1250 Gain Worksheet-Line 19 in the Instructions for Schedule D (Form 1040).
vithholding on certain payments at a rate of 24%, including dividends, interest and gross proceeds from dispositions of securities.      Line 2c. Shows the portion of the amount on line 2a that is section 1202 gain from certain small business stock that may be subject to
;ee Form W-9 for information on backup withholding. Include this amount on your income tax return as tax withheld .                      an exclusion. See the Instructions for Schedule D (Form 1040).
                                                                                                                                         Line 2d - Shows 28% rate gain from sales or exchanges of collectibles. lf required, use this amount when completing the 28% Rate
 099-MISC - MISCELLANEOUS INCOME                                                                                   (0MB No. 1545-0115)   Gain Worksheet-Line 18 in the Instructions for Schedule D (Form 1040).
:ach royalty trust is required to provide their shareholders with detailed information regarding items of trust income and deductions.   Line 3. Shows a return of capital. To the extent of your cost (or other basis) in the stock. the distribution reduces your basis and is not
3ecause the information reported to shareholders by the royalty trust includes the information we report to you on Form 1099-MISC,       taxable. Any amount received in excess of your basis is taxable to you as capital gain. See Publication 550.
·ou should be careful not to report this income on your tax return twice.                                                                Line 5 - Shows the portion of the amount in box 1a that may be eligible for the 20% qualified business income deduction under section
Jne 1 - Shows the income received from rental property. Report on Schedule E (Form 1040). See Publication 527                            199A. See the Instructions for Form 1040.
.ine 2 - Shows the royalty trust income pald to your account during the tax year. Report on Schedule E (Form 1040).                       Line 6 • Shows your share of expenses of a nonpublicly offered RIC, generally a nonpubllcly offered mutual fund. This amount is
.ine 3. Generally, report this amount on the '"Other Income" line of Form 1040 and identify the payment. The amount shown may be          included on line 1a.
Iayments you received as the beneficiary of a deceased employee. prizes. awards, taxable damages, or other taxable income, See            Lines 9 and 10 - Shows cash and noncash liquidation distributions.
'ublication 525, !fit is trade or business income, report this amount on Schedule C or F (Form 1040).                                     Line 11 - Shows exempt-interest dividends from a mutual fund or other RIC paid to you during the calendar year. See the Instructions
.ine 8 - Shows substitute payments in lieu of dividends or tax•exempt interest received by your broker on your behalf as a result of a   for Form 1040 for where to report. This amount may be suqject to backup withholding.
oan of your securities. Report on the "Other Income" line of Form 1040 .                                                                  Line 12 - Shows exempt-Interest dividends suqject to the alternative minimum tax. This amount is included on line 11. See the
.ine 16-18 Show state or local income tax wlthheld from the payments.                                                                     Instructions for Form 6251.
                                                                                                                                          Lines 13•15, State income tax withheld reporting boxes.
     MERRILL~.                                                                                      Account No.
                                                                                                    [Redacte<i]
                                                                                                                                                     Taxpayer No.
                                                                                                                                                     XXX-XX-~odoctOO]
                                                                                                                                                                                                                                                               Page
     A BANK OF AMERICA COMPANY                                                                                  7155                                                                                                                                         5 of 26
                                                                                                                                                                                                                                                                                 _J
              NINA FISCHMAN                                                                          2019 TAX REPORTING STATEMENT
099-INT - INTEREST INCOME                                                                                          (0MB No. 1545-0112)
"he information provided may be different for covered and noncovered securities. For a description of covered securities. see the           Line 6 - For a taxable covered security. shows the amount of acquisition premium amortization for the year that reduces the amount of
nstructions for Form 8949. For a taxable covered security acquired at a premium. unless you notified the payer in writing in                OlD that ls included as interest on your income tax return. If an amount is reported on this line, see the Instructions for Form 1040
1ccordance with Regulations section 1.6045-l(n)(S) that you did not want to amortize the premium under section 171, or for a                (Schedule B). If there ls an amount on both lines 6 and 11, for a tax-exempt obligation that is a covered security acquired on or after
ax-exempt covered security acquired at a premium, your payer generally must report a gross amount for both the interest paid to you         January 1, 2017, and issued with O!D. the amount on line 6 shows the amount of acquisition premium amortization for the year that
ind the premium amortization allocable to the payment(s). lf you did notify your payer that you did not want to amortize the premium        reduces the amount of your tax-exempt 01D for the year.
In a taxable covered security, then your payer wm only report the gross amount of interest paid to you. For a noncovered security           Line 8. Shows 010 on a U.S. Treasury obligatlon for the part of the year you owned it. Report this amount as interest income on your
,cquired at a premium, your payer ls only required to report the gross amount of interest paid to you.                                      federal income tax return, and see Publication 1212 to figure any appropriate adjustments to this amount. Thls 010 is exempt from state
.ine 1 - Shows taxable interest paid to you durlng the calendar year by the payer. This does not include interest shown on line 3. May      and local income taxes and ls not included on line 1.
,lso show the total amount of the credits from clean renewable energy bonds. new clean renewable energy bonds, qualified energy             Line 11 - For a tax-exempt obligation that is a covered security acquired on or after January 1. 2017, shows the tax-exempt O!D on the
:onservation bonds, qualified zone academy bonds, qualified school construction bonds, and build America bonds that must be                 obligation for the part of the year you owned it. In general, report the amount of tax-exempt O!D on Form 1040.
ncluded in your interest income. These amounts were treated as paid to you during 2019 on the credit allowance dates (March 15,             1099-B - PROCEEDS FROM BROKER ANO BARTER EXCHANGE TRANSACTIONS                                                            (OMB-1545-0715)
  une 15, September 15, and December 15). For more information, see Form 8912.                                                              Applicable check box on Form 8949. Indicates where to report this transaction on Form 8949 and Schedule D, and which check box is
.ine 3 - Shows interest on U.S. Savings Bonds, Treasury bills. Treasury bonds, and Treasury notes. This may or may not be all               applicable. See the Instructions for Schedule D and/or Form 8949.
axab!e. See Publication 550. This interest is exempt from state and local income taxes. This interest is not included on line 1.
                                                                                                                                            Code A. Indicates a short-term transaction for which the cost or other basis is being reported to the IRS.
.ine 5 - Any amount shown is your share of investment expenses of a single-class REMIC. This amount is included on line 1.
                                                                                                                                            Code B - Indicates a short-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 8 - Shows tax-exempt interest paid to you during the calendar year by the payer. See how to report this amount in the
                                                                                                                                            Code D - Indicates a long-term transaction for which the cost or other basis is being reported to the IRS.
nstructions for Form 1040. This amount may be subject to backup withholding. See line 4.                                                    Code E - Indicates a long-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 9 - Shows tax-exempt interest subject to the alternative minimum tax. This amount is included on line 8, See the Instructions for
                                                                                                                                            Code X - Indicates a transaction for which the holding period is unknown,
·arm 6251.
                                                                                                                                            Line 1a - Shows a brief description of the item or service for which amounts are being reported.
.ine 10 - For a taxable or tax-exempt covered security, if you made an election under section 1278(b) to include market discount in         Line 1b - This llne may be blank if line 5 is noted or if the securities sold were acquired on a variety of dates. For short sales, the date
 ricome as it accrues and you notified your payer of the election in writing in accordance with Regulallons section 1.6045-1(n)(5),
                                                                                                                                            shown is the date you acquired the security delivered to close the short sale.
.hows the market discount that accrued on the debt instrument during the year while held by you. unless it was reported on Form             Line 1c - Shows the trade date of the sale or exchange. For short sales. the date shown is the date the security was delivered to close
  099-0lD. Report the accrued market discount on your iricome tax return as directed in the instructions for Form 1040. Market discount
                                                                                                                                            the short sale
 in a tax-exempt security is includible in taxable income as interest income.                                                               Line 1d - Shows the cash proceeds, reduced by any commissions or transfer taxes related to the sale, for transactions involving stocks.
 .ine 11 - For a taxable covered security, shows the amount of premium amortization allocable to the interest payment{s), unless you        debt commodities, forward contracts, non-Section 1256 option contracts. or securities futures contracts. May show the proceeds from
 1otified the payer in writing in accordance with Regulations section 1.6045-1(n)(5) that you did not want to amortize bond premium         the disposition of your interest(s) in a widely held fixed investment trust. May also show the aggregate amount of cash and the fair
 inder section 171. lf an amount ls reported on this line. see the Instructions for Form 1040 (Schedule 8). lf the amount on this line is   market value of any stock or other property received in a reportable change in control or capita! structure arising from the corporate
 Ireater than the amount of interest paid on the covered security. see Regulations section 1.171-2(a)(4).                                   transfer of property to a foreign corporation. Losses on forward contracts or non-Section 1256 option contracts are shown in parentheses.
 .ine 12 - For a U.S. Treasury obligation that is a covered security, shows the amount of premium amortization allocable to the             This line does not include proceeds from regulated futures contracts or Section 1256 option contracts. Report this amount on Form 8949
 nterest payment(s), unless you notified the payer in writing in accordance with Regulations section 1.6045-1 (n)(5) that you did not
                                                                                                                                            or on Schedule D (whichever is applicable) as explained in the Instructions for Schedule D.
 vant to amortize bond premium under section 171. If an amount is reported on this line, see the Instructions for Form 1040 (Schedule
                                                                                                                                            Line 1e - Shows the cost or other basis of securities sold. If the securities were acquired through the exercise of a noncompensatory
 3). If the amount on this line is greater than the amount of interest paid on the U.S. Treasury obligation, see Regulatlons section
                                                                                                                                            option granted or acquired on or after January 1, 2014, the basis has been aq'justed to reflect your option premium. If the securities were
  .171-2(a)(4).                                                                                                                             acquired through the exercise of a noncompensatory option granted or acquired before January 1, 2014, your broker is permitted, but not
 .ine 13 • For a tax-exempt covered security, shows the amount of premium amortization allocable to the interest payment(s). If the         required, to adjust the basis to reflect your option premium. If the securities were acquired through the exercise of a compensatory
 1mount on this line is greater than the amount of interest paid on the tax-exempt covered security, the excess is a nondeductible loss.    option, the basis has not been aq'justed to include any amount related to the option that was reported to you on a Form W-2. lf line 5 is
 ;ee Regulations section 1.171-2(a}(4}(ii),                                                                                                 noted, line 1e may be blank. See the Instructions for Form 8949, Instructions for Schedule D. or Publication 550 for details.
 .ine 14 - Shows CUSIP number(s) for tax-exempt bond(s) on which tax-exempt interest was paid. or tax credit bond(s) on which               Line 1f - Shows the amount of accrued market discount. For details on market discount see the Instructions for Schedule D (Form
 axable interest was paid or tax credit was allowed, to you during the calendar year.                                                       1040), Instructions for Form 8949, and Publication 550. !f Hne 5 is noted, line 1f may be blank.
.ines 15-17 - State tax withheld reporting lines                                                                                            Line 1g - Shows the amount of nondeductible loss in a wash sale transaction. For details on wash sales, see the Instructions for
 099-0ID - ORIGINAL ISSUE DISCOUNT                                                                              (0MB No. 1545-0117)         Schedule D (Form 1040). Instructions for Form 8949, and Publication 550. If line 5 is noted, line lg may be blank.
·he information provided may be different for covered and noncovered securities. For a description of covered securities. see the           Line 3 - • If checked. proceeds are from a transaction involving collectibles or from a Qualified Opportunity Fund (QOF).
nstructlons for Form 8949. For a covered security acqulred with acquisition premium. your payer generally must report a gross               Line 5 - If noted, the securities sold were noncovered securities and lines 1b, 1e, 1f, 1g and 2 may be blank. Generally, a noncovered
,mount for both the 010 and the acquisition premium amortization for the year. For a noncovered security acqulred wlth acquisition          security means: stock purchased before 2011, stock in most mutual funds purchased before 2012, stock purchased in or transferred to a
1remium, your payer is only required to report the gross amount of 010.                                                                     dividend reinvestment plan before 2012. debt acquired before 2014. options granted or acquired before 2014, and securities futures
.ine 1 - Shows the OID on a taxable obligation for the part of the year you owned it. Report the amount on line 1 as interest income        contracts entered into before 2014.
In your income tax return. However, depending on the type of debt instrument, the issue or acquisition date, and other factors (for          Line 6 - If the exercise of a noncompensatory option resulted in a sale of a security, indicates whether the amount on line ld was
ixample. if you paid acquisition or bond premium. or the obligation is a stripped bond or coupon), you may have to figure the correct       aq'justed for option premium.
imount of OID to report on your return. See Publication 1212 for details on how to figure the correct OID.                                   Line 7 - If noted, you cannot take a loss on your tax return based on gross proceeds from a reportable change in control or capita!
.ine 5 - For a covered security acquired with 010, if you made an election under section 1278(b) to include market discount in income        structure reported on Jlne 1d. See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any losses on a
,sit accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5), shows the         separate statement.
narket discount that accrued on the debt instrument during the year while held by you. For a tax-exempt obligation that is a covered         Line 12 - If applicable, this is noted on Form(s) 1099-B.
,ecurity acquired on or after January 1, 2017, arid issued with OID. shows the market discount that accrued on the obligation during
he year while held by you. Report the accrued market discount on your income tax return as directed in the Instructions for Form
 040. Market discount on a tax-exempt security is includible in taxable income as interest income.
MERRILL~-                        Account No.
                                 [Redacted]7155
                                                   Taxpayer No.
                                                   XXX-XX-[Rodaetod)
                                                                         Page
A BANK OF AMERICA COMPANY                                              6 of 26
                                                                                 _J
    NINA FISCHMAN
                                 2019 TAX REPORTING STATEMENT




                            THIS PAGE WAS INTENTIONALLY LEFT BLANK
    MERRILL~.                                                             Account No.
                                                                          [R~acted)
                                                                                                               Taxpayer No.
                                                                                                                XXX-XX_!R<NloclO<l]
                                                                                                                                                                                              Pafil'_
    A BANK OF AMERICA COMPANY                                                       7155                                                                                                     7 of 26
                                                                                                                                                                                                              _J
          NINA FISCHMAN

                                                                           2019 TAX REPORTING STATEMENT

rhe following sections are provided to facilitate your review and the preparation of your tax return.
fhe 2019 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
;ecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1, 2011, Mutual Funds acquired on or after January 1, 2012, Option
rransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
W16. Legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." Any sale of a security that is
:onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the aqjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
.axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
1oncovered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
iistributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount ("OID")
>bligations includes the accretion of OID.
                     This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                 or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.


Form 1099-B                                     2019 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       1b. Date 1c. Date Sold                                                            1f. Accrued              19. Wash Sale
la. Description of Property                            Acquired or Disposed                1d. Proceeds      1e. Cost Basis           Market Discount            Loss Disallowed             Gain or Loss

SHORT TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
COVERED TRANSACTIONS - Cost basis ree.orted to IRS - Form 8949, Part I, (A)
4LPHABET INC SHS CLA                           CUSIP Number 02079K305
      75.0000 Sale                                    08/09/18  03/01/19                      17,097.95                18,937.35                    0.00                      0.00                (1,839.40)
3OEING COMPANY                                 CUSIP Number 097023105
      45.0000 Sale                                    70/03/7 8 05/02/19                      16,843.23                17,665.52                    0.00                      0.00                  (822.29)
      50.0000 Sale                                    10/03/18  09/20/19                      19,088.23                19,628.35                    0.00                      0.00                  (540.12)
       1.0000 Sale                                    06/10/19  09/20/19                         381.76                   385.72                    0.00                      0.00                     (3.96)
        .2191 Sale                                    06/10/19  09/20/19                          82.71                    77.63                    0.00                      0.00                      5.08
        .2900 Sale                                    09/05/19  09/20/19                         109.47                   105.26                    0.00                      0.00                      4.21
                    Security Subtotal                                                         36,505.40                37,862.48                    0.00                      0.00                (1,357.08)
'.::HIPOTLE MEXICAN GRILL                      CUSIP Number 169656105
         15.0000 Sale                                 01/07/19 04/04/19                       10,461.76                 7,233.64                    0.00                      0.00                 3,228.12
         26.0000 Sale                                 01/07/19 06/20/19                       19,144.18                12,538.32                    0.00                      0.00                 6,605.86
         10.0000 Sale                                 05/10/19 06/20/19                        7,363.15                 6,995.99                    0.00                      0.00                   367.16
                Security Subtotal                                                             36,969.09                26,767.95                    0.00                      0.00                10,201.14
JUNKIN BRANDS GROUP INC                        CUSIP Number 265504100
     250.0000 Sale                                    08/28/19 10/07/19                       18,913.65                20,788.05                    0.00                      0.00                (1,874.40)
       1.0000 Sale                                    09/11/19 10/07/19                           75.65                    80.35                    0.00                      0.00                     (4.70)
        .7668 Sale                                    09/11/19 10/17/19                           12.68                    13.40                    0.00                      0.00                     (0.72)
      MERRILL~-                                                    Account No.
                                                                   jRedactedJ
                                                                                                        Taxpayer No.
                                                                                                         XXX-XX-jF!adaclad]
                                                                                                                                                                          Pag_e_
      A BANK OF AMERICA COMPANY                                                 7155                                                                                     8 of 26
                                                                                                                                                                                            _J
            NINA FISCHMAN

                                                                   2019 TAX REPORTING STATEMENT

Form 1099-B                                2019 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                         (0MB NO. 1545-0715)
                                                1 b. Date 1 C. Date Sold                                                         11. Accrued      1 g. Wash Sale
1a.   Description of Property                   Acquired or Disposed                   1 d. Proceeds   1e. Cost Basis         Market Discount    Loss Disallowed         Gain or Loss

'JUNKIN BRANDS GROUP INC                   CUSIP Number      265504100
                  Security Subtotal                                                        19,001.98           20,881.80                  0.00              0.00             (1,879.82)
'JISNEY {WALT) CO COM STK                  CUSIP Number      254687106
         120.0000 Sale                           05/08/19      08/28/19                   16,397.74            16,182.00                  0.00              0.00                   215.74
C£DEX CORP DELAWARE COM                    CUSIP Number      31428X106
         180.0000 Sale                           06/13/19      06/26/19                   28,312.46            29,784.28                  0.00              0.00             (1,471.82)
VANGUARD MATERIALS ETF                     CUSIP Number      92204A801
           1.0000 Sale                           03/27/19      08/19/19                      123.53                112.36                 0.00              0.00                    11.17
           1.0000 Sale                           06/27/19      08/19/19                      123.53                123.37                 0.00              0.00                      0.16
            .3912 Sale                           06/27/19      08/19/19                       48.09                 49.42                 0.00              0.00                     (1.33)
                  Security Subtotal                                                          295.15                285.15                 0.00              0.00                    10.00
'-IERBALIFE NUTRITION LTD                  CUSIP Number      G4412G101
         171.0000 Sale                           01/16/19      02/20/19                     9,500.64             9,956.68                 0.00              0.00               (456.04)
'-/OM£ DEPOT INC                           CUSIP Number      437076102
          55.0000   Sale                         02/27/19      11 /20/19                   12,337.08           10,144.77                  0.00              0.00              2,192.31
            .1736   Sale                         09/18/19      11 /20/19                       38.52               40.12                  0.00              0.00                  (1.60)
          40.0000   Sale                         05/10/19      11 /20/19                    8,972.43            7,678.61                  0.00              0.00              1,293.82
            .6109   Sale                         06/21/19      11 /20/19                      137.03              129.19                  0.00              0.00                   7.84
            .3891   Sale                         09/18/19      11/20/19                        87.28               89.91                  0.00              0.00                  (2.63)
                      Security Subtotal                                                    21,572.34           18,082.60                  0.00              0.00              3,489.74
VETFLIX COM INC                            CUSIP Number      64110L 106
          29.0000 Sale                            10/16/18     04/04/19                    10,611.72           10,035.33                  0.00              0.00                   576.39
          13.0000 Sale                            10/17/18     04/04/19                     4,756.98            4,839.71                  0.00              0.00                   (82.73)
                     Security Subtotal                                                     15,368.70           14,875.04                  0.00              0.00                   493.66
9 LANET    FITNESS INC CL A                CUSIP Number      72703H101
         333.0000 Sale                            07/02/19     11/01/19                    21,047.86            25,150.92                 0.00              0.00             (4,103.06)
')UALCOMM INC                              CUSIP Number      747525103
         377.0000 Sale                            02/22/19     04/16/19                    24,843.78            19,947.03                 0.00              0.00              4,896.75
           4.0000 Sale                            03/29/19     04/16/19                       263.60               228.03                 0.00              0.00                 35.57
            .1001 Sale                            03/29/19     04/17/19                         7.88                 5.71                 0.00              0.00                  2.17
                       Security Subtotal                                                   25,115.26            20,180.77                 0.00              0.00              4,934.49
'?OKU INC             CLA                  CUSIP Number      77543R102
         150.0000 Sale                            05/08/19     06/24/19                    14,994.41             9,725.13                 0.00              0.00              5,269.28
          33.0000 Sale                            09/09/19     09/23/19                     3,508.16             5,297.70                 0.00          1,789.54   (WI            0.00
         158.0000 Sale                            05/08/19     09/27/19                    15,932.80            10,243.80                 0.00              0.00              5,689.00
     MERRILL~.                                                   Account No.
                                                                 [Re<iacied)J,   SS
                                                                                                       Taxpayer No.
                                                                                                       XXX-XX}ROOoclo~]
                                                                                                                                                                     Page
     A BANK OF AMERICA COMPANY                                                                                                                                     9 of 26
                                                                                                                                                                                    _J
          NINA FISCHMAN

                                                                 2019 TAX REPORTING STATEMENT

Form 1099-B                              2019 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                       (0MB NO. 1545-0715)
                                              1b. Date 1c. Date Sold                                                         11. Accrued      1 g. Wash Sale
Ia. Description of Property                   Acquired or Disposed                    1 d. Proceeds   1e. Cost Basis      Market Discount    Loss Disallowed       Gain or Loss

'IOKU INC           CLA                  CUSIP Number      77543R102
         33.0000 Sale                          09/09/19      09/27/19                      3,327.74           6,161.10                0.00              0.00 IYl       (2,833.36)
          4.0000 Sale                          09/18/19      09/27 /19                       403.36             529.89                0.00              0.00             (126.53)
                     Security Subtotal                                                   38,166.47          31,957.62                 0.00          1,789.54            7,998.39
'iEALTH CARE SELECT SPDR                 CUSIP Number      87369Y209
         90.0000   Sale                        09/12/18      05/02/19                      7,993.14           8,353.76                0.00              0.00             (360.62)
        104.0000   Sale                        09/12/18      08/21/19                      9,508.00           9,653.24                0.00              0.00             (145.24)
          1.0000   Sale                        03/21/19      08/21/19                         91.43              86.47                0.00              0.00                4.96
          1.0000   Sale                        06/27/19      08/21/19                         91.42              91.53                0.00              0.00               (0.11)
           .0448   Sale                        06/27/19      08/22/19                          4.05               4.12                0.00              0.00               (0.07)
                     Security Subtotal                                                    17,688.04          18,189.12                0.00              0.00             (501.08)
5PDR US FINANCIAL SECTOR                 CUSIP Number      81369Y605
 ETF
          8.0000   Sale                        12/28/18      08/19/19                       214.72             189.68                 0.00              0.00               25.04
          7.0000   Sale                        03/21/19      08/19/19                       187.88             181.72                 0.00              0.00                 6.16
        557.0000   Sale                        05/10/19      08/19/19                    14,949.67          15,133.63                 0.00              0.00             (183.96)
          1.0000   Sale                        06/27 /19     08/19/19                        26.84              25.70                 0.00              0.00                 1.14
           .4995   Sale                        06/27/19      08/19/19                        13.41              13.52                 0.00              0.00                (0.11)
          8.5005   Sale                        06/27/19      08/19/19                       228.15             230.12                 0.00              0.00                (1.97)
           .4995   Sale                        06/27/19      08/19/19                        13.32              13.52                 0.00              0.00                (0.20)
                     Security Subtotal                                                    15,633.99          15,787,89                0,00              0.00             (153.90)
5ECTOR SPDR INDUSTRIAL                   CUSIP Number      81369Y704
        230.0000 Sale                          08/09/18      05/02/19                     17,749.83          17,476.92                0.00              0.00             272.91
>PLUNK INC                               CUSIP Number      848637104
 COMMON SHARES
        220.0000 Sale                          03/01/19      04/04/19                     27,495.46         29,644.10                 0.00              0.00           (2,148.64)
'.JBER TECHNOLOGIES INC                  CUSIP Number      903537100
       100.0000 Sale                           05/10/19      05/10/19                     29,049.40          30,372.00                0.00              0.00           (1,322.60)
VERIZON COMMUNICATNS COM                 CUSIP Number      92343V104
        454.0000 Sale                          10/19/18      03/19/19                     26,252.29         24,963.64                 0,00              0.00            1,288.65
          5.0000 Sale                          02/04/19      03/19/19                        289.13            272.82                 0.00              0.00               16.31
           .0132 Sale                          02/04/19      03/20/19                          0.75              0.72                 0.00              0.00                0.03
                     Security Subtotal                                                    26,542.17          25,237.18                0.00              0.00            1,304.99
0   ERSHING SQUARE HOLDINGS              CUSIP Number      G7016V701
    USO PAR ORDINARY
       5555.0000 Sale                          07/03/19      12/06/19                   101,187.23         100,140.54                 0.00              0.00            1,046.69
      MERRILL~-                                                  Account No.
                                                                  (Redacted]
                                                                                                      Taxpayer No.
                                                                                                       xxx~
                                                                                                                                                                      Page
      A BANK OF AMERICA COMPANY                                                7155                           xx~[Radooted]
                                                                                                                                                                    10 of 26
                                                                                                                                                                                      _J
             NINA FISCHMAN

                                                                  2019 TAX REPORTING STATEMENT

Form 1099-B                               2019 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                          (0MB NO. 1545-0715)
                                                1b. Date 1c. Date Sold                                                           11. Accrued      lg. Wash Sale
1a.   Description of Property                   Acquired or Disposed                  1d. Proceeds   le. Cost Basis           Market Discount    Loss Disallowed    Gain or Loss

NORLD WRESTLING                           CUSIP Number      987560108
 ENTERTAINMENT CL A
     370.0000 Sale                               05/10/19     06/17/19                   28,062.00         30,505.39                      0.00              0.00        (2,443.39)
        .6140 Sale                               06/26/19     06/28/19                       44.25             44.40                      0.00              0.00            (0.1 SJ
                    Security Subtotal                                                    28,106.25         30,549.79                      0.00              0.00        (2,443.54)
0
    RANKLIN BIOTECH                       CUSIP Number      354713398
    DISCOVERY FD CL ADV
        303.9140 Sale                            12/09/19     12/30/19                   47,064.13         49,999.93                      0.00              0.00        (2,935.80)
         27.5790 Sale                            12/18/19     12/30/19                    4,270.88          4,304.73                      0.00              0.00           (33.85)
                      Security Subtotal                                                  51,335.01            54,304.66                   0.00              0.00        (2,969.65)

:overed Short Term Capital Gains and Losses Subtotal                                   600,138.42        592,606.84                       0.00         1,789.54         9,321.12

~ET SHORT TERM CAPITAL GAINS AND LOSSES                                                600,138.42        592,606.84                       0.00         1,789.54         9,321.12
LONG TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
COVERED TRANSACTIONS - Cost basis reported to IRS - Form 8949, Part II, (DJ
4PPLE INC                                 CUSIP Number 037833100
      240.0000 Sale                              11/27 /17 06/04/19                      43,012.63            42,205.82                   0.00              0.00             806.81
VANGUARD MATERIALS ETF                    CUSIP Number 92204A801
      149.0000 Sale                              08/09/18  08/19/19                      18,406.20            20,129.90                   0.00              0.00        (1,723.70)
5PDR US FINANCIAL SECTOR                  CUSIP Number 81369Y605
    ETF
          1368.0000 Sale                         08/09/18     08/19/19                   36,716.64            38,830.41                   0.00              0.00         (2,113.77)

:overed Long Term Capital Gains and Losses Subtotal                                      98,135.47       101,166.13                       0.00             0.00         (3,030.66)

~ET LONG TERM CAPITAL GAINS AND LOSSES                                                   98,135.47       101,166.13                       0.00              0.00        (3,030.66)


,ALES PROCEEDS AND NET GAINS AND LOSSES                                                698,273.89        693,772.97                       0.00          1,789.54         6,290.46

:OVERED SHORT TERM GAINS/LOSSES                                                                                                                                          9,321.12
:ovERED LONG TERM GAINS/LOSSES                                                                                                                                          (3,030.66)
   MERRILL~.                                                      Account No.
                                                                  [Redaeted]
                                                                                                    Taxpayer No.
                                                                                                     XXX-XX-[RoOacioOJ
                                                                                                                                                                         Page
   A BANK OF AMERICA COMPANY                                                 7155                                                                                    11 of 26
                                                                                                                                                                                    _J
          NINA FISCHMAN

                                                                   2019 TAX REPORTING STATEMENT

Form 1099-B                               2019 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                        (0MB NO. 1545-0715)
                                                1b. Date 1c. Date Sold                                                      1f. Accrued       1g. Wash Sale
I a. Description of Property                    Acquired or Disposed                1d. Proceeds   1e. Cost Basis        Market Discount     Loss Disallowed         Gain or Loss


     (W) This transaction has been identified as a "Wash Sale". The Wash Sale Loss Disallowed column reflects the deferred loss amount. The cost basis of the related
         transaction(s) has been adjusted by the deferred loss amount from either the cost basis on purchases or proceeds from short sales. Please refer to the instructions
          for Form 8949 for how to report the deferred loss amount and applicable adjustment code.
     (Y) The gain or loss of this transaction includes an adjustment to basis for the deferred loss amount on one or more previous "Wash Sales."


                                        2019 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
3ecurity Description                Quantity    Date        Transaction Description                      Amount               Qualified    Section 199A        Remarks


JNITED STATES
~PPLE INC                                459    02/14/19    Dividend                                       335.69               335.69             0.00
                                         511    05/16/19    Dividend                                       394.09               394.09             0.00
                                         273    08/15/19    Dividend                                       210.92               210.92             0.00
                                         274    11/14/19    Dividend                                       211.71               211.71             0.00
                                                            Security Subtotal                            1,152.41              1,152.41            o.oo
3OEING COMPANY                             95   03/01 /19 Dividend                                         196.22               196.22             0.00
                                           50   06/07 /19 Dividend                                         104.65               104.65             0.00
                                           51   09/06/19 Dividend                                          105.26               105.26             0.00
                                                            Security Subtotal                              406.13               406.13             o.oo
:OSTCO WHOLESALE CRP DEL                   70   11/15/19 Dividend                                           45.50                45.50             0.00
:ATERPILLAR INC DEL                       158   11 /20/19   Dividend                                       162.74               162.74             0.00
:ITIGROUP INC COM NEW                     160   11 /22/19   Dividend                                        81.60                81.60             0.00
JUNKIN BRANDS GROUP INC                   250   09/12/19    Dividend                                        93.75                93.75             0.00
              n
JISNEY (WAL CO COM STK                    244   07 /25/19   Dividend                                       214.72               214.72             0.00
'EDEX CORP DELAWARE COM                   180   07/08/19    Dividend                                       117.00               117.00             0.00
aOLDMAN SACHS GROUP INC                   103   03/28/19    Dividend                                        82.40                82.40             0.00
                                          143   06/27 /19   Dividend                                       121.91               121.91             0.00
                                          144   09/27 /19   Dividend                                       180.03               180.03             0.00
                                          144   12/30/19    Dividend                                       181.11               181.11             0.00
                                                            Security Subtotal                              565.45               565.45             o.oo
   MERRILL~-                                               Account No.
                                                           [Re<lacted]
                                                                                T axRa~er No.
                                                                                xxx~xx_[RO!/ElclOO]
                                                                                                                                           Page
   A BANK OF AMERICA COMPANY                                             7155                                                          12 of 26
                                                                                                                                                  _J
         NINA FISCHMAN

                                                            2019 TAX REPORTING STATEMENT

                                  2019 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
3ecurity Description           Quantity   Date       Transaction Description        Amount            Qualified   Section 199A   Remarks

-lCA HEALTHCARE INC                200    09/30/19 Dividend                             80.00            80.00            0.00
                                   200    12/27/19 Dividend                             80.27            80.27            0.00
                                                   Security Subtotal                  160.27            160.27            0.00
-JOME DEPOT INC                     55    03/28/19 Dividend                            74.80             74.80            0.00
                                    95    06/20/19 Dividend                           129.20            129.20            0.00
                                    95    09/19/19 Dividend                           130.03            130.03            0.00
                                                    Security Subtotal                 334.03            334.03            0.00
JPMORGAN CHASE & CO                113    04/30/19 Dividend                            90.58             90.58            0.00
                                   214    07/31/19 Dividend                           171.21            171.21            0.00
                                   215    10/31 /19 Dividend                          193.94            193.94            0.00
                                                     Security Subtotal                455.73            455.73            0.00
"1SCI INC                            75   08/30/19 Dividend                            51.00             51.00            0.00
 CLASS A                             75   11 /27 /19 Dividend                          51.15             51.15            0.00
                                                    Security Subtotal                 102. 15           102. 15           0.00
"1CDONALDS CORP          COM       192    06/17 /19 Dividend                          222.72            222.72            0.00
                                   193    09/17 /19 Dividend                          223.98            223.98            0.00
                                   294    12/16/19 Dividend                           367.70            367.70            0.00
                                                   Security Subtotal                  814.40            814.40            0.00
"1ICROSOFT CORP                     200   09/12/19 Dividend                            92.00             92.00            0.00
                                    200   12/12/19 Dividend                           102.34            102.34            0.00
                                                     Security Subtotal                194.34            194.34            0.00
;IKE INC CL B                       385   07 /01 /19 Dividend                          84.70             84.70            0.00
                                    385   09/30/19 Dividend                            84.92             84.92            0.00
                                                     Security Subtotal                169.62            169.62            0.00
)UALCOMM INC                        377   03/28/19   Dividend                         233.74            233.74            0.00
rJX COS INC NEW                     300   12/05/19   Dividend                          69.00             69.00            0.00
rARGET CORP            COM          285   09/10/19   Dividend                         188.10            188.10            0.00
                                    286   12/10/19   Dividend                         189.26            189.26            0.00
                                                    Security Subtotal                  377.36            377.36           0.00
/ERIZON COMMUNICATNS COM            454   02/01 /19 Dividend                           273.54            273.54           0.00
   MERRILL~.                                                 Account No.
                                                             [Redacte<:1]
                                                                                   Taxpayer No.
                                                                                   XXX-XX-(RodactedJ
                                                                                                                                          Page
   A BANK OF AMERICA COMPANY                                                7155                                                        13 of 26
                                                                                                                                                   _J
         NINA FISCHMAN

                                                              2019 TAX REPORTING STATEMENT

                                  2019 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
,ecurity Description           Quantity   Date         Transaction Description         Amount          Qualified   Section 199A   Remarks

/ISA INC CL A SHRS                 172    09/03/19 Dividend                               43.00           43.00            0.00
                                   172    12/03/19 Dividend                               51.67           51.67            0.00
                                                   Security Subtotal                      94.67           94.67            0.00
NORLD WRESTLING                    370    06/25/19 Dividend                               44.40           44.40            0.00
 ENTERTAINMENT CL A
)IVIDENDS FROM UNITED STATES                                                          6,162.55         6,162.55            0.00

JNITED KIN~DQM
'ERSHING SQUARE HOLDINGS          5555    09/20/19 Foreign Dividend                      555.50             0.00           0.00
 USO PAR ORDINARY                 5555    12/20/19 Foreign Dividend                      555.50             0.00           0.00
                                                       Security Subtotal               1,111.00             0.00           0.00

)IVIDENDS FROM UNITED KINGDOM                                                         1,111.00             0.00            0.00

~ONCLASSIFIED SECURITIES
SHARES 1-3 YEAR                    485    02/07 /19    Dividend                           73.88             0.00           0.00
 TREASURY BOND ETF                 486    03/07 /19    Dividend                           75.05             0.00           0.00
                                   487    04/05/19     Dividend                           79.78             0.00           0.00
                                   488    05/07 /19    Dividend                           76.32             0.00           0.00
                                   589    06/07 /19    Dividend                           99.35             0.00           0.00
                                   590    07 /08/19    Dividend                           92.04             0.00           0.00
                                   591    08/07 /19    Dividend                           88.70             0.00           0.00
                                   592    09/09/19     Dividend                           86.61             0.00           0.00
                                   593    10/07/19     Dividend                           80.10             0.00           0.00
                                   594    11 /07 /19   Dividend                           82.93             0.00           0.00
                                   595    12/06/19     Dividend                           79.84             0.00           0.00
                                   596    12/26/19     Dividend                           81.40             0.00           0.00
                                                   Security Subtotal                     996.00            0.00            0.00
/ANGUARD MATERIALS ETF              149   03/26/19 Dividend                               85.61           85.61            0.00
                                    150   06/26/19 Dividend                              105.57          105.57            0.00
                                                   Security Subtotal                     191.18           191.18           0.00
,PDR S P BIOTECH                    450   09/25/19 Dividend                                1.43             1.43           0.00
                                    450   12/26/19 Dividend                                0.39             0.39           0.00
                                                       Security Subtotal                     1.82           1.82           0.00
   MERRILL~-                                                 Account No.
                                                             [Redactec!]
                                                                                 Taxpayer No.
                                                                                 XXX-XX-[llodao\Od]
                                                                                                                                           Page
   A BANK OF AMERICA COMPANY                                             7155                                                          14 of 26
                                                                                                                                                  _J
         NINA FISCHMAN

                                                              2019 TAX REPORTING STATEMENT

                                  2019 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
,ecurity Description           Quantity   Date         Transaction Description       Amount           Qualified   Section 199A   Remarks

NVESCO QQQ TR          SER 1       573    04/30/19     Dividend                        186.07           186.07            0.00
                                   614    07/37/79     Dividend                        255.53           255.53            0.00
                                   616    10/31/19     Dividend                        236.71           236.71            0.00
                                   617    12/31/19     Dividend                        282.55           282.55            0.00
                                                       Security Subtotal               960.86            960.86           0.00
/ANGUARD 500 INDEX FUND            563    03/26/19     Dividend                        819.67            879.67           0.00
 SHS ETF                           616    07 /02/19    Dividend                        854.38            854.38           0.00
                                   619    10/01/19     Dividend                        806.36            806.36           0.00
                                   622    12/27/19     Dividend                        889.33            889.33           0.00
                                                       Security Subtotal             3,369.74          3,369.74           0.00
SHARES 0-5 YEAR HIGH               503    02/07 /19    Dividend                        107.53              0.00           0.00
 CORPORATE BOND ETF                506    03/07 /19    Dividend                        102.06              0.00           0.00
                                   508    04/05/19     Dividend                        105.82              0.00           0.00
                                   510    05/07 /19    Dividend                        102.65              0.00           0.00
                                   712    06/07 /19    Dividend                        150.44              0.00           0.00
                                   715    07 /08/19    Dividend                        150.40              0.00           0.00
                                   719    08/07 /19    Dividend                        146.83              0.00           0.00
                                   722    09/09/19     Dividend                        148.40              0.00           0.00
                                   725    10/07/19     Dividend                        145.45              0.00           0.00
                                   728    71 /07 /19   Dividend                        150.51              0.00           0.00
                                   731    12/06/19     Dividend                        151.14              0.00           0.00
                                   735    12/26/19     Dividend                        150.37              0.00           0.00
                                                       Security Subtotal             1,611.60              0.00           0.00
SHARES INTEREST RATE                178   02/08/19     Dividend                         81.82              0.00           0.00
 HEDGED HIGH YIELD                  178   03/08/19     Dividend                         69.93              0.00           0.00
 BOND ETF                           178   04/08/19     Dividend                         70.34              0.00           0.00
                                    179   05/08/19     Dividend                         66.50              0.00           0.00
                                    180   06/10/19     Dividend                         71.37              0.00           0.00
                                    181   07 /09/19    Dividend                         70.27              0.00           0.00
                                    181   08/08/19     Dividend                         64.98              0.00           0.00
                                    182   09/10/19     Dividend                         63.04              0.00           0.00
                                    783   10/08/19     Dividend                         58.22              0.00           0.00
                                    184   11 /08/19    Dividend                         59.09              0.00           0.00
                                    184   12/09/7 9    Dividend                         59.88              0.00           0.00
                                    185   12/31/19     Dividend                         54.86              0.00           0.00
                                                       Security Subtotal               790.30              0.00           0.00
   MERRILL~.                                                 Account No.
                                                             [RedactedJJ, SS
                                                                                 Taxpayer No.
                                                                                 XXX-XX-[Rodaclad)
                                                                                                                                        Page
   A BANK OF AMERICA COMPANY                                                                                                          15 of 26
                                                                                                                                                 _J
         NINA FISCHMAN

                                                              2019 TAX REPORTING STATEMENT

                                  2019 DIVIDENDS, QUALIFIED AND SECTION 199A DIVIDEND DISTRIBUTIONS
3ecurity Description           Quantity   Date         Transaction Description       Amount          Qualified   Section 199A   Remarks

-!EALTH CARE SELECT SPDR           194    03/20/19 Dividend                             66.43           51.02            0.00
                                   105    06/26/19 Dividend                             42.06           32.31            0.00
                                                   Security Subtotal                   108.49           83.33            0.00
3PDR US FINANCIAL SECTOR          1376    03/20/19 Dividend                            185.34          185.34            0.00
 ETF                              1940    06/26/19 Dividend                            270.63          270.63            0.00
                                                       Security Subtotal               455.97           455.97           0.00
3ECTOR SPDR INDUSTRIAL             561    03/20/19     Dividend                        240.13           240.13           0.00
                                   334    06/26/19     Dividend                        112.92           112.92           0.00
                                   336    09/25/19     Dividend                        139.35           139.35           0.00
                                   337    12/26/19     Dividend                        136.31           136.31           0.00
                                                       Security Subtotal               628.71           628.71           0.00
_ORD ABBETT SHORT                         06/03/19     Dividend                        150.32             0.00           0.00
 DURATION INCOME FD CL F                  07 /01 /19   Dividend                        157.61             0.00           0.00
                                          08/01/19     Dividend                        158.75             0.00           0.00
                                          09/03/19     Dividend                        153.80             0.00           0.00
                                          10/01 /19    Dividend                        156.78             0.00           0.00
                                          11 /01 /19   Dividend                        146.67             0.00           0.00
                                          12/02/19     Dividend                        145.50             0.00           0.00
                                          12/31/19     Dividend                        142.86             0.00           0.00
                                                       Security Subtotal             1,212.29             0.00           0.00
SHARES S&P 500                            04/01/19     Dividend                        484.78           484.78           0.00
 INDEX FUND CL INSTL                      07 /02/19    Dividend                        455.92           455.92           0.00
                                          10/01 /19    Dividend                        478.45           478.45           0.00
                                          12/16/19     Dividend                        750.09           750.09           0.00
                                                       Security Subtotal             2,169.24         2,169.24           0.00

)IVIDENDS FROM NONCLASSIFIED SECURITIES                                           12,496.20           7,860.85           0.00

fOTAL   ORDINARY DIVIDENDS !LINE 1A 1099-DI~                                      19,769.75
rOTAL   QUALIFIED DIVIDENDS LINE 18 1099-DIV                                                         14,023.40
fOTAL   SECTION 199A DIVIDENDS (LINE 5 1099-DIV)                                                                         0.00
fOTAL   FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                         0.00
fOTAL   FOREIGN TAX PAID (INCLUDED IN LINE 7 1099-DIV)                                    0.00
   MERRILL~.                                          Account No.
                                                      (Redacied]
                                                                                         Taxpayer No.
                                                                                         XXX-XX-[!1odoeLO<!I
                                                                                                                                      p~.9.e
   A BANK OF AMERICA COMPANY                                     7155                                                               16 of 26
                                                                                                                                               _J
         NINA FISCHMAN

                                                      2019 TAX REPORTING STATEMENT

                                                      2019 DIVIDENDS AND DISTRIBUTIONS
,ecurity Description                Quantity          Date              Transaction Description                Amount     Remarks

'::APITAL GAINS DISTRIBUTIONS
LONG-TERM CAPITAL GAINS DISTRIBUTIONS
~ONCLASSIFIED SECURITIES
'RANKLIN BIOTECH                                      12/19/19          Long Term Capital Gain                 4,304.73
 DISCOVERY FD CL ADV

_ONG-TERM CAPITAL GAINS FROM NONCLASSIFIED SECURITIES                                                          4,304.73
rDTAL LONG-TERM CAPITAL GAINS DISTRIBUTIONS                                                                    4,304.73
rOTAL CAPITAL GAIN DISTRIBUTIONS (LINE 2A 1099-DIV)                                                            4,304.73

1\/ONDIVIDEND DISTRIBUTIONS
~ONCLASSIFIED SECURITIES
SHARES INTEREST RATE                    178           02/08/19          Prin   Payment                             0.51
 HEDGED HIGH YIELD                      178           03/08/19          Prin   Payment                             0.43
 BOND ETF                               178           04/08/19          Prin   Payment                             0.44
                                        179           05/08/19          Prin   Payment                             0.41
                                        180           06/10/19          Prin   Payment                             0.44
                                        181           07 /09/19         Prin   Payment                             0.44
                                        181           08/08/19          Prin   Payment                             0.40
                                        182           09/10/19          Prin   Payment                             0.39
                                        183           10/08/19          Prin   Payment                             0.36
                                                                        Security Subtotal                          3.82

~ONDIVIDEND DISTRIBUTIONS FROM NONCLASSIFIED SECURITIES                                                            3.82
rDTAL NONDIVIDEND DISTRIBUTIONS (LINE 3 1099-DIV)                                                                  3.82
rDTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-DIV)                                                    0.00
rDTAL FOREIGN TAX PAID (INCLUDED IN LINE 7 1099-DIV)                                                               0.00
   MERRILL~-                                Account No.
                                            JRedactedJ?, SS
                                                                                Taxpayer No.
                                                                                XXX-XX-[Radaaladj
                                                                                                                           Page
   A BANK OF AMERICA COMPANY                                                                                             17 of 26
                                                                                                                                    _J
         NINA FISCHMAN
                                            2019 TAX REPORTING STATEMENT

                                                          2019 INTEREST INCOME
3ecurity Description             Quantity   Date              Transaction Description               Amount     Remarks

INTEREST
~ONCLASSIFIED SECURITIES
vll BANK DEPOSIT PROGRAM                    07/75/79          Bank   Interest                           0.42
                                            01/18/19          Bank   Interest                           0.22
                                            02/28/19          Bank   Interest                          11.68
                                            03/05/19          Bank   Interest                           0.95
                                            03/29/19          Bank   Interest                           3.23
                                            04/30/19          Bank   Interest                          10.84
                                            05/03/19          Bank   Interest                           0.94
                                            05/15/19          Bank   Interest                          22.75
                                            05/31/19          Bank   Interest                           7.24
                                            06/28/79          Bank   Interest                          19.87
                                            07/03/19          Bank   Interest                           0.02
                                            07/31/19          Bank   Interest                          62.37
                                            08/16/19          Bank   Interest                           2.76
                                            08/30/19          Bank   Interest                           0.86
                                            09/30/19          Bank   Interest                           4.67
                                            10/31/19          Bank   Interest                          13.71
                                            11/29/19          Bank   Interest                           5.87
                                            12/31/19          Bank   Interest                           5.72
                                                              Security Subtotal                       174.12
'REFERRED DEPOSIT                           01/31/19          Bank   Interest                         138.80
                                            02/28/79          Bank   Interest                          19.70
                                            03/29/19          Bank   Interest                           3.22
                                            04/30/19          Bank   Interest                          57.61
                                            05/31/19          Bank   Interest                           8.73
                                            06/28/19          Bank   Interest                          55.83
                                            07/37/79          Bank   Interest                         667.77
                                            08/30/19          Bank   Interest                         529.78
                                            09/30/19          Bank   Interest                         460.37
                                            10/31/19          Bank   Interest                         374.22
                                            11/29/19          Bank   Interest                         174.70
                                            12/31/19          Bank   Interest                         126.31
                                                              Security Subtotal                     2,617.04
NTEREST FROM NONCLASSIFIED SECURITIES                                                               2,791.16
   MERRILL~-
   A BANK OF AMERICA COMPANY
                                                                  Account No.
                                                                  [Redacted]
                                                                               7155
                                                                                                     Taxpayer No.
                                                                                                     XXX-XX-[RaQaciod)                                                   "-~
                                                                                                                                                                       18 of 26
                                                                                                                                                                                      _J
         NINA FISCHMAN
                                                                  2019 TAX REPORTING STATEMENT

                                                                                  2019 INTEREST INCOME
3ecurity Description                            Quantity          Date                Transaction Description                         Amount                Remarks

roTAL INTEREST (LINE 1 1099-INT)                                                                                                      2,791.16

roTAL FEDERAL INCOME TAX WITHHELD (INCLUDED IN LINE 4 1099-INT)                                                                           0.00

                                                             2019 OTHER DISTRIBUTIONS AND CHARGES*
3ecurity Description                 Quantity    Date      Transaction Description                    Total Amount               AMT Amount                 Remarks

r:££ INFORMATION
NV ADVISORY FEE                                                                                           (12,738.72)


roTAL FEES                                                                                               (12,738.72)

· Information in the Other Distributions and Charges section is provided to you in order to assist in tax preparation. We do not report this information to the IRS. Information in
:his section may have an impact on your Alternative Minimum Tax (AMT) calculation. Consult your Tax Advisor for more details .



                                                                      .. 'END OF STATEMENT FOR THIS ACCOUNT' ..
   MERRILL~,                                                   Account No.
                                                               [Redacted]
                                                                                                    Taxpayer No.
                                                                                                    XXX-XX-[RadaeladJ
                                                                                                                                                                   Page
   A BANK OF AMERICA COMPANY                                              7155                                                                                   1 of 12
                                                                                                                                                                                _J
                                                  2019 SUPPLEMENTAL TAX INFORMATION STATEMENT
                                                                                 ORIGINAL 1099 03/17/2020



         NINA FISCHMAN                                                                     Table of Contents                                                           Page
         703 CARLYLE ST                                                                    Summary Pages .................... .                                             3
         WOODMERE NY 11598-2917                                                                                                                                             7
                                                                                           Summary by Security ................................. .
                                                                                           Sale Proceeds and Gain/Loss Details                                              9
                                                                                           Other Distributions and Charges ..................... .                         12




        8                            We would like you to note the following item(s) which may affect your tax return. Please discuss these matters with
                                     your Tax Advisor prior to completing your tax return.



MPORTANT ITEMS FOR YOUR ATTENTION

(au are receiving this Supplemental Tax Statement as a holder of a Widely Held Fixed Investment Trust, Real Estate Mortgage Investment Conduit and/or certain Collateralized
)ebt Obligations. This Supplemental Tax Statement is NOT a replacement to any other Tax Statement we have provided you. The information within this Supplemental Tax
;tatement should be used in addition to the information within any other Tax Statement we have sent you to complete your Tax Return.
:ommodity Trusts historically have not generated Principal or Income reporting. WHFIT legislation requires the Trusts to pass along Investment Expenses as well as the associated
;ales made within the Trust to cover expenses. Merrill Lynch reports Trust Asset Sales to the IRS on Form 1099-B. Commodity Trust Investment Expenses are reflected in the Other
)istributions and Charges section and are provided for informational purposes only. Please discuss your specific situation with your Tax Advisor.
MERRILL~-                          Account No.
                                   [Redacted]
                                                     Taxpayer No.
                                                     XXX-XX-[Rodaciod]
                                                                           Page
A BANK OF AMERICA COMPANY                     7155                        2 of 12


    NINA FISCHMAN
                            2019 SUPPLEMENTAL TAX INFORMATION STATEMENT




                             THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~-                                                                 Account No.
                                                                           [RedaciedJ
                                                                                                                 Taxpayer No.
                                                                                                                 XXX-XX-[Ro<lacie<I]
                                                                                                                                                                                                   Pi!9!l
A BANK OF AMERICA COMPANY                                                             7155                                                                                                       3 of 12
                                                                                                                                                                                                                   _J
                                                                                             ORIGINAL 1099 03/17/2020

        NINA FISCHMAN                                                                     Your Financial Advisor 4709                             Payer:
        703 CARLYLE ST                                                                    ALEXANDER Y FISCHMAN                                    Merrill Lynch, Pierce, Fenner & Smith Inc
        WOODMERE NY 11598-2917                                                            1010 NORTHERN BLVD SUITE 490                            1500 American Boulevard, NJ2-150-01-13
                                                                                          GREAT NECK, NY 11021-5306                               Pennington, NJ 08534-4129
                                                                                                                                                  Federal Identification Number XX-XXXXXXX



                                                         2019 SUPPLEMENTAL TAX INFORMATION STATEMENT
Form 1099-DIV                2019 Dividends and Distributions               (0MB NO. 1545-0110)            Form 1099-INT                        2019 Interest Income                    (0MB NO. 1545-0112)

                                                                                               Amount                                                                                                        Amount
la   Total Ordinary Dividends                Sched. B, Line 5 &/or Form 7040, Line 3b             0.00      1     Interest Income                            Sched. B, Line 1 &/or Form 1040, Line Zb           0.00
lb   Qualified Dividends                     Form 1040, Line 3a                                   0.00      z     Early Withdrawal Penalty                   Sched. 1, Line 17                                  0.00
Za   Total Capital Gain Distributions        Sched. D, Line 13 or Form 1040, Line 13              0.00      3     Int. on U.S. Savings Bonds & Treas.        See Publication 550                                0.00
Zb   Unrecap. Sec. 1250 Gain                 Sched. D, Line 19                                    0.00      4     Federal Income Tax Withheld                Form 1040, Line 17                                 0.00
Zc   Section 1202 Gain                       See Sched. D Instructions                            0.00      5     Investment Expenses                        See Instructions                                   0.00
2d   Collectibles (28%) Gain                 Sched. D, Line 78                                    0.00      6     Foreign Tax Paid                           Form 1116 &/or Sched. 3, Line 1                    0.00
3    Nondividend Distributions               See Publication 550                                  0.00      7     Foreign Country or U.S. Possession         See Instructions
4    Federal Income Tax Withheld             Form 1040, Line 17                                   0.00      8     Tax-Exempt Interest                        Form 1040, Line Za                                 0.00
5    Section 199A Dividends                  See Instructions                                     0.00      9     Specified Private Activity Bond Interest   See Instructions for Form 6251                     0.00
6    Investment Expenses                     See Instructions                                     0.00      14    Tax-Exempt/Tax Credit Bond CUSIP No.       See Instructions
7    Foreign Tax Paid                        Form 1116 &/or Sched. 3, Line 1                      0.00      15    State                                      See Instructions                                     NY
8    Foreign Country or U.S. Possession      See Instructions                                               16    State Identification No.                   See Instructions                      13567 4085/000
9    Liquidation Distributions Cash          See Instructions                                     0.00      17    State Tax Withheld                         See Instructions                                0.00
10   Liquidation Distributions Non-Cash      See Instructions                                     0.00
11   Exempt-Interest Dividends               Form 1040, Line Za                                   0.00
12   Spec. Private Activity Bond Int. Div.   See Instructions for Form 6251                       0.00
13   State                                   See Instructions                                      NY
14   State Identification No.                See Instructions                           135674085/000
15   State Tax Withheld                      See I nstructlons                                   0.00



                     Summary of 2019 Original Issue Discount Items                                                                       Summary of 2019 Sales Proceeds

                                                                                               Amount                                                                                                        Amount
     Original Issue Discount                 See Publication 1212                                 0.00            Sales Proceeds                             See Form 8949                                  51,098.38
     OID on U.S. Treasury Obligations        See Publication 1212                                 0.00            Federal Income Tax Withheld                Form 1040, Line 17                                  0.00
     Investment Expenses                     See I nstructlons                                    0.00
                                                                                                           Gross Proceeds from each of your 2019 securities trades are individually reported to the IRS.
Amounts of Original Issue Discount are individually reported to the IRS. Refer to the 2019                 Refer to the 2019 Proceeds from Broker and Barter Exchange Transactions detail section of
Original Issue Discount detail section of this statement.                                                  this statement.



                  This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                               or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.
                                                               You may reach a Tax Representative at 800.637.6326.
         Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S or Merrill) is a registered broker-dealer and wholly owned subsidiary of Bank of America Corporation
                                                              Member, Securities Investor Protection Corporation (SIPC)
     MERRILL~-                                                                                   Account No.
                                                                                                 [Redac:led]
                                                                                                                                                  Taxpayer No.
                                                                                                                                                  XXX-XX-(Radoctcd]
                                                                                                                                                                                                                                                            f';a.9.e
     A BANK OF AMERICA COMPANY                                                                               7155                                                                                                                                        4 of 12
                                                                                                                                                                                                                                                                              _J
              NINA FISCHMAN
                                                                             2019 SUPPLEMENTAL TAX INFORMATION STATEMENT
   Form 1099-MISC                            2019 Miscellaneous Income                            (0MB NO. 1545-0115)                                                           Distributions, Charges and Expenses

                                                                                                                        Amount                                                                                                                                         Amount
   1     Rental Income                                       Sched. E                                                    0.00                  Distributions and Charges
    2    Royalties                                           Sched. E, Line 4                                            0.00                      Non-Reportable Dividends and Interest                                                                                 0.00
    3    Other Income                                        Sched. 1, Line 8                                            0.00                      Non-Reportable Tax-Exempt Interest                                                                                    0.00
    4    Federal Income Tax Withheld                         Form 1040, Line 17                                          0.00                      Other Accrued Interest Paid                                                                                           0.00
    8    Sub. Payments in Lieu of Div. or Int.               Sched. 1, Line 8                                            0.00                      Margin Interest                                                                                                       0.00
    16   State Tax Withheld                                  See Instructions                                            0.00                      Non-Reportable Distribution Expenses                                                                                  0.00
    17   State/Payer's State No.                             See Instructions                              NY /13567 4085/000                  Expenses Subj to 2%-Deductions Suspended
                                                                                                                                                   Investment from Proceeds                                                                                              87.89
                                                                                                                                                   Investment from Tax-Exempt Interest                                                                                    0.00
                                                                                                                                                   Other                                                                                                                  0.00
                                                                                                                                               Expenses Not Subject to 2%
                                                                                                                                                   Administrative                                                                                                         0.00
                                                                                                                                                   Severance                                                                                                              0.00
                                                                                                                                                   Investment from Interest                                                                                               0.00
                                                                                                                                                   Other                                                                                                                  0.00
                                                                                                                                               Non-Deductible Expenses
                                                                                                                                                   Organizational                                                                                                         0.00
   This is important tax information and is being furnished to the Internal Revenue Service. If you
   are required to file a return, a negligence penalty or other sanction may be imposed on you if
   this income is taxable and the IRS determines that it has not been reported.

                                                                       INSTRUCTIONS FOR RECIPIENT OF FORMS 1099, COPY B - READ CAREFULLY
"he amounts listed on Forms 1099-DlV, 1099-INT. 1099-MlSC, 1099-0!D and 1099-B represent dividends, interest. miscellaneous              1099-DlV - DIVIDENDS AND DISTRIBUTIONS                                                                                 (0MB No. 1545-0110)
ricome, original issue discount and/or gross proceeds payments made or credited to your account during the calendar year,                Line 1a - Shows total ordinary dividends that are taxable. Include this amount on the "Ordinary dividends" line of Fonn 1040. Also,
Fyou are an investor in a limited partnership, information concerning your distributive share of the partnership's taxable income or     report it on Schedule B (1040), if required.
ass {Form 1065, Schedule K-1} will not appear on the Tax Reporting Statement. Such information will be sent to you directly from the     Line 1b - Shows the portion of the amount on line la that may be eligible for reduced capital gains rates. See the Instructions for Form
imited partnership, for inclusion on your income tax return.                                                                             1040 for how to determine this amount and where to report. The amount shown may be dividends a corporation paid directly to you as a
                                                                                                                                         participant (or beneficiary of a participant} in an employee stock ownership plan (ESOP}. Report it as a dividend on your Form 1040 but
,ominees - !f your federal Taxpayer Identification Number is shown on this form and includes amounts belonging to another person,        treat it as a plan distribution, not as investment income, for any other purpose.
·ou are considered a nominee recipient. You must file and furnish Form 1099-D!V, 1099-INT. 1099-MISC, 1099-0ID or 1099-B. as             Line 2a - Shows total capital gain distributions from a regulated investment company (RIC) or real estate investment trust (REIT). See
,pplicable, with the IRS. for each of the other owners to show their share of the income. A husband or wife is not required to file a    How To Report in the Instructions for Schedule D (Form 1040}. But if no amount ls shown on lines 2c-2d and your only capital gains
Iominee return to show amounts owned by the other. See the 2019 General Instructions for Certain Information Returns.                    and losses are capital gain distributions. you may be able to report the amounts shown on line 2a on your Form 1040 rather than
'oreign Tax Paid - You may be able to claim this foreign tax as a deduction or a credit on Form 1040. See the Instructions for Form      Schedule D. See the Instructions for Form 1040,
040. Foreign country or U.S. possession will always be displayed as various.                                                             Line 2b - Shows the portion of the amount on line 2a that is unrecaptured section 1250 gain from certain depreciable real property. See
iackup Withholding - Persons not furnishing their taxpayer identification number (TIN) to the payer become subject to backup             the Unrecaptured Section 1250 Gain Worksheet-Line 19 in the Instructions for Schedule O (Form 1040).
vithholding on certain payments at a rate of 24%, including dividends, interest, and gross proceeds from dispositions of securities.     Line 2c - Shows the portion of the amount on line 2a that is section 1202 gain from certain small business stock that may be subject to
;ee Form W-9 for information on backup withholding. Include this amount on your income tax return as tax withheld .                      an exclusion. See the Instructions for Schedule O (Form 1040).
                                                                                                                                         Line 2d - Shows 28% rate gain from sales or exchanges of collectibles. If required, use this amount when completing the 28% Rate
 099-MISC - MISCELLANEOUS INCOME                                                                                   (0MB No. 1545-0115)   Gain Worksheet-Line 18 in the Instructions for Schedule O (Form 1040)
:ach royalty trust is required to provide their shareholders with detailed information regarding items of trust income and deductions.   Line 3 - Shows a return of capital. To the extent of your cost (or other basis) in the stock, the distribution reduces your basis and is not
~ecause the information reported to shareholders by the royalty trust includes the information we report to you on Form 1099-MISC,       taxable. Any amount received ln excess of your basis is taxable to you as capita! gain. See Publication 550,
·ou should be careful not to report this income on your tax return twice.                                                                Line 5 - Shows the portion of the amount in box 1a that may be eligible for the 20% qualified business income deduction under section
.ine 1 - Shows the income received from rental property. Report on Schedule E (Form 1040). See Publication 527                           199A. See the Instructions for Form 1040.
.ine 2 - Shows the royalty trust income paid to your account during the tax year. Report on Schedule E (Form 1040) .                     Line 6 - Shows your share of expenses of a nonpublicly offered RIC, generally a nonpublicly offered mutual fund. This amount is
.ine 3 - Generally, report this amount on the "Other Income" llne of Form 1040 and identify the payment. The amount shown may be         included on line la,
Iayments you received as the beneficiary of a deceased employee, prizes, awards, taxable damages, or other taxable income. See           Lines 9 and 10 - Shows cash and noncash liquidation distributions.
lublication 525. If it is trade or business income, report this amount on Schedule C or F (Form 1040).                                   Line 11 - Shows exempt-interest dividends from a mutual fund or other RIC paid to you during the calendar year. See the Instructions
.ine 8 - Shows substitute payments in lieu of dividends or tax-exempt interest received by your broker on your behalf as a result of a   for Form 1040 for where to report, This amount may be subject to backup withholding.
oan of your securities. Report on the "Other Income" line of Form 1040 .                                                                 Line 12 - Shows exempt-interest dividends su~ect to the alternative minimum tax. This amount ls included on line 11. See the
.ine 16-18 Show state or local income tax withheld from the payments                                                                     Instructions for Form 6251.
                                                                                                                                         Lines 13-15. State income tax withheld reporting boxes.
     MERRILL~.                                                                                      Account No.
                                                                                                    ]RedactedJ
                                                                                                                                                     Taxpayer No.
                                                                                                                                                     XXX-XX-[Rodaelod)
                                                                                                                                                                                                                                                               Page
     A BANK OF AMERICA COMPANY                                                                                 7155                                                                                                                                          5 of 12
                                                                                                                                                                                                                                                                                 _J
              NINA FISCHMAN
                                                                               2019 SUPPLEMENTAL TAX INFORMATION STATEMENT
099-INT • INTEREST INCOME                                                                                         (0MB No. 1545-0112)
·he information provided may be different for covered and noncovered securities, For a description of covered securities, see the           Line 6 - For a taxable covered security, shows the amount of acquisition premium amortization for the year that reduces the amount of
nstructions for Form 8949. For a taxable covered security acquired at a premium, unless you notified the payer in writing ln                0ID that is included as interest on your income tax return, If an amount is reported on this line, see the Instructions for Form 1040
,ccordance with Regulations section 1.6045-1(n)(5) that you did not want to amortize the premium under section 171. or for a                (Schedule B), If there is an amount on both lines 6 and 11. for a tax-exempt obllgation that is a covered security acquired on or after
ax-exempt covered security acquired at a premium, your payer generally must report a gross amount for both the interest paid to you         January 1. 2017, and issued with 0ID, the amount on line 6 shows the amount of acquisition premium amortization for the year that
,nd the premium amortization allocable to the payment(s). If you did notify your payer that you did not want to amortize the premium        reduces the amount of your tax-exempt 0ID for the year.
in a taxable covered security, then your payer will only report the gross amount of interest paid to you. For a noncovered security         Line 8 - Shows 01D on a U.S. Treasury obligation for the part of the year you owned it Report this amount as interest income on your
1cquired at a premium, your payer is only required to report the gross amount of interest paid to you.                                      federal income tax return, and see Publication 1212 to figure any appropriate adjustments to this amount. This 010 is exempt from state
.ine 1 - Shows taxable interest paid to you during the calendar year by the payer. This does not include interest shown on line 3. May      and local income taxes and is not included on line 1.
1!so show the total amount of the credits from clean renewable energy bonds. new clean renewable energy bonds. qualified energy             Line 11 - For a tax-exempt obllgatlon that is a covered security acquired on or after January 1, 2017. shows the tax-exempt 0ID on the
:onservation bonds, qualified zone academy bonds, qualified school construction bonds. and build America bonds that must be                 obligation for the part of the year you owned it. In general, report the amount of tax-exempt 0ID on Form 1040.
ncluded in your interest income. These amounts were treated as paid to you during 2019 on the credit allowance dates (March 15,             1099-B - PROCEEDS FROM BROKER AND BARTER EXCHANGE TRANSACTIONS                                                            (OMB-1545-0715)
 une 15. September 15, and December 15). For more information, see Form 8912.                                                               Applicable check box on Form 8949. Indicates where to report this transaction on Form 8949 and Schedule D, and which check box is
.ine 3 - Shows interest on U.S. Savings Bonds, Treasury bills, Treasury bonds, and Treasury notes, This may or may not be a!!
                                                                                                                                            applicable. See the Instructions for Schedule D and/or Form 8949.
axable. See Publication 550. This interest is exempt from state and local income taxes. This interest is not included on line 1,
                                                                                                                                            Code A - Indicates a short-term transaction for which the cost or other basis is being reported to the IRS.
.ine 5 - Any amount shown ls your share of investment expenses of a single-class REMIC. Thls amount is included on line 1.
                                                                                                                                            Code B - Indicates a short-term transaction for which the cost or other basis is not being reported to the !RS.
.ine 8 - Shows tax.exempt interest paid to you during the calendar year by the payer. See how to report this amount in the
                                                                                                                                            Code D - Indicates a long-term transaction for which the cost or other basis is being reported to the !RS.
nstructions for Form 1040. This amount may be subject to backup withholding. See line 4.                                                    Code E - Indicates a Jong-term transaction for which the cost or other basis is not being reported to the IRS.
.ine 9 - Shows tax-exempt interest subject to the alternative minimum tax. This amount is included on line 8. See the Instructions for
                                                                                                                                            Code X - Indicates a transaction for which the holding period is unknown.
·arm 6251.
                                                                                                                                            Line 1a - Shows a brief description of the item or service for which amounts are being reported.
.ine 10 - For a taxable or tax-exempt covered security, if you made an election under section 1278(b) to include market discount in
                                                                                                                                            Line 1b - This line may be blank if line 5 is noted or if the securltles sold were acquired on a variety of dates. For short safes, the date
ncome as it accrues and you notified your payer of the election in writing in accordance with Regulations section 1.6045-1(n)(5),
                                                                                                                                            shown is the date you acquired the security deHvered to close the short sale.
,hows the market discount that accrued on the debt instrument during the year while held by you, unless it was reported on Form
                                                                                                                                            Line 1c - Shows the trade date of the sale or exchange. For short sales, the date shown is the date the security was delivered to close
  099-0ID. Report the accrued market discount on your income tax return as directed ln the Instructions for Form 1040. Market discount
                                                                                                                                            the short sale.
,n a tax-exempt security is lncludible in taxable income as interest income.
                                                                                                                                            Line 1d - Shows the cash proceeds, reduced by any commissions or transfer taxes related to the sale. for transactions involving stocks,
.ine 11 - For a taxable covered security. shows the amount of premium amortization allocable to the interest payment(s), unless you         debt, commodities, forward contracts, non-Section 1256 option contracts, or securities futures contracts. May show the proceeds from
1otified the payer in writing in accordance with Regulations section 1.6045-1{n)(5) that you did not want to amortize bond premium          the disposition of your interest(s) in a widely held fixed investment trust. May also show the aggregate amount of cash and the fair
 Inder section 171. If an amount is reported on this line. see the lnstructions for Form 1040 (Schedule 8). If the amount on this line is
                                                                                                                                            market value of any stock or other property received in a reportable change in control or capital structure arising from the corporate
 Ireater than the amount of interest paid on the covered security, see Regulations section 1,171-2{a)(4) .
                                                                                                                                            transfer of property to a foreign corporation. Losses on forward contracts or non-Section 1256 option contracts are shown in parentheses.
 .ine 12 - For a U.S. Treasury obligation that is a covered security, shows the amount of premium amortizatlon allocable to the
                                                                                                                                            This line does not include proceeds from regulated futures contracts or Section 1256 option contracts. Report this amount on Form 8949
 nterest payment(s), unless you notified the payer in writing in accordance with Regulations sectlon 1.6045-1(n}(5) that you dld not
                                                                                                                                            or on Schedule D (whichever is applicable) as explained in the Instructions for Schedule D.
 vant to amortize bond premium under section 171. lf an amount is reported on this line, see the Instructions for Form 1040 {Schedule       Line 1e - Shows the cost or other basis of securities sold. If the securities were acquired through the exercise of a noncompensatory
 l). lf the amount on this line is greater than the amount of interest paid on the U.S. Treasury obligation, see Regulations section        option granted or acquired on or after January 1. 2014, the basis has been adjusted to reflect your option premium. If the securities were
  .17H(a)(4).
                                                                                                                                            acquired through the exercise of a noncompensatory option granted or acquired before January 1, 2014, your broker is permitted, but not
 .ine 13 - For a tax-exempt covered security, shows the amount of premium amortization allocable to the interest payment{s), !f the
                                                                                                                                            required. to adjust the basis to reflect your option premium. If the securities were acquired through the exercise of a compensatory
 ,mount on thls line ls greater than the amount of interest paid on the tax-exempt covered security, the excess is a nondeductible loss.
                                                                                                                                            option. the basis has not been adjusted to include any amount related to the option that was reported to you on a Form W-2. If line 5 is
 >ee Regulations section 1.171-2(a)(4)(ii) .
                                                                                                                                            noted, line 1e may be blank. See the Instructions for Form 8949. Instructions for Schedule D, or Publication 550 for details.
 .ine 14 - Shows CUSIP number(s) for tax-exempt bond(s} on which tax-exempt Interest was paid, or tax credit bond(s) on which
                                                                                                                                            Line 1f - Shows the amount of accrued market discount. For details on market discount, see the Instructions for Schedule D (Form
 axable interest was paid or tax credit was allowed, to you during the calendar year.
                                                                                                                                            1040), Instructions for Form 8949, and Publication 550. If line 5 is noted. line 1f may be blank.
 .ines 15-17 - State tax withheld reporting lines                                                                                           Line 19 - Shows the amount of nondeductible loss in a wash sale transaction. For details on wash sales, see the Instructions for
 099-0JD - ORIGINAL ISSUE DISCOUNT                                                                              (0MB No. 1545-0117)         Schedule D {Form 1040). Instructions for Form 8949, and PubHcation 550. If line 5 is noted, lfne lg may be blank.
1le information provided may be different for covered and noncovered securities. For a description of covered securities, see the            Line 3 - . If checked. proceeds are from a transaction involving collectibles or from a Qualified Opportunity Fund (QOF).
nstructions for Form 8949. For a covered security acquired with acquisition premium, your payer generally must report a gross                Line 5 • If noted. the securities sold were noncovered securities and lines 1b, 1e. 1f, 1g and 2 may be blank. Generally, a noncovered
1mount for both the 010 and the acquisition premium amortization for the year. For a noncovered security acquired with acqulsition          security means: stock purchased before 2011, stock in most mutual funds purchased before 2012. stock purchased in or transferred to a
1remium, your payer is only required to report the gross amount of 0ID.                                                                     dividend reinvestment plan before 2012, debt acquired before 2014. options granted or acquired before 2014, and securities futures
.ine 1 - Shows the 0ID on a taxable obligation for the part of the year you owned it. Report the amount on line 1 as interest income         contracts entered into before 2014.
,n your income tax return. However, depending on the type of debt instrument. the issue or acquisition date. and other factors (for          Line 6 - lf the exercise of a noncompensatory option resulted in a sale of a security, indicates whether the amount on line 1d was
ixample, lf you paid acquisition or bond premium, or the obligation is a stripped bond or coupon), you may have to figure the correct        adjusted for option premium.
.mount of 0ID to report on your return. See Publication 1212 for details on how to figure the correct 0ID.                                   Line 7 - If noted, you cannot take a loss on your tax return based on gross proceeds from a reportable change in control or capital
.ine 5 - For a covered security acquired with 0ID, if you made an election under section 1278(b) to include market discount in income        structure reported on line 1d. See the Form 8949 and the lnstuctions for Schedule D. The broker should advise you of any !asses on a
Is it accrues and you notified your payer of the election ln writing in accordance with Regulatlons sectlon 1.6045-1(n)(5), shows the        separate statement.
narket discount that accrued on the debt instrument during the year while held by you, For a tax-exempt obligation that is a covered         Line 12 - If applicable, thls is noted on Form(s) 1099-B.
,ecurity acquired on or after January 1, 2017, and issued with 010, shows the market discount that accrued on the obligation during
he year while held by you. Report the accrued market discount on your income tax return as directed in the Instructions for Form
 040. Market discount on a tax-exempt security is inc!udible in taxable income as interest income.
MERRILL~-                          Account No.
                                   [Redaoted]
                                                     Taxpayer No.
                                                     XXX-XX-[Radacl<JOJ
                                                                            Page
A BANK OF AMERICA COMPANY                     7155                        6 of 12
                                                                                    _J
    NINA FISCHMAN
                            2019 SUPPLEMENTAL TAX INFORMATION STATEMENT




                              THIS PAGE WAS INTENTIONALLY LEFT BLANK
 MERRILL~.                                                               Account No.
                                                                         [Redacted)J
                                                                                                               Taxpayer No.
                                                                                                               XXX ~ XX _!Ro<lllctod]
                                                                                                                                                                                                       f''3.9J1
 A BANK OF AMERICA COMPANY                                                           155                                                                                                             7 of 12
                                                                                                                                                                                                                  _J
       NINA FISCHMAN
                                                       2019 SUPPLEMENTAL TAX INFORMATION STATEMENT

             GRANITESHARES GOLD                                                                      CUSIP:     38748G101


                                                                                 DIVIDENDS AND DISTRIBUTIONS
1A. Total                          2A. Total       2B. Unrecap.                       4. Federal                                                                             11. Exempt-      12. Specified
Ordinary       1B. Qualified       Capital Gain    Section 1250     3. Nondividend Income Tax 5. Section 199A 6. Investment                                7. Foreign Tax    Interest         Private Activity
Dividends      Dividends           Distributions   Gain             Distributions     Withheld   Dividends    Expenses                                     Paid              Dividends        Bond Interest

      0.00                  0.00            0.00           0.00                    0.00             0.00                0.00                        0.00           0.00 •              0.00              0.00
         9. Liquidation Distributions Cash                                 0.00


                                                                                              INTEREST INCOME
                                                3. Interest on U.S.                                                                                                                           9. Specified
                            2. Early Withdrawal Savings Bonds &              4. Federal Income              5. Investment                      6. Foreign             8. Tax-Exempt           Private Activity
 1. Interest Income         Penalty             Treasury Obligations         Tax Withheld                   Expenses                           Tax Paid               Interest                Bond Interest

                    0.00                    0.00                  0.00                       0.00                       0.00                          0.00 •                    0.00                     0.00


                                   ORIGINAL ISSUE DISCOUNT                                                                                     SUMMARY OF SALES PROCEEDS
                                    Original Issue Discount
  Original Issue Discount           on US Treasury Obligations     Investment Expenses                                     Sales Proceeds                                    Federal Income Tax Withheld

                           0.00                         0.00                               0.00                                         16,816.10                                                        0.00


                                                                                             MISCELLANEOUS INCOME
                                                                                                                                                                            8. Substitute Payments
                    1. Rental Income                        2. Royalties                            3. Other Income          4. Federal Income Tax Withheld                 in Lieu of Dividends or Interest

                                   0.00                                  0.00                                    0.00                                             0.00                                   0.00


EXPENSES SUBJECT TO 2%-DEDUCTIONS SUSPENDED                                                   EXPENSES NOT SUBJECT TO 2%                                                    NON DEDUCTIBLE EXPENSES
 Investment    Investment From                                                                                Investment From
 From Proceeds Tax-Exempt Interest                     Other       Administrative             Severance                 Interest                                 Other                        Organizational

             7.40                    0.00                0.00                     0.00               0.00                               0.00                      0.00                                    0.00

 *This dollar amount represents Foreign Tax Paid, and may reflect taxes paid to various foreign countries or U.S. Possessions.
 MERRILL~-                                                             Account No.
                                                                       jRedactedJJ, SS
                                                                                                             Taxpayer No.
                                                                                                             XXX-XX-[RoOaelmJ)
                                                                                                                                                                                                Page
 A BANK OF AMERICA COMPANY                                                                                                                                                                     8 of 12
                                                                                                                                                                                                           _J
       NINA FISCHMAN
                                                    2019 SUPPLEMENTAL TAX INFORMATION STATEMENT

            SPDR GOLD TRUST                                                                        CUSIP:     78463V107


                                                                               DIVIDENDS AND DISTRIBUTIONS
1A. Total                       2A. Total       2B. Unrecap.                        4. Federal                                                                        11. Exempt-       12. Specified
Ordinary      1B. Qualified     Capital Gain    Section 1250      3. Nondividend Income Tax 5. Section 199A 6. Investment                           7. Foreign Tax    Interest          Private Activity
Dividends     Dividends         Distributions   Gain              Distributions     Withheld   Dividends    Expenses                                Paid              Dividends         Bond Interest

      0.00             0.00           0.00               0.00                    0.00             0.00               0.00                    0.00           0.00'                0.00             0.00
         9. Liquidation Distributions Cash                               0.00

                                                                                            INTEREST INCOME
                                              3. Interest on U.S.                                                                                                                       9. Specified
                          2. Early Withdrawal Savings Bonds &              4. Federal Income              5. Investment                 6. Foreign             8. Tax-Exempt            Private Activity
 1. Interest Income       Penalty             Treasury Obligations         Tax Withheld                   Expenses                      Tax Paid               Interest                 Bond Interest

                  0.00                   0.00                   0.00                       0.00                      0.00                      0.00'                     0.00                      0.00

                                ORIGINAL ISSUE DISCOUNT                                                                                 SUMMARY OF SALES PROCEEDS
                                 Original Issue Discount
  Original Issue Discount        on US Treasury Obligations      Investment Expenses                                  Sales Proceeds                                  Federal Income Tax Withheld

                         0.00                         0.00                               0.00                                    34,282.28                                                         0.00


                                                                                           MISCELLANEOUS INCOME
                                                                                                                                                                     8. Substitute Payments
                  1. Rental Income                        2. Royalties                            3. Other Income       4. Federal Income Tax Withheld               in Lieu of Dividends or Interest

                                0.00                                   0.00                                   0.00                                         0.00                                    0.00


EXPENSES SUBJECT TO 2%-DEDUCTIONS SUSPENDED                                                 EXPENSES NOT SUBJECT TO 2%                                               NON DEDUCTIBLE EXPENSES
 Investment    Investment From                                                                              Investment From
 From Proceeds Tax-Exempt Interest                   Other       Administrative             Severance                Interest                             Other                         Organizational

          80.49                   0,00                0.00                      0.00               0,00                          0.00                      0.00                                    0.00

 'This dollar amount represents Foreign Tax Paid, and may reflect taxes paid to various foreign countries or U.S. Possessions.
    MERRILL~.                                                             Account No.
                                                                          {Redaciedj
                                                                                                                  Taxpayer No.
                                                                                                                  XXX-XX-{Rcdaclod]
                                                                                                                                                                                              Page
    A BANK OF AMERICA COMPANY                                                        7155                                                                                                    9 of 12
                                                                                                                                                                                                            _J
          NINA FISCHMAN

                                                          2019 SUPPLEMENTAL TAX INFORMATION STATEMENT
rhe following sections are provided to facilitate your review and the preparation of your tax return.
(our Supplemental Tax Information Statement that follows is a summary of the gains and losses on your Widely Held Fixed Investment Trust (WHFITI securities. As a WHFIT interest holder, you must
·eport your pro-rata share of the securities sold by the WHFIT trust in addition to any gain (loss) from the sales that you have made of your WHFIT securities. This section includes your pro-rata
;hare of principal payments made by Real Estate Mortgage Investment Conduits (REMICs) and Collateralized Debt Obligations (CDOs).
fhe 2019 Proceeds from Broker and Barter Exchange Transactions section includes both sales of positions for "covered securities" and "noncovered securities." A covered security includes
;ecurities when the purchase date of the security occurred within the following timeline: Equities acquired on or after January 1, 2011, Mutual Funds acquired on or after January 1, 2012, Option
rransactions and less complex debt securities acquired on or after January 1, 2014, and more complex debt securities and options issued as part of a debt instrument acquired on or after January 1,
!016. Legislation requires reporting the gross proceeds of the sales of "covered" and "noncovered" securities and the adjusted cost basis for "covered securities." Any sale of a security that is
:onsidered a "noncovered security" will still be included in this section with the adjusted cost basis (where available) but the aqjusted basis will not be transmitted to the IRS.
n calculating gain (loss), unless otherwise noted, it was assumed that the oldest position was liquidated first, and that you have made an election to amortize the premium paid on the purchase of
axable bonds. Under the Cost Basis Reporting Regulations, brokers need not track wash sale activity for substantially identical securities, transactions across accounts, or between covered and
1on~covered securities. However, you as a taxpayer still have to track and report wash sales as you have in the past which would include all of the aforementioned transaction types. Securities
tistributed from a retirement account reflect the tax basis on the date of distribution. Other methods for calculating gain (loss) are available. The cost basis for most Original Issue Discount ("OID")
>bligations includes the accretion of OID.

                     This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty
                                 or other sanction may be imposed on you if this income is taxable and the IRS determines that it has not been reported.


Form 1099-B                                     2019 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                      (0MB NO. 1545-0715)
                                                       1b. Date 1c. Date Sold                                                            11. Accrued              1g. Wash Sale
I a. Description of Property                           Acquired or Disposed                 1d. Proceeds         le. Cost Basis       Market Discount            Loss Disallowed             Gain or Loss

SHORT TERM CAPITAL GAINS AND LOSSES - 1099-B Line 2 - Box 6 Net Proceeds
1/ONCOVERED TRANSACTIONS-Cost basis not ree.orted to IRS - Form 8949, Part I,                              (Bl
':iPDR GOLD TRUST                              CUS/P Number 78463V107
       117.0000 Trust     Asset   Sale                06/24/19 07/09/19                             4.78   (C)               4.84                   0.00                      0.00                    (0.06)
       117.0000 Trust     Asset   Sale                06/24/19 08/13/19                             5.12   IC)               4.81                   0.00                      0.00                     0.31
       117.0000 Trust     Asset   Sale                06/24/19 09/05/19                             5.34   (C)               4.93                   0.00                      0.00                     0.41
       133.0000 Trust     Asset   Sale                08/13/19 09/05/19                             6.08   (Cl               5.98                   0.00                      0.00                     0.10
       117.0000 Sale                                  06/24/19 11/11/19                        16.006.44   (Cl          15,538.97                   0.00                      0.00                   467.47
       133.0000 Sale                                  08/13/19 11/11/19                        18,195.35   (Cl          18,865.39                   0.00                      0.00                  (670.04)
                      Security Subtotal                                                        34,223.11                34,424.92                   0.00                      0.00                  (201.81)

~oncovered Short Term Capital Gains and Losses Subtotal                                        34,223.11               34,424.92                   0.00                       0.00                 (201.81)
~ET SHORT TERM CAPITAL GAINS AND LOSSES                                                        34,223.11               34,424.92                   0.00                       0.00                 (201.81)
   MERRILL~.                                                    Account No.                                Taxpayer No.                                                    E'il..9."-
   A BANK OF AMERICA COMPANY
                                                                [Redacted]
                                                                             715 S                         XXXM XXM[f!od~oi<l<lj                                         10 of 12
                                                                                                                                                                                              _J
         NINA FISCHMAN
                                                2019 SUPPLEMENTAL TAX INFORMATION STATEMENT

Form 1099-B                             2019 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                                 (0MB NO. 1545-0715)
                                             1b. Date 1c. Date Sold                                                                   lf. Accrued      lg. Wash Sale
la. Description of Property                  Acquired or Disposed                    1d. Proceeds         1e. Cost Basis           Market Discount    Loss Disallowed    Gain or Loss

lONG TERM COLLECTIBLES {28%) GAINS - 1099-B Line 2 - Box 6 Net Proceeds
1/ONCOVERED TRANSACTIONS-Cost basis not reported to IRS - Form 8949, Part II, {E)
'JRANITESHARES GOLD                     CUSIP Number      38748G107
  SHARES
     1160.0000 Sale                           08/09/18      11 /25/19                   16,808.70   (C)           14,027.48                    0.00              0.00            2,781.22

~oncovered Long Term Collectibles (28%) Gains Subtotal                                  16,808.70                14,027.48                     0.00             0.00            2,781.22
~ET LONG TERM COLLECTIBLES (28%) GAINS                                                  16,808.70                14,027.48                    0.00              0.00            2,781.22
OTHER TRANSACTIONS - Cost basis not reported to IRS - Form 8949, {X)
'JRANITESHARES GOLD                     CUSIP Number      38748G107
  SHARES
       116.0000   Sale                        01/09/19      01/09/19                         1.58   (Cl                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        02/06/19      02/06/19                         1.95   (Cl                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        03/08/19      03/08/19                         2.01   (Cl                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        04/08/19      04/08/19                         0.22   (C)                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        05/08/19      05/08/19                         0.20   (C)                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        06/07/19      06/07/19                         0.21   (C)                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        07/05/19      07/05/19                         0.23   (Cl                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        08/05/19      08/05/19                         0.24   (Cl                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        09/06/19      09/06/19                         0.25   (Cl                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        10/04/19      10/04/19                         0.25   (Cl                    N/A                 0.00              0.00                   N/A
       116.0000   Sale                        11/07/19      11/07/19                         0.26   (Cl                    N/A                 0.00              0.00                   N/A
                    Security Subtotal                                                        7.40                                              0.00              0.00
'5PDR GOLD TRUST                        CUSIP Number      78463V707
       257.0000   Sale                         08/13/19     09/05/19                        11.74   (Cl                     N/A                0.00              0.00                   N/A
       507.0000   Sale                         08/13/19     10/10/19                        22.96   (Cl                     N/A                0.00              0.00                   N/A
       257.0000   Sale                         08/13/19     11/13/19                        12.60   (Cl                     N/A                0.00              0.00                   N/A
       257.0000   Sale                         08/13/19     12/10/19                        11.87   (Cl                     N/A                0.00              0.00                   N/A
                    Security Subtotal                                                       59.17                                              0.00              0.00

Jther Transactions Subtotal                                                                 66.57                                              0.00              0.00

,ALES PROCEEDS AND NET GAINS AND LOSSES•                                                51,098.38                 48,452.40                    0.00              0.00            2,579.41
   MERRILL~-                                                      Account No.
                                                                  [RedactedJ
                                                                                                   Taxpayer No.
                                                                                                    XXX-XX-[Redaolodl
                                                                                                                                                                   Page
   A BANK OF AMERICA COMPANY                                                 7155                                                                                11 of 12
                                                                                                                                                                                _J
          NINA FISCHMAN
                                                    2019 SUPPLEMENTAL TAX INFORMATION STATEMENT

Form 1099-B                                2019 PROCEEDS FROM BROKER & BARTER EXCHANGE TRANSACTIONS                                                  (0MB NO. 1545-0715)
                                                 lb. Date le. Date Sold                                                    1f. Accrued     lg. Wash Sale
I a. Description of Property                     Acquired or Disposed           1d. Proceeds      1e. Cost Basis        Market Discount   Loss Disallowed        Gain or Loss

~ONCOVERED SHORT TERM GAINS/LOSSES                                                                                                                                    (201.81)
~ONCOVERED LONG TERM COLLECTIBLES (28%) GAINS                                                                                                                        2,781.22
)THER TRANSACTIONS                                                                                                                                                      N/C
     (C) The proceeds from this transaction are from collectible securities, Line 12 Form 1099-B.
       • The totals reflected with Sales Proceeds and Net Gains and Losses are not accurately calculating due to incomplete information in Other Transactions.
    N/A Cost basis information is not available. As a result, gain/loss will not be calculated (N/C),
   MERRILL~.                                                       Account No.
                                                                   !RedactedJJ, SS
                                                                                                   Taxpayer No.
                                                                                                   XXX-XX-[R<>OooloO]
                                                                                                                                                                         Page
   A BANK OF AMERICA COMPANY                                                                                                                                           12 of 12
                                                                                                                                                                                      _J
         NINA FISCHMAN

                                                    2019 SUPPLEMENTAL TAX INFORMATION STATEMENT

                                                               2019 OTHER DISTRIBUTIONS AND CHARGES*
3ecurity Description                 Quantity    Date        Transaction Description               Total Amount                  AMT Amount                 Remarks

~XP"E7i/SB
INVESTMENT EXPENSES FROM PROCEEDS
,RANITESHARES GOLD           116 01 /09/19                   Investment   Expenses                             (1.58)                     0.00
                             116 02/06/79                    Investment   Expenses                             (1.95)                     0.00
                             116 03/08/19                    Investment   Expenses                             (2.01)                     0.00
                             116 04/08/19                    Investment   Expenses                             (0.22)                     0.00
                             116 05/08/19                    Investment   Expenses                             (0.20)                     0.00
                             116 06/07 /19                   Investment   Expenses                             (0.21)                     0.00
                             116 07 /05/19                   Investment   Expenses                             (0.23)                     0.00
                             116 08/05/19                    Investment   Expenses                             (0.24)                     0.00
                             116 09/06/19                    Investment   Expenses                             (0.25)                     0.00
                             116 10/04/19                    Investment   Expenses                             (0.25)                     0.00
                             116 11/07/19                    Investment   ExQenses                             (0.26)                     0.00
                                                             Security Subtotal                                  (7.40)                    0.00
,PDR GOLD TRUST                           117    07/09/19    Investment   Expenses                             (4. 78)                    0.00
                                          117    08/13/19    Investment   Expenses                              (5.12)                    0.00
                                          507    09/05/19    Investment   Expenses                            (23.16)                     0.00
                                          507    10/10/19    Investment   Expenses                            (22.96)                     0.00
                                          257    11 /13/19   Investment   Expenses                            (12.60)                     0.00
                                          257    12/10/19    Investment   ExQenses                            (11.87)                     0.00
                                                             Security Subtotal                                (80.49)                      0.00


roTAL INVESTMENT EXPENSES FROM PROCEEDS                                                                      (87.89)                      0.00

· Information in the Other Distributions and Charges section is provided to you in order to assist in tax preparation. We do not report this information to the IRS. Information in
:his section may have an impact on your Alternative Minimum Tax (AMT) calculation. Consult your Tax Advisor for more details.



                                                                      '"END OF STATEMENT FOR THIS ACCOUNT"'
MERRI LL~.
A BANK OF AMERICA COMPANY
                                                                                                                                                        _J
                                            2019 TAX REPORTING HOUSEHOLD LINK STATUS
                                                                     AS OF 0311712020



    NINA FISCHMAN
    703 CARLYLE ST
    WOODMERE NY 11598-2917




    We are providing a mailing status for all accounts in your statement link for which we are required to provide Annual Tax Reporting (Forms 1099).
    PLEASE NOTE: There may be more than one account in this statement package. Please review your Link Summary information carefully.
    Account Name                             Account No.                    Status                                              Pages In Package

    NINA FISCHMAN                            XXX-X7155                      Tax Statement Produced 2/18                                      n/a
                                             XXX-X7155                      Supplemental Tax Statement Enclosed                             1-12
    NINA FISCHMAN                            XXX-X6722                      Tax Statement Produced 2118                                      n/a
MERRILL~.
A BANK OF AMERICA COMPANY


    NINA FISCHMAN
                            2019 TAX REPORTING HOUSEHOLD LINK STATUS




                             THIS PAGE WAS INTENTIONALLY LEFT BLANK
MERRILL~-
A BANK OF AMERICA COMPANY
                                                                                                                                                        _J
                                            2019 TAX REPORTING HOUSEHOLD LINK STATUS

                                                                     AS OF 02/18/2020


    NINA FISCHMAN
    703 CARLYLE ST
    WOODMERE NY 11598-2917




    We are providing a mailing status for all accounts in your statement link for which we are required to provide Annual Tax Reporting (Forms 1099).
    PLEASE NOTE: There may be more than one account in this statement package. Please review your Link Summary information carefully.
    Account Name                             Account No.                    Status                                              Pages In Package


    NINA FISCHMAN                            XXX-X7155                      Tax Statement Enclosed                                          1-18
                                             XXX-X7155                      Supplemental Tax Statement Due by 3/19                           n/a
     NINA FISCHMAN                           XXX-X6722                      Tax Statement Enclosed                                          19-26
MERRILL~,
A BANK OF AMERICA COMPANY


    NINA FISCHMAN
                            2019 TAX REPORTING HOUSEHOLD LINK STATUS




                            THIS PAGE WAS INTENTIONALLY LEFT BLANK
                                                                                                                                                   MERRI LL~.
                                                                                                                                                   A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                               Account Number:     [RedactedJ77   55                     24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                Net Portfolio Value:                                          $1,820,854.77
      WOODMERE NY 11598-2917                                                                        Your Financial Advisor:
                                                                                                    ALEXANDER Y FISCHMAN
                                                                                                    1010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11021-5306
                                                                                                    alexander.fischman@ml.com


•
                                                                                                    1-800-876-8770
      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                November 30, 207 9 · December 31, 2019

                                                      This Statement                 Year to Date     ASSETS                                       December31                 November 29
                                                                                                      Cash/Money Accounts                           146,981.37                 147,109.13
                                                                                                      Fixed Income                                  147,965.96                 147,995.56
      Total Credits                                        8,958.13                  823,925.10       Equities                                      834,604.40                 705,334.00
      Total Debits                                        (1,481.79)                (169,738.72)      Mutual Funds                                  690,991.63                 777,711.31
      Securities Yot.i Transferred In/Out                                            459,294.56       Options
      Market Gains/(Losses)                               35,124.63                  218,165.44       Other
                                                                                                          Subtotal (Long Portfolio}               1,820,543.36               1,778,150.00
                                                                                                      Estimated Accrued Interest                        311.41                     103.80
                                                                                                      TOTAL ASSETS                               $1,820,854.77              $1,778,253.80

                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                        $1,820,854.77              $1,778,253.80




             ~
                 This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
                 this code with your phone's camera to get started.



       Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merr;JJ'') makes available certain investment products sponsored, managed, distributed or provided
       by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
       Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value
+
007                                                                                                               4709                                                                 6of24
NINA FISCHMAN                                            Account Number: [RedactedJ7155                                        24-Hour Assistance: (800) MERRILL


CMA® ACCOUNT                                                                                                                November 30, 2019 • December 31, 2019


CASH FLOW                             This Statement     Year to Date            ASSET ALLOCATION*
Opening Cash/Money Accounts            $147,109.13                              * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                           include asset categories less than 1 %; includes the categorical values for the
                                                                                  underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received                                           694,490.59
Electronic Transfers                                      74,950.00                                                                          Allocation
Other Credits                                             27,615.05                                        D     Equities                       73.38%
     Subtotal                                            797,055.64
                                                                                                           D     Fixed Income                   16.53%
DEBITS
Electronic Transfers                                    (750,000.00)                                       liillll Cash/Money                     8.07%
Margin Interest Charged                                                                                          Accounts
Other Debits                                               (7,000.00)                                      I l l Alternative                      2.02%
Visa Purchases                                                                   \,                              Investments
ATM/Cash Advances                                                                     '"..                       TOTAL                            100%
Checks Written/Bill Payment
Advisory and other fees                  (1,481.79)      (72,738.72)
     Subtotal                            (1,481.79)     (169,738.72)
Net Cash Flow                           ($1,481.79)     $627,316.92

OTHER TRANSACTIONS
Dividends/Interest Income                 8,958.73         26,869.46
Dividend Reinvestments                   (8,270.60)       (22,693.17)
Security Purchases/Debits              (751,855.74)    (7,389,995.67)
Security Sales/Credits                  152,522.24        749,284.38
Closing Cash/Money Accounts            $146,981.37                              DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                             Mail                  Online Delivery_
Fees Included in Transactions Above
                                                                                Statements                                    X
                                                                                Performance Reports                           X
Commissions/Tradin_g_ Fees                    (2.09)          (13.64)
                                                                                Trade Confirms                                X
                                                                                Shareholders Communication                    X
                                                                                Prospectus                                    X
                                                                                Service Notices                               X
                                                                                Tax Statements                                X




+
007                                                                                          4709                                                                     7of24
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number: [RedactedJ7155


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     November 30, 2019 - December 31, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov_

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average        Current                   Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance         Yield%                     Deposits                       Balance
    Bank of America, N.A.                                                      40,171                         29,338            .22                         5.72                         9,583
    TOTAL ML Bank Deposit Program                                              40,171                                                                       5.72                         9,583


                                                                                                             Average        Current                   Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance         Yield%                     Deposits                       Balance
    Bank of America, N.A.                                                     106,936                        110,623           1.31                      126.31                         86,062
    TOTAL Preferred Deposit                                                   106,936                                                                     126.31                        86,062




+
007                                                                                                                  4709                                                                  Bof 24
NINA FISCHMAN                                                                Account Number: lR"""d17155                                                 24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                     November 30, 2019 - December 31, 2019

CASH/MONEY ACCOUNTS                                                                     Total            Estimated                          Estimated                Estimated            Est. Annual
Description                                          Quantity                  Cost Basis              Market Price                    Market Value              Annual Income                 Yield%
CASH                                               51,336.37                   51,336.37                                                    51,336.37
+ML BANK DEPOSIT PROGRAM                            9,583.00                    9,583.00                   1.0000                            9,583.00                       21                   .22
    +FDIC INSURED NOT SIPC COVERED                                                                                                                                    -- -----------------··

+PREFERRED DEPOSIT                                 86,062.00                   86,062.00                   1.0000                           86,062.00                   1,127                   1.31
    +FDIC INSURED NOT SIPC COVERED
            TOTAL                                                             146,981.37                                                146,981.37                      1,148                   1.20


CDs/EQUIVALENTS                                                                       Adjusted/Total     Estimated             Estimated           Unrealized      Estimated             Estimated
Description                            Acquired                 Quantity                  Cost Basis   Market Price          Market Value         Gainl(Loss) Accrued Interest       Annual Income

CD TRUIST BANK                        11 /05/19                 148,000                 147,926.00         99.9770           147,965.96                  39.96          311.41                 2,368
      CHARLOTTE, NC 01.600% MAY 13 2020
      CUSIP: 105133GP1 CURRENT YIELD      1.60%
              TOTAL     YIELD 1.60%                             148,000                 147,926.00                           147,965.96                  39.96          311.41                 2,368


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

EQUITIES                                                                                       Unit               Total          Estimated              Estimated       Unrealized     Estimated
Description                           Symbol Acquired                      Quantity      Cost Basis          Cost Basis        Market Price        Market Value        Gainl(Loss) Annual Income

ADVNCD MICRO D INC                      AMO 12/19/19                1,200.0000            43.1279           51,753.48             45.8600               55,032.00        3,278.52
AMAZON COM INC COM                     AMZN 11 /27 /17                 35.0000 1,207.9362                   42,277.77          1,847.8400               64,674.40      22,396.63
                                            01 /16/19                  11.0000 1,702.0445                   18,722.49          1,847.8400               20,326.24       1,603.75
                                            05/09/19                    7.0000 1,887.8000                   13,214.60          1,847.8400               12,934.88        (279.72)
            Subtotal                                                   53.0000                               74,214.86                                  97,935.52      23,720.66

APPLE INC                               AAPL 11 /27 /17               213.0000           175.8575            37,457.66           293.6500               62,547.45       25,089.79                657
CURRENT YIELD         1.04%                  02/16/18                   1.0000           175.9100               175.91           293.6500                  293.65          117.74                  4
                                             05/18/18                   1.0000           180.7100               180.71           293.6500                  293.65          112.94                  4
                                             05/18/18                   1.0000           191.0200               191.02           293.6500                  293.65          102.63                  4
                                             08/17/18                   1.0000           203.1200               203.12           293.6500                  293.65           90.53                  4
                                             08/17/18                   1.0000           214.5500               214.55           293.6500                  293.65           79.10                  4


+
007                                                                                                                   4709                                                                       9of 24
                                                                                                                        MERRI LL~.
                                                                                                                        A BANK OF AMERICA COMPANY

NINA FISCHMAN                                       Account Number: [RedactedJ7155


YOUR CMA ASSETS                                                                                                    November 30, 2019 - December 31, 2019

EQUITIES (continued)                                              Unit               Total         Estimated         Estimated     Unrealized     Estimated
Description                Symbol Acquired       Quantity   Cost Basis          Cost Basis       Market Price      Market Value   Gainl(Loss) Annual Income
APPLE INC                   AAPL 11/16/18         1.0000    190.5300               190.53          293.6500             293.65        103.12               4
                                 02/15/19         1.0000    190.0400               190.04          293.6500             293.65        103.61               4
                                 02/15/19         1.0000    171.4700               171.47          293.6500             293.65        122.18               4
                                 05/09/19        50.0000    198.3414             9,917.07          293.6500          14,682.50      4,765.43             154
                                 05/17/19         0.9165    173.2896               158-82          293.6500             269.13        110.31               3
                                 05/77/79         2.0000    187.0500               374.10          293.6500             587.30        213_20               7
                                 08/14/19         1.0357    203.6497               210.92          293.6500             304.13         93.21               4
                                 11/13/19         0.8019    264.0104               211.71          293.6500             235.48         23.77               3
            Subtotal                            275.7541                        49,847.63                            80,975.19     31,127.56              860

BEYOND MEAT INC REG SHS     BYND 10/29/19       230.0000     87.1778            20,050.90           75.6000          17,388.00     (2,662.90)
REGSHS
BOEING COMPANY                BA 11/19/19        55.0000    372.3780            20,480.79          325.7600          17,916.80     (2,563.99)             453
CURRENT YIELD 2.52%                                                                                                                                -------- -----

CATERPILLAR INC DEL           CAT 09/09/19      158.0000    125.6800            19,857.44          147.6800          23,333.44      3,476.00              651
CURRENT YIELD 2. 78%              11/19/19        1.1426    142.4295               762.74          147.6800             168.74          6.00                5
         Subtotal                               159.1426                        20,020.18                            23,502.18      3,482.00              656

CITIGROUP INC COM NEW           C 08/14/19      160.0000     61.6500                 9,864.00        79.8900         12,782.40      2,918.40              327
CURRENT YIELD 2.55%               11/21/19        1. 1011    74.1077                    81.60        79.8900             87.97          6.37                3
         Subtotal                               161.1011                             9,945.60                        12,870.37      2,924.77              330
                                 ------------                                                    ---------------

COSTCO WHOLESALE CRP DEL    COST 09/26/19        70.0000    288.0940            20,166.58          293.9200          20,574.40        407.82              182
CURRENT YIELD 0.88%              11/14/19         0.1490    305.3691                45.50          293.9200              43.79         (7 .71)              1
        Subtotal                                 70.1490                        20,212.08                            20,618.19        406.11              183

DISNEY (WALn CO COM STK       DIS 05/08/7 9     124.0000    134.8500            76,721.40          144.6300          17,934.12      1,212.72              219
CURRENT YIELD 1.21%               07 /25/19       0.4971    143.4319                71.30          144.6300              71.90           .60                1
                                  07/25/19        1.0000    143.4200               143.42          144.6300             144.63          1.21                2
            Subtotal                            125.4971                         16,936.12                           18, 150,65      1,214.53             222

FACEBOOK INC                   FB 70/29/19      157.0000    189.6440             29,774.12         205.2500          32,224.25      2,450_7 3
CLASS A COMMON STOCK




+
007                                                                                       4709                                                          10of 24
NINA FISCHMAN                                      Account Number: [Redacled]7155                             24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                            November 30, 2019 - December 31, 2019

EQUITIES (continued)                                             Unit               Total     Estimated     Estimated      Unrealized     Estimated
Description                  Symbol Acquired    Quantity   Cost Basis          Cost Basis   MarketPdce    Market Value    Gainl(Loss) Annual Income
FORTINET INC                  FTNT11/12/19     200.0000     99.1050            19,821.00     106.7600       21,352.00      1,531.00
GOLDMAN SACHS GROUP INC         GS01/16/19     103.0000    189.2339            19,491.10     229.9300       23,682.79      4,191.69            516
CURRENT YIELD 2. 17%              05/10/19      40.0000    200.0445             8,001.78     229.9300        9,197.20      1,195.42            200
                                  06/28/19       1.0000    198.8800               198.88     229.9300          229.93         31.05              5
                                  06/28/19       0.0268    203.3582                 5.45     229.9300            6.16            .71             1
                                  09/26/19       0.8579    209.8496               180.03     229.9300          197.26         17.23              5
                                  12/27 /19      0.7837    231.0960               181.11     229.9300          180_20         (0.91)             4
         Subtotal                              145_6684                        28,058.35                    33,493-54       5,435.19           731
i HCA HEALTHCARE INC           HCA 08/21 /19   200.0000    123.5213            24,704.26     147.8100       29,562.00       4,857.74           321
CURRENT YIELD 1.08%                09/27/19      0.6728    118.9060                80.00     147.8100           99.45          19.45             2
                                   12/26/19      0.5412    148.3185                80.27     147.8100           79.99          (0.28)            1
         Subtotal                              201.2140                        24,864.53                    29,741-44       4,876.91           324
JPMORGAN CHASE & CO            JPM 06/15/18    111.0000    107.2699            11,906.96      139.4000      15,473.40       3,566.44           400
CURRENT YIELD 2.58%                11 /02/18     1.0000    112.7700               112.77      139.4000         139.40          26.63             4
                                   02/01/19      1.0000    105.1800               105.18      139.4000         139.40          34.22             4
                                   05/01 /19     1.0000    112.9800               112.98      139.4000         139.40          26.42             4
                                   05/01 /19     0.0078    115.3846                 0.90      139.4000           1.09            .19             1
                                   05/10/19    100.0000    111.6455            11,164.55      139.4000      13,940.00       2,775.45           360
                                   07/30/19      1.4858    115.2308               171.21      139.4000         207.12          35.91             6
                                   10/30/19      1.5604    124.2886               193.94      139.4000         217.52          23.58             6
          Subtotal                             217.0540                        23,768.49                    30,257.33       6,488.84           785
MCDONALDS CORP         COM     MCD 04/30/19    152.0000    197.3300            29,994.16      197.6100      30,036.72          42.56          760
CURRENT YIELD 2.53%                05/10/19     40.0000    197.9352             7,917.41      197.6100       7,904.40         (13.01)         200
                                   06/18/19      0.0861    205.1103                17.66      197.6100          17.01          (0.65)            1
                                   06/18/19      1.0000    205.0700               205.07      197.6100         197.61          (7.46)            5
                                   09/16/19      1.0770    207.9665               223.98      197.6100         212.83         (11.15)            6
                                   10/31/19    100.0000    197.3499            19,734.99      197.6100      19,761.00          26.01          500
                                   12/13/19      1.8583    197.8690               367.70      197.6100         367.22          (0.48)           10
          Subtotal                             296.0214                        58,460.97                    58,496.79          35.82         1,482



+
007                                                                                  4709                                                     11 of 24
                                                                                                                         MERRI LL~.
                                                                                                                         A BANK OF AMERICA COMPANY

NINA FISCHMAN                                        Account Number: [Redac:tedJ7155


YOUR CMA ASSETS                                                                                                     November 30, 2019 • December 31, 2019

EQUITIES (continued)                                               Unit                Total           Estimated      Estimated         Unrealized     Estimated
Description                    Symbol Acquired    Quantity   Cost Basis           Cost Basis         Market Price   Market Value       Gainl(Loss) Annual Income
MICROSOFT CORP                  MSFT 07 /22/19   200.0000    138.8262             27,765.24            157.7000       31,540.00         3,774.76            408
CURRENT YIELD 1.29%                  09/11/19      0.6684    137.6421                 92.00            157.7000          105.41            13.41              2
                                     12/11/79      0.6750    151.6148                102.34            157.7000          106.45             4.11              2
                  Subtotal                       201.3434                         27,959.58                           31,751.86          3,792.28           412
MSCI INC                        MSCI 07 /02/19    75.0000    243.6668             18,275.01            258.1800       19,363.50         1,088.49            204
CLASS A                              08/29/19      0.2149    237.3196                 51.00            258.1800           55.48             4.48
CURRENT YIELD 1.05%
                                     11/26/19      0.1959    261.1026                    51.15         258.7800           50.58             (0.57)            1
                  Subtotal                        75.4108                         18,377.16                           19,469.56          1,092.40           206
NIKE INC CL B                    NKE 03/19/19    285.0000      87.5825            24,961.04            101.3100       28,873.35          3,912.31           280
CURRENT YIELD 0.96%                  05/10/19    100.0000      82.8946             8,289.46            101.3100       10,131.00          1,841.54            98
                                     07/02/19      0.9911      85.4605                84.70            101.3100          100.41             15.71
                                     09/27/19      0.9178      92.5256                84.92            101.3100           92.98              8.06             1
                  Subtotal                       386.9089                         33,420.12                           39,197.74          5,777.62           380
---------------                                                                    --   ---

PEPSICO INC                      PEP 09/7 2/19   150.0000    137.6151             20,642.27            136.6700       20,500.50          (141.77)           574
CURRENT YIELD 2.79%
SNAP INC CL  A                  SNAP 09/20/19    575.0000      16.9668             9,755.91             16.3300        9,389.75          (366.16)
          --

TARGET CORP              COM     TGT 07 /23/19   285.0000     87.9418             25,063.44            128.2100       36,539.85        11,476.41            753
CURRENT YIELD 2.05%                  09/09/19      1.7527    107.3201                188.10            128.2100          224.71            36.61              5
                                     12/09/19      1.5018    126.0221                189.26            128.2100          192.55             3.29              4
                  Subtotal                       288.2545                         25,440.80                           36,957.11         11,516.31           762
TESLA INC                        TSLA 12/12/19    70.0000     358.7400            25,111.80            418.3300       29_,.!83.10        4,171.30
                                            -

TJX COS INC NEW                   TJX 08/20/19   300.0000      50.8170            15,245.10             61.0600       18,318.00          3,072.90           276
CURRENT YIELD 1.50%                   12/04/19     1.1500      60.0000                69.00             61 .0600          70.22              1.22             2
        Subtotal                                 301. 1500                         15,314.10                          18,388.22          3,074.12           278
UBER TECHNOLOGIES INC           UBER 11/20/19    750.0000      28.0258            21,019.38              29.7400      22,305.00 ____     1,285.62
                                                                                                                                       -----------

VERIZON COMMUNICATNS COM           vz 12/12/19   407.0000      61.4017            24,990.53             61.4000       24,989.80             (0.73)        1,002
CURRENT YIELD 4.00%



+
007                                                                                           4709                                                         12 of 24
NINA FISCHMAN                                                            Account Number: [RedactedJ77 55                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                             November 30, 2019 - December 31, 2019

EQUITIES (continued)                                                                   Unit                   Total       Estimated          Estimated       UnreaNzed      Estimated
Description                           Symbol   Acquired               Quantity   Cost Basis           Cost Basis        Market Price       Market Value     Gainl(Loss) Annual Income

VISA INC CL A SHRS                        V 07/02/19                 172.0000    174.2337             29,968.20           187.9000           32,318.80        2,350.60           207
CURRENT YIELD 0.63%                         08/30/19                   0.2382    180.5205                 43.00           187.9000               44.76            1.76             1
                                            12/02/19                   0.2871    179.9721                 51.67           187.9000               53.95            2.28             1
           Subtotal                                                  172.5253                         30,062.87                              32,417.51        2,354.64           209
           TOTAL        YIELD 1.18%                                                                  720,303.62                            834,604.40       114,300.78         9,849

                                                                                                                                                             Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                       Total     Estimated       Estimated             Unrealized     Total Client    Investment      Annual
Description                                               Quantity       Cost Basis   Market Price    Market Value           Gainl(Loss)     Investment       Return($)      Income

INVESC0 000 TR         SER 1                         618.7290           109,704.68      212.6100       131,547.97            21,843.29         108,099          23,448          979
       CURRENT YIELD 0. 74%
       SYMBOL: QQQ      Initial Purchase: 03/13/18
       Equity 100'!6
!SHARES 1-3 YEAR                                     597.1619            49,767.71       84.6300           50,537.81             770.10          48,575          1,962        1,071
       TREASURY BOND ETF CURRENT YIELD 2. 11 %
       SYMBOL: SHY     Initial Purchase: 08/09/18
       Fixed Income 100%
!SHARES 0-5 YEAR HIGH                                738.5083            34,476.32       46.4300           34,288.93            (187.39)         32,517          1,771        1,827
       CORPORATE BOND ETF CURRENT YIELD 5.32%
       SYMBOL: SHYG    Initial Purchase: 08/09/18
       Fixed Income 100%
!SHARES INTEREST RATE                                186.0464            17,037.49        89.6157           16,672.68           (364.81)         16,325            346          816
       HEDGED HIGH YIELD
       BONDETF
       CURRENT YIELD 4.88%
       SYMBOL: HYGH     Initial Purchase: 08/09/18
       Fixed Income 100%
!SHARES S&P 500                                      298.6800            88,839.11      382.6300           114,283.93         25,444.82          84,567         29,716        2,197
       INDEX FUND CL/NSTL CURRENT YIELD 1.92%
       SYMBOL: BSPIX    Initial Purchase: 08/31117
      __ Eq_uit)l100%


+
007                                                                                                             4709                                                            13 of 24
                                                                                                                                       MERRI LL~.
                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                      Account Number: [Redacte<JJ7155


YOUR CMA ASSETS                                                                                                                   November 30, 2019- December 31, 2019

                                                                                                                                                     Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                      Total     Estimated       Estimated        Unrealized      Total Client     Investment       Annual
Description                                             Quantity    Cost Basis   Market Price    Market Value      Gainl/Loss)      Investment        Return($)       Income
LORD ABBETT SHORT                              12,215.7410         51,069.43         4.2100          51,428-27        358.84            49,996           1,431         1,918
      DURATION INCOME FD CL F CURRENT YIELD 3. 72%
      SYMBOL: LDLFX   Initial Purchase: 05/02/19
      Fixed Income 100%
SECTOR SPDR INDUSTRIAL                            339.6086          25,771.26       81.4700          27,667.91       1,896.65           24,923           2,744           538
     CURRENT YIELD 1.94%
     SYMBOL: XU        Initial Purchase: 08/09/18
     Equity 100%
SPDR GOLD TRUST                                        257.0000     36,465.73      142.9000           36,725_30        259.57           36,465             259
     SYMBOL: GLD          Initial Purchase: 08/13119
      Alternative Investments 100%
SPDR S P BIOTECH                                 450.0219           38,156.77       95.1100           42,801-58      4,644.81           38,154           4,646             2
     CURRENT YIELD 0.00%
      SYMBOL: XBI    Initial Purchase: 11 /08/18
      Equity 100%
VANGUARD 500 INDEX FUND                              625.5485      152,249.91      295.8000       185,037-25        32,787.34          145,592          39,444         3,485
     SHS ETF CURRENT YIELD 1.88%
     SYMBOL: VOO          Initial Purchase: 10/25/17
     Equity 100%
         Subtotal /Fixed Income)                                                                     152,927.69
         Subtotal (Equities)                                                                         501,338.64
         Subtotal /Alternative Investments)                                                           36,725.30
              TOTAL   YIELD 1.86%                                  603,538.41                        690,991 _53    87,453.22                          705,767        12,833

LONG PORTFOLIO                                                         Adjusted/Total             Estimated         Unrealized         Estimated        Estimated
                                                                           Cost Basis           Market Value       Gainl(Loss)   Accrued Interest   Annual Income

              TOTAL   YIELD 1.44%                                       1,618,749.40            1,820,543.36       201,793.96            371.41           26,198




+
007                                                                                                       4709                                                           14 of 24
NINA FISCHMAN                                                                 Account Number: [Redacted]7155                                          24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                    November 30, 2019 - December 31, 2019

Total Client Investment: Cost of shares directly purchased and still held. Does not include       Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                            shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.               reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)       accounts.
of all shares purchased and still held, including shares acquired through reinvestment of         Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the ClO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                  Income
Date     Description                              Transaction Type                                    Quantity     Reinvestment                                     Income         Year To Date
Taxable Interest
12/31 BANK DEPOSIT INTEREST                     o Bank Interest                                                                                                         .72
12/31 BANK DEPOSIT INTEREST                     I:::r Bank Interest                                                                                                     .31
         ML BANK DEPOSIT PROGRAM                  Income Total                                                                                                        5.00
         PREFERRED DEPOSIT                        Income Total                                                                                                     126.00
         Subtotal (Taxable Interest)                                                                                                                                132.03             2,791.16

+
007                                                                                                                   4709                                                                  15of24
                                                                                                                                      MERRI LL~-
                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                        Account Number: [R.edactedJ7155


YOUR CMA TRANSACTIONS                                                                                                             November 30, 2019 - December 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                               Income
Date   Description                    Transaction Type                                     Quantity       Reinvestment                         Income       Year To Date
Taxable Dividends
12/02 LORD ABBETT SHORT                * Dividend                                                                                              145.50
      DURATION INCOME FD CL F PAY DATE 11/29/2019
12/02 LORD ABBETT SHORT                      Reinvestment Program                                             (145.50)
      DURATION INCOME FD CL F
12/02 LORD ABBETT SHORT                 Reinvestment Share(s)                              34.5670
      DURATION INCOME FD CL F AGENT REINV AMOUNT $745.50 REINV PRICE         $4.21000      18'1TITV BOT    34.5610 AS OF 11 /29
12/03 VISA INC CL A SHRS              • Dividend                                                                                                 51.67
      HOLDING 172.2382 PAY DATE 12/03/2019
12/03 VISA INC CL A SHRS                      Reinvestment Program                                             (51.67)
                                   - - --- -- ----- - - ---

12/03 VISA INC CL A SHRS                  Reinvestment Share(s)                              .2871
      PRINCIPAL REINV AMOUNT    $51.67 REINV PRICE $180.00000 QUANTITY BOT         .2871
12/05 TJX COS INC NEW                 * Dividend                                                                                                 69.00
      HOLDING 300.0000 PAY DATE 12/05/2019
                                             ·'---'-----------------
12/05 TJX COS INC NEW                         Reinvestment Program                                             (69.00)
12/05 TJX COS INC NEW                     Reinvestment Share(s)                             1.1500
      PRINCIPAL REINV AMOUNT    $69.00 REINV PRICE $60.00000 QUANTITY BOT        1.1500
12/06 \SHARES 1-3 YEAR               • Dividend                                                                                                  79.84
      TREASURY BOND ETF HOLDING 595.2556 PAY DATE 12/06/2019
12/06 \SHARES 1-3 YEAR                        Reinvestment Program                                                (79.84)
      TREASURY BOND ETF
12/06 ISHARES 1-3 YEAR                   Reinvestment Share(s)                    .9437
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $79.84 REINV PRICE $84.60000 QUANTITY BOT                  .9437
12/06 ISHARES 0-5 YEAR HIGH          * Dividend                                                                                                 151.14
      CORPORATE BOND ETF HOLDING 731.9855 PAY DATE 12/06/2019
12/06 ISHARES 0-5 YEAR HIGH                   Reinvestment Program                                            (151.14)
      CORPORATE BOND ETF
12/06 \SHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   3.2828
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $151.14 REINV PRICE $46.04000 QUANTITY BOT                  3.2828 _ _ _ _ _ _ _ _ _ __


+
007                                                                                                         4709                                                    16 of 24
NINA FISCHMAN                                                      Account Number:   [RedactwJ77 55                             24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                         November30,2019-December31,2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                         Income
Date   Description                    Transaction Type                                 Quantity        Reinvestment                       Income      Year To Date
Taxable Dividends
12/09 !SHARES INTEREST RATE           ' Dividend                                                                                           59.88
      HEDGED HIGH YIELD BOND ETF HOLDING 184.7556 PAY DATE 12/09/2079
12/09 !SHARES INTEREST RATE              Reinvestment Program                                               (59.88)
      HEDGED HIGH YIELD BOND ETF
12/09 !SHARES INTEREST RATE             Reinvestment Share(s)                     .6778
      HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $59.88 REINV PRICE $88.34000 QUANTITY BOT               .6778
12/10 TARGET CORP    COM              ' Dividend                                                                                          789.26
      HOLDING 286.7527 PAY DATE 12/10/2019
12/10 TARGET CORP      COM               Reinvestment Program                                              (189.26) · - - -
12/10 TARGET CORP      COM             Reinvestment Share(s)                            1.5018
      PRINCIPAL REINV AMOUNT $189.26 REINV PRICE $126.02000 QUANTITY BOT      1.5018
12/12 MICROSOFT CORP                  ' Dividend                                                                                          102.34
      HOLDING 200.6684 PAY DATE 12/12/2019
12/12 MICROSOFT CORP                     Reinvestment Program                                              (102.34)
12/12 MICROSOFT CORP                   Reinvestment Share(s)                              .6750
      PRINCIPAL REINV AMOUNT $102.34 REINV PRICE $151.61700 QUANTITY BOT       .6750
12/16 MCDONALDS CORP     COM          ' Dividend                                                                                          367.70
      HOLDING 294.1631 PAY DATE 12/16/2019
12/16 MCDONALDS CORP         COM         Reinvestment Program                                              (367.70)
                                                           -----
12/16 MCDONALDS CORP      COM           Reinvestment Share(s)                     1.8583
      PRINCIPAL REINV AMOUNT  $367.70 REINV PRICE $197.86500  QUANTITY BOT 1.8583
----                                                               -------

12/16 !SHARES S&P 500                  ' Dividend                                                                                         750.09
      INDEX FUND CL INSTL PAY DATE 12/13/2019
12/16 !SHARES S&P 500                    Reinvestment Program                                              (750.09)
      INDEX FUND CL INSTL
      -------------

12/16 !SHARES S&P 500                    Reinvestment Share(s)                    2.0000
      INDEX FUND CL INSTL AGENT REINV AMOUNT $750.09 REINV PRICE $375.00000 QUANTITY BOT              2.0000 AS OF 12/12
12/19 FRANKLIN BIOTECH                 ))*Long Term Capital Gain                                                                        4,304.73

+
007                                                                                                      4709                                                 17 of 24
                                                                                                                                                  MERRI LL~-
                                                                                                                                                  A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                          Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                                         November 30, 2019 - December 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                           Income
Date   Description                    Transaction Type                                                     Quantity     Reinvestment                        Income      Year To Date
Taxable Dividends
          DISCOVERY FD CL ADV PAY DATE 12/18/2019
12/19 FRANKLIN BIOTECH                                         Reinvestment Program                                        (4,304.73)
      DISCOVERY FD CL ADV
12/19 FRANKLIN BIOTECH                  Reinvestment Share(s)                   27.5790
      DISCOVERY FD CL ADV AGENT REINV AMOUNT $4304.73 REINV PRICE $156.09000 QUANTITY BOT                               27.5790 AS OF 12/16
                                                                                                                                    ----------------------
12/20 PERSHING SQUARE HOLDINGS       ' Foreign Dividend                                                                                                    555.50
      USO PAR ORDINARY HOLDING 5555.0000 PAY DATE 12/20/2019
12/26 !SHARES 1-3 YEAR               ' Dividend                                                                                                              81.40
      TREASURY BOND ETF HOLDING 596.1993 PAY DATE 12/26/2019
12/26 !SHARES 1-3 YEAR                                         Reinvestment Program                                              (81.40)
      TREASURY BOND ETF
12/26 !SHARES 1-3 YEAR                   Reinvestment Share(s)                    .9626
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $81.40 REINV PRICE $84.56000 QUANTITY BOT                                 .9626
12/26 SPDR S P BIOTECH                * Dividend                                                                                                               .39
      HOLDING 450.0180 PAY DATE 12/26/2019
------·----··-······
12/26 SPDR S P BIOTECH                                         Reinvestment                                                        (.39)
12/26 SPDR S P BIOTECH                                          Reinvestment Share(s)                        .0039
      PRINCIPAL REINV AMOUNT                           $.39 REINV PRICE $98.79000 QUANTITY BOT    .0039
12/26 !SHARES 0-5 YEAR HIGH          * Dividend                                                                                                             150.37
      CORPORATE BOND ETF HOLDING 735.2683 PAY DATE 12/26/2019
12/26 !SHARES 0-5 YEAR HIGH                                    Reinvestment Program                                          (150.37)
      CORPORATE BOND ETF
12/26 !SHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   3.2400
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $150.37 REINV PRICE $46.41000 QUANTITY BOT                                 3.2400
                                                                                                                                  ---
12/26 SECTOR SPDR INDUSTRIAL          * Dividend                                                                                                            136.31
      HOLDING 337.9455 PAY DATE 12/26/2019
                       -----------------------------

12/26 SECTOR SPDR INDUSTRIAL                                   Reinvestment Program                                          (736.31)
12/26 SECTOR SPDR INDUSTRIAL                                   Reinvestment Share(s)                        1.6631

+
007                                                                                                                        4709                                                 18 of 24
NINA FISCHMAN                                                     Account Number: [RedactedJ7155                       24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                November 30, 2019 - December 31, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                  Income
Date   Description                    Transaction Type                                  Quantity   Reinvestment                   Income       Year To Date
Taxable Dividends
        PRINCIPAL REINV AMOUNT $136.31 REINV PRICE $81 .96000 QUANTITY BOT     1.6631
12/27 HCA HEALTHCARE INC              * Dividend                                                                                   80.27
      HOLDING 200.6728 PAY DATE 12/27/2019
12/27 HCA HEALTHCARE INC                  Reinvestment Program                                          (80.27)
12/27 HCA HEALTHCARE INC                  Reinvestment Share(s)                           .5412
      PRINCIPAL REINV AMOUNT     $80.27 REINV PRICE $148.31000 QUANTITY BOT    .5412
12/27 VANGUARD 500 INDEX FUND         * Dividend                                                                                  889.33
      SHS ETF HOLDING 622.5591 PAY DATE 12/27/2019
12/27 VANGUARD 500 INDEX FUND             Reinvestment Program                                         (889.33)
      SHS ETF
12/27 VANGUARD 500 INDEX FUND          Reinvestment Share(s)                             2.9894
      SHS ETF PRINCIPAL REINV AMOUNT $889.33 REINV PRICE $297.49500 QUANTITY BOT          2.9894
12/30 GOLDMAN SACHS GROUP INC           * Dividend                                                                                181.11
        HOLDING 144.8847 PAY DATE 12/30/2019
12/30 GOLDMAN SACHS GROUP INC             Reinvestment Program                                         (181.11)
12/30 GOLDMAN SACHS GROUP INC          Reinvestment Share(s)                              .7837
      PRINCIPAL REINV AMOUNT $181.11 REINV PRICE $231.10000 QUANTITY BOT        .7837
12/31   INVESCO 000 TR SER 1            * Dividend                                                                                282.55
        HOLDING 617.3933 PAY DATE 12/31/2019
12/31   INVESCO 000 TR   SER 1            Reinvestment Program                                         (282.55)
12/31   INVESCO 000 TR SER 1             Reinvestment Share(s)                           1.3357
        PRINCIPAL REINV AMOUNT $282.55 REINV PRICE $211.53000            BOT    1.3357
12/31   !SHARES INTEREST RATE           * Dividend                                                                                 54.86
        HEDGED HIGH YIELD BOND ETF HOLDING 185.4334 PAY DATE 12/31/2019
12/31   !SHARES INTEREST RATE             Reinvestment Program                                           (54.86)
        HEDGED HIGH YIELD BOND ETF
12/31   !SHARES INTEREST RATE             Reinvestment Share(s)                           .6130
        HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT    $54.86 REINV PRICE $89.50000 QUANTITY BOT       .6130

+
007                                                                                                  4709                                              19of 24
                                                                                                                                                        MERRI LL~,
                                                                                                                                                        A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                  Account Number: [Red.ictedJ7155


YOUR CMA TRANSACTIONS                                                                                                                              November 30, 2019- December 31, 2019


DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                        Income
Date     Description                                  Transaction Type                                Quantity     Reinvestment                                     Income          Year To Date
Taxable Dividends
12/31    LORD ABBETT SHORT                        *   Dividend                                                                                                      142.86
         DURATION INCOME FD CL F PAY DATE 12/31/2019
12/31    LORD ABBETT SHORT                            Reinvestment Program                                               (142.86)
         DURATION INCOME FD CL F
         Subtotal (Taxable Dividends)                                                                                                                             8,826.10            24,078.30

         NET TOTAL                                                                                                    (8,270.60)                                  8,958.13            26,869.46

         » Long Term Capital Gain Distributions                                                                                                                   4,304.73             4,304.73

The long-term capital gain distribution amounts may change due to income reclassification information provided by the issuer. In particular, distributions made by Mutual Funds, REITs and
UITs often need to be reclassified as a different type of distribution (including long-term capital gain distributions) after the end of the year in which the distribution was originally paid.

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                         Transaction        Commissions/                  (Debit)/    Accrued Interest
Date            Description                           Transaction Type                           Quantity             Amount           Trading Fees                   Credit      Earnedl(Paid)

Purchases
12/10         FRANKLIN BIOTECH                        Purchase                                 303.9140            (49,999.93)                                 (49,999.93)
              DISCOVERY FD CL ADV FRAC SHR QUANTITY .914 FUND SUBJECT TO RED FEE. [Redacted]                     98 UNIT PRICE 164.5200
12/16         TESLA INC                               Purchase                                   70.0000           (25,111.80)                                 (25,111.80)
              [Redacted]      01 UNIT PRICE 358. 7 400
12/16         VERIZON COMMUNICATNS COM                Purchase                                 407.0000            (24,990.53)                                 (24,990.53)
              [Redacted]      04 UNIT PRICE       61.4018
                                                                                                                                                                       ·-
12/23         ADVNCD MICRO D INC                      Purchase                                1,200.0000           (51,753.48)                                 (51,753.48)
              [Redacted]      07 UNIT PRICE       43.1279
-----------   . ···-
              Subtotal (Purchases)                                                                                (151,855.74)                                (151,855.74)

Sales
12/10     • PERSHING SQUARE HOLDINGS                  Sale                                   -5,555.0000           101,189.32                 (2.09)           101,187.23



+
007                                                                                                                    4709                                                                  20of24
NINA FISCHMAN                                                               Account Number:     [RedactedJ77   55                                    24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                           November 30, 2019 - December 31, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                          Transaction    Commissions/                   (Debit)/   Accrued Interest
Date           Descripnon                      Transaction Type                               Quantity                 Amount        Trading Fees                   Credit     Earnedl(Paid)
Sales
              USO PAR ORDINARY [Redacted]           UNIT PRICE    18.2159
12/31 • FRANKLIN BIOTECH                     Sale                                          -331.4930                51,335.01                                  51,335.01
              DISCOVERY FD CL ADV FRAC SHR QUANTITY .493 [Redacted]             98 UNIT PRICE 154.8600
              Subtotal (Sales)                                                                                      152,524.33             (2.09)              152,522.24

              TOTAL                                                                                                    668.59              (2.09)                 666.50
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                           (151,855.74)
              TOTAL SECURITY SALES/CREDITS                                                                                                                 152,522.24

REALIZED GAINS/(LOSSES)
                                                                         Acquired Liquidation                                                                         Gainsl/Losses) 0
Description                                                   Quantity      Date        Date              Safe Amount             Cost Basis           This Statement              Year to Date
                                                                                                          --··
        Subtotal (Long-Term)                                                                                                                                                              /249.44)
       PERSHING SQUARE HOLDINGS                            5555.0000 07 /03/19 12/06/19                        101,187.23         100,140.54                1,046.69
       FRANKLIN BIOTECH                                     303.9140 12/09/19 12/30/19                          47,064.13          49,999.93               (2,935.80)
       FRANKLIN BIOTECH                                      27.5790 12/18/19 12/30/19                           4,270.88           4,304.73                   (33.85)
        Subtotal (Short-Term)                                                                                                                              {1,922.96)                    9,097.99

      TOTAL                                                                                                    152,522.24         154,445.20              (1,922.96)                     8,848.55
0 - Excludes transactions for which we have insufficient data
The capital gains and losses shown above may not reflect all transactions which must be reported on your 2019 tax return. These reportable transactions will appear on your
January statement.


ADVISORY AND OTHER FEES
Date             Fee Type                                            Quantity     Description                                                          Debit                             Credit
12/03            Advisory Program Fee                                             INV. ADVISORY FEE DEC                                             1,481.79
                 NET TOTAL                                                                                                                          1,481.79


+
007                                                                                                                    4709                                                                21 of 24
                                                                                                             MERRI LL~.
                                                                                                             A BANK OF AMERICA COMPANY

NINA FISCHMAN                                       Account Number: [RedactedJ7155



    YOUR CMA MONEY ACCOUNT TRANSACTIONS                                                                  November 30, 2019 - December 31, 2019


    Date    Description               Withdrawals          Deposits Date       __l?~?_c:_ciptiqn                Withdrawals             De_p_osits
    12/02   ML BANK DEPOSIT PROGRAM                           2.00 12/13       ML BANK DEPOSIT PROGRAM                                50,000.00
    12/03   ML BANK DEPOSIT PROGRAM     1,482.00                   12/16       ML BANK DEPOSIT PROGRAM           50,102.00
    12/10   ML BANK DEPOSIT PROGRAM    28,813.00                   12/19       PREFERRED DEPOSIT                 51,000.00
    12/10   PREFERRED DEPOSIT                            80,000.00 12/20       ML BANK DEPOSIT PROGRAM                                51,000.00
    12/12   PREFERRED DEPOSIT          50,000.00                   12/23       ML BANK DEPOSIT PROGRAM           51,198.00
               NET TOTAL                                                                                         51,593.00




+
007                                                                                        4709                                            22 of 24
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY




Customer Service                                               Securities Investor Protection Corporation (SIPC), and,       at www.finra.orq
  Please promptly report a.DY inaccuracy, discreP,ancy,        in other jurisdictions, locally reqistered entities.            We receive a fee from ISA® banks of up to 2% per annum
and/or con\;ern l;ly calling Wealth Manaaement Client            Investment products offered b'L Investment Bankin_q         of the average daily balances. We receive a fee from our
Support ;it l800-I\IIERRILC) vyithi_n ten (1 ) business days   Affiliates, includinq MLPF&S, ARE NOT FDIC INSURED,           affiliated banks of up to $1 00 per annum for each account
after delivery_ of or communication of the account             ARE NOT BANK GOARANTEED AND MAY LOSE VALUE.                   that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                    ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.              Additional Information                                        of America, N.A. based on the avera_qe daily Preferred
                                                                  We will rou\e your <,quity and option orders to market     Deposit® and Preferred Deposit for Business® balances.
About Us                                                       centers consistent with our duty of best execution.
    You may review our financial statement at our offices:        Except for certain custodial accounts, we hold bonds       Options Customers
Merrill Lynch, ,Pierce, Fenner & Smith Incorporated            and preferred stocks in bulk segregation. If there is a         For all customers, including those who own options, please
(MLPF&S or IVIL), One Bryant Park, New York, New York          partial call for those securities, securities will be
i 00~6. If yoµ request a copy of our financial statement,                                                                    promptly advise us of any material change in your
                                                               randomly selected from those held in bulk. The                investment objectives or financial condition. Individual
we will mail It to you.                                        probability of your holdings being selected is
     We act as a market maker, dealer, block positioner        proportional to the total number of customer holdings         options commission charges have been included in your
or arbitrageur in certain securities. These activities may     of that particular security that we hold.                     confirma.tion. You may request a summary of this
put us or one of our affiliates on the opposite side of           This statement serves as a confirmation of certain         information.
transactions we execute for you and potentially result in      transactions during the period permitted to be
tradinq P.rofits for us or our affiliates.                     reported periodicaTiy. Additional information including       Margin Customers
    Bofll"Merrill Lynch Research is research produced by       the time of execution for any trade, is availa 6le upon         If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third             written request.                                              statement of your margin account and special
party research ratings from selected vendors are                  In accordance with applicable law, rules and
provided, if available, for your information. Our              regulations, your free credit balance is not segregated       memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or      ana we can use these funds in our business. Your free         applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S              credit balance is the amount of funds payable upon            separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party     your demand. You have the right to receive in ttie            for your inspection upon request. You should retain this
research and have no liability for such research. You          normal course of business, any free credit balance and        statement for use with your next statement to calculate
are responsible for any trading decision you make              any fully paid securities to which you are entitled,          interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.           subject to any obligations you owe in any of your             statement. Tfie interest charqe period will parallel the
    MLPF&S may make available to you certain securities        accounts.                                                     statement period, except thal interest due for the final day
and other investment products that are sponsored,                 For clients enrolled in a sweep program, the balance       of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that            in any bank deposit account or snares of any money            your next statement.
are affiliates of Bank of America Corporation (BAC) or in      market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.                 interest can be withdrawn or nquidated on your order          Coverage for your Account
    Merrill and Merrill Edqe are the marketing name for        and the proceeds returned to your securities account
                                                               or remitted to you.                                             The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers             You will have the right to vote full shares and we may     our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;             solicit voting instructions concerning these full shares      futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are        in your account. Voting shares in your account will be        private equity funds, commodity pools and other investment
made available through MLPF&S.                                 governed by the then current rules and policies of            contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name        FINRA and the Securities Exchange Commission or               registered with the US Securities Exchange Commission,
for the qlobal banking and global markets businesses           other applicable exchanges or requlatory bodies.              precious metals, other assets that are not securities, as
of BAC.l.ending, derivatives, and other commercial                All transactions are subject to tne constitution, rules,   clefined by SIPC, and assets that are not held at MLPF&S,
banking activities are performed qlobally by banking           requlations, customs, usages, rulings and                     such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, incluclinq Bank or America, N.A.,            inferpretations of the excHanqe or market, and its           America California, N.A. (Merrill Lynch affiliated banks) or
 member Federal Depositlnsurance Corporation                   clearinghouse, if any, where tne transactions are             other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other             executed, and if not executed on any exchange, FINRA.
 investment bankinq activities are performed globally             You may obtain an investor brochure that includes          protected by the FDIC up to applicable limits. MLPF&S is not a
 l:Jy investment banRing affiliates of BAC ("Investment         information describin_q the FINRA Requlation Public          bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B"ankinq Affiliates"), including, in the United States,        Disclosure Program ("Proqram"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,          or more information abou1 the Program or your broker         GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are registered broker dealers and members         contact the FINRA Regulation PublTc Disclosure Program       about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and         Hotline at (800)289-9999 or access the FINRA website         http:/ /www.sipc.org or (202)371-8300.


 +
  007                                                                                                4709                                                                           23 of24
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     J:I       Interest reported to the IRS
            •
estimates o tained from various sources and in certain       We are not responsible for the calculation of
                                                             policy/contract values. Insurance policies and annuity
                                                                                                                          •
                                                                                                                          *
                                                                                                                                    Gross Proceeds reported to the IRS
                                                                                                                                    Dividends reported to the IRS
cases only from affiliates. These values assume
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     occ       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may
pay more than these values if you purchase smaller             Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-neqotia151e securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield miqht be                     name or the custodian
reliable, we cannot quarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded (.J.) its
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
            •
estimates o tained from various sources and in certain
                                                              Mlls are debt securities or Certificates
cases only from affiliates.
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlyinq
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private det51t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal tradinq market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   007                                                                                              4709                                                                   24 of 24
                                                                                                                                                  MERRI LL~.
                                                                                                                                                  A BANK OF AMERICA COMPANY
                                                       Primary Account: IR"'"'""7155


NINA FISCHMAN
703 CARLYLE ST
                                                  •    WEAL TH MANAGEMENT REPORT                                                              November 30, 2019 · December 31, 2019

WOODMERE NY 11598-2917                                  PORTFOLIO SUMMARY                                          December 31             November 29             Month Change

                                                        Net Portfolio Value                                     $1,820,854.77             $1,778,253.80              $42,600.97
                                                                                                                                                                                      •
                                                        Your assets
                                                        Your liabilities
                                                                                                                $1,820,854.77             $1,778,253.80              $42,600.97
                                                                                                                                                                                      •
                                                        Your Net Cash Flow (Inflows/Outflows)                        ($1,481.79)             ($1,442.39)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                     Subtotal Net Contributions                              ($1,481.79)            ($1,442.39)
call 24-Hour Assistance:                                Your Dividends/Interest Income                                $8,958.13               $1,172.47
(800) MERRILL                                                                                                        $35,124.63              $47,653.89
                                                        Your Market Gains/(Losses)
(800) 637-7455                                               Subtotal Investment Earnings                            $44,082.76              $48,826.36
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770
                                                                                                                ~L         ~
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
                                                                                                 cit~           ; 1.73 :   _78
                                                                                                                           !.
                                                                                                                                 r,in
                                                                                                                                  1.82)

                                                                                                 /
are archived for three or more years.
                                                                             ~92§7 [Q;9,'5,.4J
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.                   49J_j _Q.,_t98



                                                           9/17    12/17 12/18' 1Q19             2Q19   3Q19    10/19 11/19 12/19

LOOKING FOR YOUR TAX DOCUMENTS?
We will begin mailing the 1099 tax reporting statement to eligible clients during the last week of January. Most statements will be mailed or posted online before February 28.
Sign up for online delivery to get your tax documents as soon as they become available.

Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill''} makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member S/PC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
007                                                                                                      4709                                                                        1 of 24
                                                                                 Primary Account: [Redacted]7155                                  24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                            November 30, 2019 - December 31, 2019


                                                            Account No.        Account Type/Managing Firm                              December31                 November 29            Pag_e

      •   INVESTMENTS & CASH MANAGEMENT
          NINA FISCHMAN                                     [R~act,oJ77   55   CMA/lnvestment Adviso~gram                             1,820,854.77               1,778,253.80                6

      •   RETIREMENT
          Looking for opportunities to help make your money last longer in retirement? Talk with your advisor today.

      •   CREDIT & LENDING
          Do you need solutions for unexpected liquidity needs? Ask your advisor.

      •   ESTATE PLANNING SERVICES
          lfyou haven't reviewed your wealth transfer plans recently, now is r~~ t{'!?_e. _qf!!!__your advisor today.


      •   SOLUTIONS FOR BUSINESS
          Consider a Working Capital Mana9ement Account® to help mana9e business cash flow. Talk to your advisor.
          All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
          depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SfPC, see the section titled "Coverage for Your Account" on the
          second to last page of your statement for more information.

          These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
          may have different owners and use of ''you" or ''your" in these reports refer to aff owners. The enclosed separate account statements are the official record for each account.




+
007                                                                                                         4709                                                                            2of24
                                                                                                                                    MERRI LL~-
                                                                                                                                   A BANK OF AMERICA COMPANY

                                                                   Primary Account: (RedactedJ7155



•     YOUR BALANCE SHEET (foryourMerrill accounts)                                                                               November 30, 2019 - December 31, 2019



      ASSETS                                                                              CASH FLOW
                                                    December31           November 29                                                  This Report            Year to Date
      Cash/Money Accounts                            146,981.37           147,109.13      Opening Cash/Money Accounts               $147,109.13
      Fixed Income                                   147,965.96           147,995.56      CREDITS
      Equities                                       834,604.40           705,334.00      Funds Received                                                     694,490.59
      Mutual Funds                                   690,991.63           777,711.31      Electronic Transfers                                                74,950.00
      Options                                                                             Other Credits                                                       27,615.05
      Other                                                                                 Subtotal                                                         797,055.64
           Subtotal (Long Portfolio}                1,820,543.36         1,778, 150.00
      Estimated Accrued Interest                          311.41               103.80     DEBITS
                                                                                          Electronic Transfers                                              (150,000.00)
      TOTAL ASSETS                                 $1,820,854.77       $1,778,253.80
                                                                                          Margin Interest Charged
      LIABILITIES                                                                         Other Debits                                                        (7,000.00)
      Margin Loan/Debit Balance                                                           Visa Purchases
      Short Market Value                                                                  ATM/Cash Advances
          Subtotal                                                                        Checks Written/Bill Payment
                                                                                          Advisory and other fees                     (1,481.79)             (12,738.72)
      NET PORTFOLIO VALUE                          $1,820,854.77       $1,778,253.80
                                                                                            Subtotal                                  (1,481.79}            /169,738. 72)
                                                                                          Net Cash Flow                              ($1,481.79)            $627,316.92
      OTHER LIABILITIES (not included in Net Portfolio Value)                             Dividends/Interest Income                     8,958.13              26,869.46
                                                                                          Dividend Reinvestments                      (8,270.60)             (22,693.17)
      Loan Management Account
      Mortgages                                                                           Security Purchases/Debits                 (151,855.74)          (1,389,995.67)

      Home Equity Loans                                                                   Security Sales/Credits                     152,522.24              749,284.38

      Business Loans                                                                      Closing Cash/M~ney Accounts               $146,981.37
          Subtotal
      TOTAL LIABILITIES                                                                    Fees Included in Transactions Above
                                                                                          Commissions/Tradin_g_ Fees                       (2.09)                 (13.6~
      {7) Secured by assets in a Merrill account




+
007                                                                                        4709                                                                   3of 24
                                                                             Primary Account: [RedactedJ7155                                                 24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                            November 30, 2019 - December 31, 2019


      ASSET ALLOCATION*                                                                             CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 [::::I Equities
                                                                    Current Value
                                                                    1,335,943,04
                                                                                       Allocation
                                                                                          73.38%
                                                                                                        $7,166 f_
                                                                                                        $3,583
                                                                                                            $0
                                                                                                                  E
                                                                                                                       .   .... 11111 .... ..,.. ""' 11111   "f' 1111 •
                                                                                                                      J~n Feb Mar Af)r May JlJn J~! Aug S~p Oct Nov Dec
                                                                                                                                                                          J
                                 C3] Fixed Income                       300,893.65        16.53%
                                                                                                                                                      This Report             Year To Date
                                 C3l Cash/Money                         146,981.37         8.07%               Tax-Exempt Interest
                                     Accounts                                                                                                                    132.03               2,791.16
                                                                                                               Taxable Interest
                                 •    Alternative                        36,725.30         2.02%               Tax-Exempt Dividends
                                      Investments
                                                                                                               Taxable Dividends                               8,826.10             24,078.30
                                      TOTAL                        $1,820,543,36           100%
                                                                                                               Total                                          $8,958.13            $26,869.46

                                                                                                               Your Estimated Annual Income                                        $26,198.49



       BOND MATURITY SCHEDULE                                                                       TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                   Based on Estimated Market Value
                            % of Total                                              Estimated                                                                                                    %of
       Maturity Years     Bond Assets                       Par Value             Market Value                                                                    Current Value              Portfolio
       <1                        100%                        148,000                 147,965.96     VANGUARD 500 INDEX FUND                                         185,037.25               10.16%
                                                                                                    CD TRUIST BANK                                                  147,965.96                8.12%
                                                                                                    INVESCO QQQ TR SER 1                                            131,547.97                7.22%
                                                                                                    !SHARES S&P 500                                                 114,283.93                6.27%
                                                                                                    AMAZON COM INC COM                                               97,935.52                5.37%



       Total                     100%                        148,000             $147,965,96




+
007                                                                                                  4709                                                                                         4 of 24
                                                                                                                                                        MERRI LL~,
                                                                                                                                                        A BANK OF AMERICA COMPANY

                                                                              Primary Account: [RedactedJ77 55



•        YOUR MONTHLY INCOME & GAIN/(LOSS) REVIEW                                                                                                   November 30, 2019 - December 31, 2019



      INCOME SUMMARY
                                                This Report                                                                                        Year to Date
                                Tax-                                Tax-                          Total                   Tax•                             Tax-                              Total
                            Exempt           Taxable            Exempt        Taxable      This Report                 Exempt           Taxable        Exempt              Taxable            YTD
    Account No.             Interest         Interest         Dividends    Dividends»          Income                  Interest         Interest     Dividends         Dividends i>        Income
    Non•Retirement
    [Re<:1actedJ77 55                           132                            8,826            8,958                                    2,791                            24,078           26,869
         TOTAL                                 $132                           $8,826           $8,958                                   $2,791                           $24,078         $26,869

    » Dividends may include long term capital gain distributions.


      GAIN/(LOSS) SUMMARY
                                                                                                                            Long Term Capital
                                               Realized Gains/(Losses)                                                      Gain Distributions               Unrealized Gains/(Losses)
                              This Report                      YTD           This Report                         YTD
    Account No.               Short Term                Short Term            Long Term              Long Term                     Year To Date                   Short Term            Long Term
      Non-Retirement
      [RedactedJ7155            (1,922.96)                9,097.99                                        (249.44)                     4,304.73                   63,273.60            138,520.36
         TOTAL                ($1,922.96)               $9,097_99                                     ($249.44)                       $4,304.73               $63,273.60              $138,520_36




+
007                                                                                                       4709                                                                               5of24
                                                                                                                                                              MERRI LL~.
                                                                                                                                                              A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                           Account Number:            [RedactedJ7155                     24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                                  Net Portfolio Value:                                   $1,778,253.80
      WOODMERE NY 11598-297 7                                                                                         Your Financial Advisor:
                                                                                                                      ALEXANDER Y FISCHMAN
                                                                                                                      7 07 0 NORTHERN BLVD SUITE 490
                                                                                                                      GREAT NECK NY 11021-5306
                                                                                                                      alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                                      1-800-876-8770


                                                                                                                                                           November 07, 207 9 • November 29, 2019

                                                                This Statement                         Year to Date     ASSETS                                November 29              October 31

      ~~~mtfJ~i~~r9~11f,1q;;.                                ,)if:f~ii(s~iJ.~3·••··.••··•··•···
                                                                                                       814,966.97
                                                                                                                        Cash/Money Accounts
                                                                                                                        Fixed Income
                                                                                                                                                               147,709.73
                                                                                                                                                               147,995.56
                                                                                                                                                                                      283.722.42

      Total Credits                                                    1,172.47                                         Equities                               705,334.00             638,081.98
      Total Debits                                                    (1,442.39)                      (168,256.93)      Mutual Funds                           777,711.31             809,065.43
      Securities You Transferred In/Out                                                                459,294.56       Options
      Market Gains/(Losses)                                           47,653.89                        183,040.81       Other

      ~f~~~~g~~,~~:\J;JY~~1t . ·.             •·•· 11··,··   :;~t~il'/i~:ii1/tiiC                                           Subtotal (Long Portfolio)
                                                                                                                        Estimated Accrued Interest
                                                                                                                                                              1,778,150.00
                                                                                                                                                                   103.80
                                                                                                                                                                                     1,730,869.83


                                                                                                                        TOTAL ASSETS                        $1,778,253.80          $1,730,869.83


                                                                                                                        LIABILITIES
                                                                                                                        Debit Balance
                                                                                                                        Short Market Value
                                                                                                                        TOTAL LIABILITIES
                                                                                                                        NET PORTFOLIO VALUE                 $1,778,253.80          $1,730,869.83




             ~
                 This statement is eligible for online delivery. Go to ml.com/gopaperless or scan
                 this code with your phone's camera to get started.




       Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'} makes available certain investment products sponsored, managed, distributed or provided
       by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
       Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value
+
006                                                                                                                                 4709                                                     6of 22
NINA FISCHMAN                                            Account Number: [RedactedJ7 7 55                                       24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                  November 01, 2019 • November 29, 2019


CASH FLOW                             This Statement     Year to Date              ASSET ALLOCATION*
Opening Cash/Money Accounts            $283,722.42                                * Estimated Accrued   Interest not included; may not reflect all holdings; does not
CREDITS                                                                            include asset categories less than 1 %; includes the categorical values for the
                                                                                   underlying portfolio of individual mutual funds, closed end funds, and U\Ts.
Funds Received                                           694,490.59
Electronic Transfers                                      74,950.00                                                                             Allocation
Other Credits                                             27,615.05                                          D     Equities                       72.88%
      Subtotal                                           797,055.64
                                                                                                             D     Fixed Income                   16.86%
DEBITS
Electronic Transfers                                    (150,000.00)                                         &l    Cash/Money                       8.27%
Margin Interest Charged                                                                                            Accounts
Other Debits                                               (7,000.00)                                        11111 Alternative                      1.99%
Visa Purchases                                                                                                     Investments
ATM/Cash Advances                                                                                                  TOTAL                             100%
Checks Written/Bill Payment
Advisory and other fees                  (1,442.39)      (11,256.93)
      Subtotal                           (1,442.39)     (168,256.93)
Net Cash Flow                           ($1,442.39)     $628,798.71

OTHER TRANSACTIONS
Dividends/Interest Income                 1,172.47         17,911.33
Dividend Reinvestments                     (991 .90)      (14,422.57)
Security Purchases/Debits              (228,982.16)    (1,238,139.93)
Security Sales/Credits                   93,630.69        596,762.14
Closing Cash/Money Accounts            $147,109.13
                                                                                  DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                               Mail                  Online Delivery_
                                                                                  Statements                                    X
Fees Included in Transactions Above
                                                                                  Performance Reports                           X
Commissions/Tradin.9. Fees                    (1.95)          _(11.55)
                                                                                  Trade Confirms                                X
                                                                                  Shareholders Communication                    X
                                                                                  Prospectus                                    X
                                                                                  Service Notices                               X
                                                                                  Tax Statements                                X




+
006                                                                                           4709                                                                      7of22
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number: 1"'''""17155


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                     November 01, 2019 - November 29, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes iri your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                              Average       Current                    Interest on                      Closing
    Money Account Description                                         Opening Balance                Deposit Balance         Yield%                      Deposits                      Balance
    Bank of America, N.A.                                                      26,959                         29,588            .25                          5.87                       40,171
    TOTAL ML Bank Deposit Program                                              26,959                                                                        5.87                       40,171


                                                                                                              Average       Current                    Interest on                      Closing
    Money Account Description                                         Opening Balance                 Deposit Balance        Yield%                      Deposits                      Balance
    Bank of America, N.A.                                                     256,762                        168,830           1.31                       174.70                      106,936
    TOTAL Preferred Deposit                                                   256,762                                                                     174.70                      106,936




+
006                                                                                                                  4709                                                                  Bof22
NINA FISCHMAN                                                                        Account Number: (Redacied[7155                                                       24-Hour Assistance: {800) MERRILL


YOUR CMA ASSETS                                                                                                                                                         November 01, 2019 - November 29, 2019

CASH/MONEY ACCOUNTS                                                                             Total            Estimated                       Estimated                            Estimated         Est. Annual
Description                                                 Quantity                    Cost Basis             Market Price                    Market Value                       Annual Income             Yield%
CASH                                                             2.13                        2.13                                                           2.13
+ML BANK DEPOSIT PROGRAM                                  40,171.00                    40,171.00                   1.0000                           40,171.00                              100                 .25
    +FDIC INSURED NOT SIPC COVERED
      ~-------~-----"-----                                                                                                                            . ---- ---    -

+PREFERRED DEPOSIT                                       106,936.00                   106,936.00                   1.0000                       106,936.00                               1,401                1.31
    +FDIC INSURED NOT SIPC COVERED
                   TOTAL                                                              147,109.13                                                147,109.13                               1,501                1.02

CDs/EQUIVALENTS                                                                               Adjusted/Total     Estimated             Estimated                    Unrealized         Estimated         Estimated
Description                                   Acquired                  Quantity                  Cost Basis   Market Price          Market Value                  Gainl(Loss) Accrued Interest      Annual Income

CD BB&T BANK BK &TR CO                       11/05/19                   148,000                 147,926.00        99.9970            147,995.56                           69.56          103.80              2,368
       WINSTON SALEM. NC 01.600% MAY 13 2020
      CUSIP: 105133GP1 CURRENT YIELD            1.60%

                    TOTAL      YIELD 1.60%                              148,000                 147,926.00                           147,995.56                           69.56          103.80              2,368


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

EQUITIES                                                                                               Unit               Total          Estimated                       Estimated       Unrealized     Estimated
Description                                  Symbol   Acquired                     Quantity      Cost Basis          Cost Basis        Market Price                 Market Value        Gainl(Loss) Annual Income

AMAZON COM INC COM                            AMZN 11/27/17                    35.0000 1,207.9362                   42,277.77          1,800.8000                        63,028.00      20,750.23
                                                   01/16/19                    11.0000 1,702.0445                   18,722.49          1,800.8000                        19,808.80       1,086.31
                                                   05/09/19                     7.0000 1,887.8000                   13,214.60          1,800.8000                        12,605.60        (609.00)
                    Subtotal                                                   53.0000                               74,214.86                                           95,442.40      21,227.54

APPLE INC                                      AAPL 11/27/17                  213.0000           175.8575           37,457.66            267.2500                        56,924.25      19.466.59              657
CURRENT YIELD                1.15%                  02/16/18                    1.0000           175.9100              175.91            267.2500                           267.25          91.34                4
                                                    05/18/18                    1.0000           180.7100              180.71            267.2500                           267.25          86.54                4
                                                    05/18/18                    1.0000           191.0200              191.02            267.2500                           267.25          76.23                4
                                                    08/17 /18                   1.0000           203.1200              203.12            267.2500                           267.25          64.13                4
                                                    08/17 /18                   1.0000           214.5500              214.55            267.2500                           267.25          52.70                4
                                                    11/16/18                    1.0000           190.5300              190.53            267.2500                           267.25          76.72                4
                                                    02/15/19                    1.0000           190.0400              190.04            267.2500                           267.25          77.21                4

+
006                                                                                                                           4709                                                                             9of22
                                                                                                                  MERRI LL~-
                                                                                                                  A BANK OF AMERICA COMPANY

NINA FISCHMAN                                    Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                              November 01, 2019 - November 29, 2019

EQUITIES (continued)                                           Unit                  Tota/      Estimated       Estimated    Unrealized    Estimated
DescripUon                 Symbol Acquired    Quantity   Cost Basis          Cost Basis       Market Price   Market Value   Gainl(Loss) Annual Income
APPLE INC                   AAPL 02/15/19      1.0000    171.4700               171.47          267.2500          267.25         95.78             4
                                 05/09/19     50.0000    198.3414             9,917.07          267.2500       13,362.50      3,445.43           154
                                 05/17/19      0.9165    173.2896               158.82          267.2500          244.93         86.11             3
                                 05/17/19      2.0000    187.0500               374.10          267.2500          534.50        160.40             7
                                 08/14/19      1.0357    203.6497               210.92          267.2500          276.79         65.87             4
                                 11 /13/19     0.8019    264.0104               211.71          267.2500          214.31          2.60             3
            Subtotal                         275.7541                        49,847.63                         73,695.28     23,847.65           860

BEYOND MEAT INC REG SHS     BYND 10/29/19    230.0000     87.1778            20,050.90           82.9600       19,080.80       (970.1 O)
REGSHS
BOEING COMPANY                BA 11 /19/19    55.0000    372.3780            20,480.79          366.1800       20,139.90       (340.89)          453
CURRENT YIELD 2.24%
CATERPILLAR INC DEL           CAT 09/09/19   158.0000    125.6800            19,857.44          144.7300       22,867.34      3,009.90           651
CURRENT YIELD 2.84%               11/19/19     1.1426    142.4295               162.74          144.7300          165.37          2.63             5
         Subtotal                            159.1426                        20,020.18                         23,032,71      3,012.53           656

CITIGROUP INC COM NEW           C 08/14/19   160.0000     61.6500                 9,864.00       75.1200       12,019.20      2,155.20           327
CURRENT YIELD 2. 71 %             11/21/19     1.1011     74.1077                    81.60       75.1200            82.71         1.11             3
         Subtotal                            161. 1011                            9,945.60                     12, 101,91     2,156.31           330

COSTCO WHOLESALE CRP DEL    COST 09/26/19     70.0000    288.0940            20,166.58          299.8100       20,986.70        820.12           182
CURRENT YIELD 0.86%              11 /14/19     0.1490    305.3691                45.50          299.8100           44.67         (0.83)
        Subtotal                              70.1490                        20,212.08                         21,031,37        819.29           183
            ~-··
DISNEY (WALD CO COM STK       DIS 05/08/19   124.0000    134.8500            16,721.40          151.5800       18,795.92      2,074.52           219
CURRENT YIELD 1.16%               07/25/19     0.4971    143.4319                71.30          151.5800           75.35          4.05             1
                                  07/25/19     1.0000    143.4200               143.42          151.5800          151.58          8.16             2
             Subtotal                        125.4971                        16,936.12                         19,022,85      2,086.73           222

FACEBOOK INC                   FB 10/29/19   157.0000    189.6440            29,774.12          201.6400       31,657.48      1,883.36
CLASS A COMMON STOCK                                                                                                                  --
FORTINET INC                 FTNT11/12/19    200.0000      99.1050            19,821.00         105.1100       21,022.00_     1,201.00




+
006                                                                                    4709                                                     10 of 22
NINA FISCHMAN                                      Account Number: [RMactedJ7155                                                   24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                 November 01, 2019 - November 29, 2019

EQUITIES (continued)                                             Unit               Total              Estimated                  Estimated     Unrealized     Estimated
Description                  Symbol Acquired    Quantity   Cost Basis          Cost Basis            Market Price              Market Value    Gainl/Loss) Annual Income
GOLDMAN SACHS GROUP INC         GS 01/16/19    103.0000    189.2339           19.491.10                  221.3500                22,799.05       3,307.95           516
CURRENT YIELD 2.25%                05/10/19     40.0000    200.0445            8,001.78                  221.3500                 8,854.00         852.22           200
                                   06/28/19      1.0000    198.8800              198.88                  221.3500                   221.35          22.47             5
                                   06/28/19      0.0268    203.3582                5.45                  221.3500                     5.93            .48
                                   09/26/19      0.8579    209.8496              180.03                  221.3500                   189.90           9.87             5
         Subtotal                              144.8847                       27,877.24                                          32,070.23       4,192.99           727
HCA HEALTH CARE INC            HCA 08/21 /19   200.0000    123.5213            24,704.26                 138.6600                27,732.00       3,027.74           320
CURRENT YIELD 1. 15%               09/27 /19     0.6728    118.9060                80.00                 138.6600                    93.29          13.29             2
        Subtotal                               200.6728                       24,784.26                                          27,825.29       3,041.03           322
JPMORGAN CHASE & CO            JPM 06/15/18    111.0000    107.2699            11,906.96                 131.7600                14,625.36       2,718.40           400
CURRENT YIELD 2.73%                11 /02/18     1.0000    112.7700               112.77                 131.7600                   131.76          18.99               4
                                   02/01 /19     1.0000    105.1800               105.18                 131.7600                   131.76          26.58               4
                                   05/01 /19     1.0000    112.9800               112.98                 131.7600                   131.76          18.78               4
                                   05/01 /19     0.0078    115.3846                 0.90                 131.7600                     1.03            .13               1
                                   05/10/19    100.0000    111.6455            11,164.55                 131.7600                13,176.00       2,011.45           360
                                   07/30/19      1.4858    115.2308               171.21                 131.7600                   195.77          24.56               6
                                   10/30/19      1.5604    124.2886               193.94                 131.7600                   205.60          11.66                6
          Subtotal                             217.0540                        23,768.49                                         28,599.04       4,830.55           785
                                                                                                                                                                    -------
                                                                              ------------- -- - -   --------- ---- --------

MCDONALDS CORP         COM     MCD 04/30/19    152.0000    197.3300            29,994.16                  194.4800               29,560.96       (433.20)           761
CURRENT YIELD 2.57%                05/10/19     40.0000    197.9352             7,917.41                  194.4800                7,779.20       (138.21)           200
                                   06/18/19      0.0861    205.1103                17.66                  194.4800                   16.74          (0.92)            1
                                   06/18/19      1.0000    205.0700               205.07                  194.4800                  194.48        (10.59)             5
                                   09/16/19      1.0770    207.9665               223.98                  194.4800                  209.45        (14.53)             6
                                   10/31/19    100.0000    197.3499            19,734.99                  194.4800               19,448.00       (286.99)          501
          Subtotal                             294. 1631                       58,093.27                                         57,208.83        /884.44)        1,474
MICROSOFT CORP                MSFT 07 /22/19   200.0000    138.8262            27,765.24                  151.3800               30,276.00       2,510.76           408
CURRENT YIELD 1.34%                09/11/19      0.6684    137.6421                92.00                  151.3800                  101.18           9.18             2
        Subtotal                               200.6684                        27,857.24                                         30,377.18       2,519.94           410




+
006                                                                                       4709                                                                     11of22
                                                                                                                                                MERRI LL~.
                                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                        Account Number: [Redacted]7155


YOUR CMA ASSETS                                                                                                                            November 01, 2019 - November 29, 2019

EQUITIES (continued)                                                                       Unit               Total       Estimated          Estimated        Unrealized     Estimated
DescdpUon                          Symbol Acquired                Quantity     Cost Basis                Cost Basis     MarketPdce         Market Value      Gainl(Loss) Annual Income
MSCI INC                            MSCI 07 /02/19                75.0000      243.6668                 18,275.01         259.1900           19,439.25        1,164.24            204
CLASS A                                  08/29/19                  0.2149      237.3196                     51.00         259.1900               55.70            4.70              1
CURRENT YIELD 1.04%
                                         11 /26/19                 0. 1959     261.1026                      51.15        259.7900               50.78            (0.37)            1
          Subtotal                                                75.4108                                18,377.16                           19,545.73         1,168.57           206
NIKE INC CL B                        NKE 03/19/7 9               285.0000         87.5825               24,961.04          93.4900           26,644.65         1,683.61           280
CURRENT YIELD 1.04%                      05/10/19                100.0000         82.8946                8,289.46          93.4900            9,349.00         1,059.54            98
                                         07 /02/19                 0.9911         85.4605                   84.70          93.4900               92.66             7.96             1
                                         09/27/19                  0.9178         92.5256                   84.92          93.4900               85.81               .89            1
          Subtotal                                               386.9089                               33,420.12                            36,172.12         2,752.00           380
PEPSICO INC                          PEP 09/12/1 9               150.0000       137.6151                 20,642.27        135.8300           20,374.50         (267.77)           573
CURRENT YIELD 2.81%
---------------

SNAP INC CLA                        SNAP 09/20/19                575.0000         16.9668                 9,755.91         15.2500            8,768.75         (987.16)
TARGET CORP     COM                   TGT 07 /23/19              285.0000        87.9418                 25,063.44        125.0100           35,627.85       10,564.41            753
CURRENT YIELD 2.11 %                      09/09/19                 1.7527       107.3201                    188.10        125.0100              219.11           31.01              5
         Subtotal                                                286.7527                                25,251.54                           35,846.96       10,595.42            758
                                                                             - ---- - ---------

TJX COS INC NEW                       TJX 08/20/19               300.0000         50.8170                15,245.10         61.1300           18,339.00         3,093.90           276
CURRENT YIELD 1.50%
                                                                                                                                                                ·····-
UBER TECHNOLOGIES INC               UBER 11 /20/19               750.0000          28.0258               21,019.38         29.6000           22,wo,oo          1,180.62
                                                                                 ---- ---------------

VISA INC CL A SHRS                      V 07/02/19               172.0000       174.2337                 29,968.20        184.5100           31,735.72         1,767.52           207
CURRENT YIELD 0.65%                       08/30/19                 0.2382       180.5205                     43.00        184.5100               43.95              .95
          Subtotal                                               172.2382                                30,011.20                           31,779.67         1,768.47           208
          TOTAL      YIELD 1.25%                                                                        617,406.46                          705,334.00        87,927.54         8,823

                                                                                                                                                              Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                      Total        Estimated         Estimated         Unrealized      Total Client    Investment      Annual
Description                                           Quantity        Cost Basis        Market Price     Market Value        Gainl(Loss)      Investment       Return($)      Income
INVESCO QQQ TR SER 1                             617.3933           109,422.13               205.1000     126,627.36         17,205.23          108,099          18,528          954
      CURRENT YIELD 0. 75%


+
006                                                                                                             4709                                                             12of22
NINA FISCHMAN                                                        Account Number: [Redacted]7155                                24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                  November 01, 2019 - November 29, 2019

                                                                                                                                                 Cumulative   Estimated
MUTUAL FUN0S/CL0SED END FUNDS/UITs/ETPs (continued)                        Tota/     Estimated      Estimated       UnreaUzed     Total Client   Investment     Annual
Description                                               Quantity    Cost Basis   Market Price   Market Value     Gainl(Loss)    Investment     Return($)      Income

      SYMBOL:000           Initial Purchase: 03/13/18
      Equity 100%
!SHARES 1-3 YEAR                                         595.2556    49,606.47        84.7700         50,459.83       853.36         48,575          1,884       1,057
      TREASURY BONO ETF CURRENT YIELD 2.09%
      SYMBOL:SHY      Initial Purchase: 08/09/18
      Fixed Income 100%
!SHARES 0-5 YEAR HIGH                                    731.9855    34,174.81        46.1200         33,759.17      (415.64)        32,517          1,242       1,842
      CORPORA TE BOND ETF CURRENT YIELD 5.45%
      SYMBOL: SHYG    Initial Purchase: 08/09/18
      Fixed Income 100%
!SHARES INTEREST RATE                                    184.7556    16,922.75        88.2562          16,305.84     (616.91)        16,325            (19)        929
      HEDGED HIGH YIELD
      80NOETF
      CURRENT YIELD 5.69%
      SYMBOL: HYGH     Initial Purchase: 08/09/18
      Fixed Income 100%
!SHARES S&P 500                                          296.6800     88,089.02      373.9800         110,952.39   22,863.37          84,567        26,385       1,887
      INDEX FUND CL/NSTL CURRENT YIELD 1. 70%
      SYMBOL: BSPIX    Initial Purchase:08/31/17
      Eq_uity WO%
LORD ABBETT SHORT                                   12,181.1800       50,923.93         4.2100         51,282.77       358.84         49,996         1,285       1,937
       DURATION INCOME FD CL F CURRENT YIELD 3. 77%
       SYMBOL: LDLFX   Initial Purchase: 05/02/19
       Fixed Income 100%                                                                                                                               --~
PERSHING SQUARE HOLDINGS                                5,555.0000   700,140.54        18.6000        103,323.00     3,182.46       100,140          3,182
       USO PAR ORDINARY
       SYMBOL: PSHZF   Initial Purchase: 07/03/19
              100%
SECTOR SPDR INDUSTRIAL                                   337.9455     25,634.95        82.0400         27,725.05     2,090.10         24,923         2,801         532
       CURRENT YIELD    1.91 %
       SYMBOL: XU         Initial Purchase: 08/09/18


+
006                                                                                                        4709                                                    13 of 22
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                Account Number:       [ROOacied]7155




YOUR CMA ASSETS                                                                                                                                  November 01, 2019 - November 29, 2019
                                                                                                                                                                    Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                Total     Estimated               Estimated    Unrealized       Total Client     Investment        Annual
Description                                                Quantity           Cost Basis   Market Price        Market Value      Gainl(Loss)       Investment        Return/$}        Income
      Equity 100%
SPDR GOLD TRUST                                           257 .0000          36,465.73          137.8600            35,430.02     (1,035.71)          36,465           (1,035)
      SYMBOL: GLD            Initial Purchase: 08/13/19
      Alternative Investments 100%
SPDR S P BIOTECH                                          450.0180           38,156.38           93.6500            42,144,19      3,987.81           38,154             3,989              7
      CURRENT YIELD 0.01%
      SYMBOL: XBI     Initial Purchase: 11/08/18
      Equity700%
VANGUARD 500 INDEX FUND                                   622.5591          151,360.58          288.6500        179,701.69        28,341.11          145,592            34,108          3,382
      SHS ETF CURRENT YIELD 1.88%
      SYMBOL: VOO    Initial Purchase: 10/25/17
      Equitx_ 100%
              Subtotal (Fixed Income)                                                                               751,807.61
              Subtotal /Equities)                                                                               590,473.68
              Subtotal /Alternative Investments)                                                                 35,430.02
              TOTAL    YIELD 1.61 %                                         700,897.29                          777,711.31        76,814.02                             92,350        12,527

LONG PORTFOLIO                                                                   Adjusted/Total                Estimated          Unrealized        Estimated          Estimated
                                                                                      Cost Basis             Market Value        Gainl(Loss)   Accrued Interest   Annual Income

              TOTAL    YIELD 1.42%                                                1,613,338.88              1,778,150.00         164,811.12             103.80            25,219

Total Client Investment: Cost of shares directly purchased and still held. Does not Include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.




+
006                                                                                                                      4709                                                            14 of 22
NINA FISCHMAN                                                                                     Account Number: [RedactedJ77 55                     24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                    November 01, 2019 - November 29, 2019

Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPs, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the ClO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CID review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR CMA TRANSACTIONS
OIVIOENOS/INTEREST INCOME TRANSACTIONS                                                                                                                                                   Income
Date    Description                    Transaction Type                                                                Quantitx_    Reinvestment                    Income         Year To Date
Taxable Interest
11/29 BANK DEPOSIT INTEREST                     J:J Bank Interest                                                                                                       .87
11 /29 BANK DEPOSIT INTEREST                    J:J Bank Interest                                                                                                       .70
                                                             ..................................
         ML BANK DEPOSIT PROGRAM                  Income Total                                                                                                        5.00
                                                                                                                                                                     --
         PREFERRED DEPOSIT                        Income Total                                                                                                     174.00
         Subtotal (Taxable Interest)                                                                                                                                180.57             2,659.13
Taxable Dividends
11 /01 JPMORGAN CHASE & CO               Reinvestment Share(s)                                                          1.5604
        AGENT REINV AMOUNT $793.94 REINV PRICE $124.28490 QUANTITY BOT                                      1.5604
11 /01   LORD ABBETT SHORT                * Dividend                                                                                                                146.67
         DURATION INCOME FD CL F PAY DATE 10/31/2019
11 /01   LORD ABBETT SHORT                        Reinvestment Program                                                                  (146.67)
         DURATION INCOME FD CL F



+

006                                                                                                                                   4709                                                  15of22
                                                                                                                                MERRI LL~-
                                                                                                                                A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                       Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                       November 01, 2019 - November 29, 2019

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                         Income
Date   Description                    Transaction Type                                    Quantity   Reinvestment                         Income      Year To Date
Taxable Dividends
11 /01     LORD ABBETT SHORT                 Reinvestment Share(s)                    34.8380
           DURATION INCOME FD CL F AGENT REINV AMOUNT $146.67 REINV PRICE   $4.21000 QUANTITY BOT     34.8380 AS OF 10/31
11 /07 !SHARES 1-3 YEAR               ' Dividend                                                                                          82.93
       TREASURY BOND ETF HOLDING 594.2757 PAY DATE 11/07/2019
         -----------

11/07 !SHARES 1-3 YEAR                      Reinvestment Program                                             (82.93)
           TREASURY BOND ETF
11 /07 !SHARES 1-3 YEAR                   Reinvestment Share(s)                    .9799
       TREASURY BOND ETF PRINCIPAL REINV AMOUNT $82.93 REINV PRICE $84.63000 QUANTITY BOT            .9799
11/07 !SHARES 0-5 YEAR HIGH          ' Dividend                                                                                          150.51
      CORPORATE BOND ETF HOLDING 728.7305 PAY DATE 11/07/2019
11 /07 !SHARES 0-5 YEAR HIGH                Reinvestment Program                                         (150.51)
       CORPORATE BOND ETF
11 /07 !SHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   3.2550
       CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $150.51 REINV PRICE $46.24000 QUANTITY BOT            3.2550
11/08 !SHARES INTEREST RATE           ' Dividend                                                                                           59.09
      HEDGED HIGH YIELD BOND ETF HOLDING 184.0876 PAY DATE 11/08/2019
11 /08 !SHARES INTEREST RATE                Reinvestment Program                                             (59.09)
       HEDGED HIGH YIELD BOND ETF
11/08 !SHARES INTEREST RATE             Reinvestment Share(s)                     .6680
      HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $59.09 REINV PRICE $88.46000 QUANTITY BOT                .6680
11 /14 APPLE INC                       ' Dividend                                                                                         211.71
       HOLDING 274.9522 PAY DATE 11/14/2019
11 /14 APPLE INC                            Reinvestment Program                                         (211.71)
                                              ---   -- -

11 /14 APPLE INC                        Reinvestment Share(s)                               .8019
       PRINCIPAL REINV AMOUNT $211.71 REINV PRICE $264.00100 QUANTITY BOT         .8019
11 /15 COSTCO WHOLESALE CRP DEL        ' Dividend                                                                                          45.50
       HOLDING 70.0000 PAY DATE 11/15/2019
11 /15 COSTCO WHOLESALE CRP DEL              Reinvestment Program                                            (45.50)


+
006                                                                                                    4709                                                   16of22
NINA FISCHMAN                                                                Account Number: [RedactedJ77 55                                         24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                            November 01, 2019 - November 29, 2019


DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                                Income
Date    Description                   Transaction Type                                                    Quantity   Reinvestment                              Income        Year To Date
Taxable Dividends
11 /15 COSTCO WHOLESALE CRP DEL         Reinvestment Share(s)                                               .1490
       PRINCIPAL REINV AMOUNT $45.50 REINV PRICE $305.31000 QUANTITY BOT                         .1490
11/20 CATERPILLAR INC DEL             * Dividend                                                                                                               162.74
      HOLDING 158.0000 PAY DATE 11/20/2019                                -------- -----------

11 /20 CATERPILLAR INC DEL                        Reinvestment Program                                                    (162.74)
11/20 CATERPILLAR INC DEL              Reinvestment Share(s)                                               1.1426
      PRINCIPAL REINV AMOUNT $162.74 REINV PRICE $142.43500 QUANTITY BOT                          1.1426
         -------- --------- ---

11/22 CITIGROUP INC COM NEW                     * Dividend                                                                                                      81.60
         HOLDING 160.0000 PAY DATE 11/22/2019
11/22 CITIGROUP INC COM NEW                       Reinvestment Program                                                     (81.60)
                                                    ----     ----

11/22 CITIGROUP INC COM NEW                       Reinvestment Share(s)                                    1.1011
         PRINCIPAL REINV AMOUNT         $81.60 REINV PRICE $74.10900 QUANTITY BOT                1.1011
11/27 MSCIINC                          * Dividend                                                                                                               51.15
      CLASS A HOLDING 75.2149 PAY DATE 11/27/2019
11 /27 MSCI INC                                   Reinvestment Program                                                     (51.15)
       CLASS A
11/27 MSCI INC                                    Reinvestment Share(s)                                     .1959
      CLASS A PRINCIPAL REINV AMOUNT            $51.15 REINV PRICE $261.04000 QUANTITY BOT                 .1959
         Subtotal (Taxable Dividends)                                                                                                                          991.90          15,252.20
         NET TOTAL                                                                                                        (991.90)                           1,172.47          17,911.33

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                           Transaction     Commissions/              (Debit)/   Accrued Interest
Date          Description                        Transaction Type                                    Quantity            Amount       Trading Fees               Credit     Earnedl(Paid)
Purchases
11 /04      MCDONALDS CORP            COM        Purchase                                          100.0000          (19,734.99)                           (19,734.99)
            [Redacted]            01 UNIT PRICE 197.3499

+
006                                                                                                                     4709                                                         77 of 22
                                                                                                                                             MERRI LL~.
                                                                                                                                             A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                               Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                                    November 01, 2019 - November 29, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                    Transaction   Commissions/              (Debit)/   Accrued Interest
Date       Description                          Transaction Type                            Quantity              Amount     Trading Fees               Credit     Earnedl(Paid)
Purchases
11/13       CD BB&T BANK BK & TR CO       Purchase                                  148,000.0000         (147,926.00)                          (147,926.00)
            WINSTON SALEM, NC 01.600% MAY 13 2020 TRADE AS OF            11/05/19 WHEN, AS AND IF ISSUED. PAYS ML AFFILIATE 0.10% TED TO CLIENTS).
            NET PX [Redacted]         P1 UNIT PRICE    99.9500
    ---

11/14       FORTINET INC                        Purchase                                  200.0000            (19,821.00)                         (19,821.00)
            [Redacted]         09 UNIT PRICE   99.1050
11 /21      BOEING COMPANY                Purchase                                          55.0000           (20,480.79)                         (20,480.79)
            [Redacted]    05 UNIT PRICE 372.3780
11/22       UBER TECHNOLOGIES INC               Purchase                                  750.0000            (21,019.38)                         (21,019.38)
            [Redacted]         00 UNIT PRICE   28.0258
            Subtotal (Purchases)                                                                             (228,982.16)                        (228,982.16)

Sales
11 /05 • PLANET FITNESS INC CL A                Sale                                      -333.0000            21,048.30            (.44)          21,047.86
         [Redacted]      01 UNIT PRICE         63.2081
11 /13 • SPDR GOLD TRUST               Sale                                               -250.0000            34,202.50            (.71)          34,201.79
         [Redacted]    07 UNIT PRICE 136.8100                                                                                       ------

11 /22 • HOME DEPOT INC                 Sale                                               -96.0000            21,534.27            (.45)          21,533.82
         [Redacted]     02 UNIT PRICE 224.3153                                                                                                     -----------
11 /27 • GRANITESHARES GOLD                     Sale                                    -1, 160.0000           16,809.05            (.35)          16,808.70
         SHARES [Redacted]             01 UNIT PRICE     14.4905
            Subtotal (Sales)                                                                                   93,594.12           (1.95)          93,592.17

Other Security Transactions
11 /21      HOME DEPOT INC                       Fractional Share Sale                        -.1736                                                    38.52
            SALE PRICE$221.94000 QTY SOLD        .1736
            Subtotal (Other Security Transactions)                                                                                                      38.52


+
006                                                                                                              4709                                                        18of22
NINA FISCHMAN                                                                  Account Number: iR"'"""17155                                         24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                          November 01, 2019 - November 29, 2019

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRIITTN AGREEMENT

Settlement                                                                                                         Transaction    Commissions/                   (Debit)/   Accrued interest
Date       Description                          Transaction Type                                  Quantity            Amount       Trading Fees                    Credit     Earnedl(Paid)
Other Security Transactions
              TOTAL                                                                                              (135,388.04)             (1.95)         (135,351.47)
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                          (228,982.16)
              TOTAL SECURITY SALES/CREDITS                                                                                                                    93,630.69

REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                                   Gainsl(Losses) 0
Description                                                      Quantity       Date        Date             Sale Amount         Cost Basis           This Statement             Year to Date
       GRANITESHARES GOLD                                  1160.0000 08/09/18 11/25/19                         16,808.70         14,027.48                  2,781.22
       Subtotal /Long-Term)                                                                                                                                2,781.22                    /249.44)
       HOME DEPOT INC                                            55.0000    02/27 /19    11 /20/19             12,337.08         10,144.77                 2,192.31
       HOME DEPOT INC                                            40.0000    05/10/19     11 /20/19              8,972.43          7,678.61                 1,293.82
       HOME DEPOT INC                                              .6109    06/21 /19    11 /20/19                137.03            129.19                      7.84
       HOME DEPOT INC                                              .3891    09/18/19     11/20/19                  87.28             89.91                     (2.63)
       HOME DEPOT INC                                              .1736    09/18/19     11 /20/19                 38.52             40.12                     (1.60)
       PLANET FITNESS INC CL A                                  333.0000    07 /02/19    11/01/19              21,047.86         25,150.92                (4,103.06)
       SPDR GOLD TRUST                                          117.0000    06/24/19     11/11/19              16,006.44         15,553.55                   452.89
       SPDR GOLD TRUST                                          133.0000    08/13/19     11/11/19              18,195.35         18,871.37                  (676.02)
       Subtotal (Short-Term)                                                                                                                                  /836.45)             11,020.95

      TOTAL                                                                                                     93,630.69        91,685.92                    1,944.77              10,771.51
0 - Excludes transactions for which we have insufficient data

ADVISORY AND OTHER FEES
Date            Fee Type                                                Quantity        Description                                                   Debit                            Credit
11/04           Advisory Program Fee                                                    INV. ADVISORY FEE NOV                                      1,442.39
                NET TOTAL                                                                                                                          1,442.39




+
006                                                                                                                   4709                                                               19 of 22
                                                                                                               MERRI LL~.
                                                                                                               A BANK OF AMERICA COMPANY

NINA FISCHMAN                                       Account Number: [RedactedJ7155


    YOUR CMA MONEY ACCOUNT TRANSACTIONS                                                                    November 01, 2019 - November 29, 2019


    Date    Description               Withdrawals          Deposits Date       __p_e__~_Cfil?__tion               Withdrawals             Deposits
    11/01   ML BANK DEPOSIT PROGRAM                           1.00 11/14         ML BANK DEPOSIT PROGRAM           19,821.00
    11/04   ML BANK DEPOSIT PROGRAM    21,177.00                    17/21        ML BANK DEPOSIT PROGRAM           20.481.00
    11/06   ML BANK DEPOSIT PROGRAM                      21,047.00 11/22         ML BANK DEPOSIT PROGRAM                                    39.00
    11/12   PREFERRED DEPOSIT         750,000.00                    11/25        ML BANK DEPOSIT PROGRAM                                   514.00
    11/13   ML BANK DEPOSIT PROGRAM                      36,276.00 11/29         ML BANK DEPOSIT PROGRAM                                16,809.00
              NETTOTAL                                                                                            136,793.00




+
006                                                                                   4709                                                  20of 22
                                                                                                                                                 MERRI LL~.
                                                                                                                                                 A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,        at www.finra.orq
  Please promptly report any inaccuracy, discreP,ancy,       in other jurisdictions, locally reqistered entities.             We receive a fee from ISA® banks of up to 2% per annum
and/or con~ern tly callinq Wealth Manaaement Client            Investment products offered by Investment Bankin_q           of the average daily balances. We receive a fee from our
Support pt \800-MERRIL[) ,yithi_n ten (1 ) business days     Affiliates, includinq MLPF&S, ARE NOT FDIC INSURED,            affiliated banks of up to $100 per annum for each account
after delivery of or communication of the account            ARE NOT BANK GOARANTEED AND MAY LOSE VALUE.                    that sweeps balances to the banks under the RASP SM and
statement. You should re-confirm any oral                                                                                   ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                         of America, NA based on the averaqe daily Preferred
                                                                We will route your equity and option orders tq market       Deposit® and Preferred Deposit for Business® balances.
About Us                                                     centers consistent with our duty of best execution.
   You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds        Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a          For all customers, including those who own options, please
(MLPF&S or IVIL), One Bryant Park, New York, New York        partial call for those securities, securities will be
100~6. If yo_u request a copy of our financial statement,                                                                   promptly advise us of any material change in your
                                                             randomly selected from those held in bulk. The                 investment objectives or financial condition. Individual
we will mail 1t to you.                                      probability of your holdings being selected is
    We act as a market maker, dealer, block positioner       proportional to the total number of customer holdings          options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                      confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of         This statement serves as a confirmation of certain          information.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradinq P.rofits for us or our affiliates.                   reported periodicany. Additional information including         Margin Customers
   Bofll"rvlerrill Lynch Research is research produced by    the time of execution for any trade, is availa 6le upon          If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           written request.
party research ratings from selected vendors are                In accordance with applicable law, rules and                statement of your margin account and special
provided, if available, for your information. Our            regulations, your free credit balance is not segregated        memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or      •
                                                             an we can use these funds in our business. Your free
                                                             credit balance is the amount of funds payable upon
                                                                                                                            applicable regulations. The permanent record of the
                                                                                                                            separate account, as required by Regulation T, is available
recommendation of any particular security. MLPF&S                                                                           for your inspection ~pon request You should retain this
and its affiliates are no1 responsible for any third party   your demand. You have the right to receive in tlie
research and have no liability for such research. You        normal course of business, any free credit balance and         statement for use with your next statement to calculate
are responsible for any trading decision you make            any_fully paid securities to which yqu are entitled,           interest charges, if any, for the period covered by this
based upon third party research ratings and reports.         suDJect to any obligations you owe 1n any of your              statement. Tfle interest charqe period will parallel the
   MLPF&S may make available to you certain securities       accounts.                                                      statement period, except that interest due for the final day
and other investment products that are sponsored,               For clients enrolled in a sweep program, the balance        of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that          in any bank deP,osit account or snares of any money            your next statement.
are affiliates of Bank of America Corporation (BAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or nquidated on your order           Coverage for your Account
   Merrill and Merrill Edqe are the marketing name for       and th\! proceeds returned to your securities account
                                                             or remitted to you.                                              The Securities Investor Protection Corporation (SIPC) and
two businesses: MerrilrAdvisory Center™, which offers           You will have the right to vote full shares and we may      our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares       futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account Voting shares in your account will be          private equity funds, commodity pools and other investment
made available through MLPF&S.                               governed by the then current rules and policies of             contracts (such as limited partnerships) that are not
   Bank of America Merrill Lynch is the marketing name       FINRA and the Securities Exchange Commission or                registered with the US Securities Exchange Commission,
for the q\obal banking and global markets businesses         other applicable exchanqes or requ\atory bodies.               precious metals, other assets that are not securities, as
of BAC.l.ending, derivatives, and other commercial              All transactions are suoject to tlie constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
banking activities are performed q\obally by banking         requlations, customs, usages, rulings and                      such as cash on deposit at Bank of America, NA or Bank of
affiliates of BAC, incluiJinq Bank or America, NA,            inferpretations of the exc\1anqe or market, and its           America California, NA (Merrill Lynch affiliated banks) or
 member Federal Depositlnsurance Corporation                 clearinghouse, if any, where tne transactions are              other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other           executed, and if not executed on any exchange, FINRA.
 investment bankinq activities are performed globally           You may obtain an investor brochure that includes           protecteiJ by the FDIC up to applicable limits. MLPF&S is not a
 by investment banRing affiliates of BAC ("Investment         information describinq the FINRA Requ\ation Public            bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'ankinq Affiliates")( including, in the United States,      Disclosure Program ('"Proqram"). To obtain a brochure         MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
 MLPF&S and Merri I Lynch Professional Clearing Corp.,        or more information abou1 the Proqram or your broker          GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members       contact the FINRA Requlation PubITc Disclosure Program        about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndus!i'y Regulatory Authority (FINRA) and      Hotline at (800)289-9999 or access the FINRA website          http://www.sipc.org or (202)371-8300.


 +

  006                                                                                               4709                                                                           21 of 22
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     t:1       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
These values are generally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often reflect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may          Estimated Annual Income and Current Yield for certain
pay more than these values if you purchase smaller                                                                        N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiaole securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name or the custodian
reliable, we cannot guarantee its accuracy. Pricing          lower or higher than the estimated amounts. Current          tt        Indicates that BofA Merrill Lynch Research
information providea for certain thinly traaed securities    Yield is based upon Estimated Annual Income and the                    has upgraded (i) _or dowi:igraded (t) its_
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., stocks,
commodity pools, private equity funds, private det51t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuarmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +
   006                                                                                              4709                                                                   22of 22
                                                                                                                                                 MERRILL~,
                                                                                                                                                 A BANK OF AMERICA COMPANY
                                                       Primary Account:     [Re1Jacted]7155



NINA FISCHMAN
703 CARLYLE ST
                                                  •     WEAL TH MANAGEMENT REPORT                                                            November 01, 2019 - November 29, 2019

WOODMERE NY 11598-2917                                  PORTFOLIO SUMMARY                                       November 29                 October 31             Month Change

                                                        Net Portfolio Value                                   $1,778,253.80            $1,730,869.83                 $47,383.97       ....
                                                        Your assets                                           $1,778,253.80            $1,730,869.83                 $47,383.97       ....
                                                        Your liabilities
                                                        Your Net Cash Flow (lnfiows/Outflows)                    ($1,442.39)               ($1,418.74)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                     Subtotal Net Contributions                          ($1,442.39)              ($1,418.74)
call 24-Hour Assistance:                                                                                          $1,172.47                 $2,544.30
                                                        Your Dividends/Interest Income
(800) MERRILL                                                                                                    $47,653.89                $27,251.66
                                                        Your Market Gains/(Losses)
(800) 637-7455                                                                                                   $48,826.36                $29,795.96
                                                             Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770

Up-to-date account information can be viewed                                                   ~      ~77     1~&a-i r-&s7
at: www.mymerrill.com, where your statements                                                   /
are archived for three or more years.
                                                                            0 9E] LQ,9,§,,±J
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.                 ro:1sn
                                                            ~      [Q:498




                                                           9/17    12/17 12/18' 1019           2019   3019 10/19 11/19

DOWNSIZE YOUR DOCUMENTS
Go paperless and simplify - plus lower your risk of fraud. Choose Online Delivery and access your statements and account documents when you need them. You'll receive an email
whenever a new document becomes available. Visit mymerrill.com to enroll today.

Merrill Lynch, Pierce, Fenner & Smith Incorporated (also referred to as "MLPF&S" or "Merrill'') makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
Investment products: Are Not FDIC Insured Are Not Bank Guaranteed                 Ma Lose Value

+
006                                                                                                    4709                                                                          1 of22
                                                                                    Primary Account: [Redacted]7155                                          24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                        November 01, 2019 - November 29, 2019


                                                               Account No.       Account Type/Managing Firm                                         November 29             October 31     Pag_e

      II   INVESTMENTS & CASH MANAGEMENT
           NINA FISCHMAN                                       IR,,,ctooJ77 55   CMA/lnvestment Advisory Program                                    1,778,253.80          1. 730,869.83        6

      II   RETIREMENT
           Plan for their tomorrow by investing tod_ax_._j\s~_your advisor about planning for college costs and expenses.


      II   CREDIT & LENDING
           Do you need a convenient, flexible way to borrow funds? Ask your advisor.

      II   ESTATE PLANNING SERVICES
           Are you achieving the desired impact with yo_ur charitable [Jiving? Talk to your_advisor today.


      II   SOLUTIONS FOR BUSINESS
           Help mana9._€!,__'!!.Y.'!!..'Y.'.!i!.Y business expenses with Bank of America's Preferred Deposit for Business®. Talk to your advisor.
           All brokerage accounts are held at Merrill Lynch, Pierce, Fenner & Smith Incorporated, Member 5/PC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SfPC, see the section titled "Coverage for Your Account" on the
           second to last page of your statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
           may have different owners and use of 'you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+

006                                                                                                              4709                                                                        2of 22
                                                                                                                                               MERRI LL~-
                                                                                                                                              A BANK OF AMERICA COMPANY

                                                                              Primary Account: [RedactedJ77 55



•     YOUR BALANCE SHEET (foryourMerrill accounts)                                                                                          November 01, 2019 - November 29, 2019



      ASSETS                                                                                          CASH FLOW
                                                       November 29                    October 31                                                 This Report            Year to Date
      Cash/Money Accounts                               147,109.13                   283,722.42       Opening Cash/Money Accounts              $283,722.42
      Fixed Income                                      147,995.56                                    CREDITS
      Equities                                          705,334.00                   638,081.98       Funds Received                                                    694,490.59
      Mutual Funds                                      777,711.31                   809,065.43       Electronic Transfers                                               74,950.00
      Options                                                                                         Other Credits                                                      27,615.05
      Other                                                                                             Subtotal                                                        797,055.64
          Subtotal (Long Portfolio}                   1,778,150.00                  1,730,869.83
      Estimated Accrued Interest                             103.80                                   DEBITS
                                                                                                      Electronic Transfers                                             (150,000.00)
      TOTAL ASSETS                                  $1,778,253.80                 $1,730,869.83
                                                                                                      Margin Interest Charged
      LIABILITIES                                                                                     Other Debits                                                       (7,000.00)
      Margin Loan/Debit Balance                                                                       Visa Purchases
      Short Market Value                                                                              ATM/Cash Advances
          Subtotal                                                                                    Checks Written/Bill Payment
                                                                                                      Advisory and other fees                    (1,442.39)             (11,256.93)
      NET PORTFOLIO VALUE                            $1,778,253.80                $1,730,869.83
                                                                                                         Subtotal                                (1,442.39)            (168,256.93)
                                                                                                      Net Cash Flow                             ($1,442.39)            $628,798.71
      OTHER LIABILITIES               (not included in Net Portfolio Value)                           Dividends/Interest Income                    1,172.47              17,911.33
                                                                                                      Dividend Reinvestments                       (991.90)             (14,422.57)
      Loan Management Account
                                                                                                      Security Purchases/Debits                (228,982.16)          (1,238,139.93)
      Mortgages
                                                                                                      Security Sales/Credits                      93,630.69             596,762.14
      Home Equity Loans
      Business Loans                                                                                  Closin-9 Cash/Money Accounts             $147,109.13
          Subtotal
      TOTAL LIABILITIES                                                                               Fees Included in Transactions Above
                                                                                                      Commissions/Tradin_g_ Fees                     {1.95)                  (11.55)
       1
      ( ) Secured by assets in a Merrill account




+
006                                                                                                    4709                                                                   3of22
                                                                             Primary Account:       [RedacteoJ77   55                                      24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                             November 01, 2019 - November 29, 2019


      ASSET ALLOCATION*                                                                                   CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
        include asset categories less than 1 %; includes the categorical values for the
        underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 r---: Equities
                                                                    Current Value
                                                                    1,295,807.68
                                                                                       Allocation
                                                                                          72.88%
                                                                                                               $2.683
                                                                                                               s1,341
                                                                                                                   $0           "'F •   •   il FI
                                                                                                                                                •   '
                                                                                                                                                        I , 111!1   •    . 111
                                                                                                                                                                             .
                                                                                                                                Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                 Ed Fixed Income                        299,803.17        16.86%
                                                                                                                                                        This Report              Vear To Date
                                 ~    Cash/Money                        147,109.13         8.27%                        Tax-Exempt Interest
                                      Accounts                                                                                                                                           2,659.13
                                                                                                                        Taxable Interest                         180.57
                                 Ill Alternative                         35,430.02         1.99%                        Tax-Exempt Dividends
                                        Investments
                                                                                                                        Taxable Dividends                        991.90                15,252.20
                                      TOTAL                       $1,778,150.00            100%                                                                                       $17,911.33
                                                                                                                        Total                                 $1,172.47

                                                                                                                        Your Estimated Annual Income                                  $25,219.29



       BOND MATURITY SCHEDULE                                                                             TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                         Based on Estimated Market Value
                            % of Total                                              Estimated                                                                                                       %of
       Maturity Years     Bond Assets                       Par Value             Market Value                                                                    Current Value                 Portfolio
       <1                        100%                        148,000                 147,995.56           VANGUARD 500 INDEX FUND                                     179,701.69                10.10%
                                                                                                          CD BB&T BANK BK & TR CO                                     147,995.56                 8.32%
                                                                                                          INVESCO QQQ TR SER 1                                        126,627.36                 7.12%
                                                                                                          ISHARES S&P 500                                             110,952.39                 6.23%
                                                                                                          +PREFERRED DEPOSIT                                          106,936.00                 6.01%
                                                                                                               +FDIC INSURED NOT SIPC COVERED

       Total                     100%                        148,000             $147,995.56




+
006                                                                                                        4709                                                                                       4 of22
                                                                                                                                              MERRI LL~,
                                                                                                                                              A BANK OF AME RICA COMPANY

                                                                      Primary Account: lRedactedJ7155



•       YOUR MONTHLV INCOME & GAIN/(LOSS) REVIEW                                                                                          November 01, 2019 - November 29, 2019



    INCOME SUMMARY
                                           This Report                                                                                   Year to Date
                           Tax-                               Tax-                        Total                  Tax-                            Tax-                              Total
                       Exempt           Taxable            Exempt     Taxable       This Report              Exempt           Taxable         Exempt            Taxable             YTD
    Account No.        Interest         Interest         Dividends   Dividends         Income                Interest         Interest      Dividends         Dividends         Income
    Non-Retirement
    !Redacted]7155                         181                           992            1,172                                  2,659                            15,252          17,911
        TOTAL                             $181                          $992           $1,172                                 $2,659                           $15,252         $17,911




    GAIN/(LOSS) SUMMARY
                                                                                                                  Long Term Capital
                                          Realized Gains/(Losses)                                                 Gain Distributions               Unrealized Gains/(Losses)
                         This Report                      YTD         This Report                  YTD
    Account No.          Short Term                Short Term          Long Term             Long Term                   Year To Date                   Short Term          Lon<;J_ Term
      Non-Retirement
    [Redacted]7155           (836.45)               11,020.95           2,781.22                  f249.44)                                              47,100.82          117,710.30
        TOTAL              ($836.45)               $11,020.95          $2,781.22              ($249.44)                                             $47,100.82            $117,710.30




+
006                                                                                               4709                                                                              5of22
                                                                                                                                                  MERRI LL~,
                                                                                                                                                  A BANK OF AMERICA COMPANY

Online at: www.mymerrill.com                                Account Number:     [Redacled]7155                           24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                    Net Portfolio Value:                                     $1,730,869.83
      WOODMERE NY 11598-2917                                                                            Your Financial Advisor:
                                                                                                        ALEXANDER Y FISCHMAN
                                                                                                        1010 NORTHERN BLVD SUITE 490
                                                                                                        GREAT NECK NY 11021-5306
                                                                                                        a1exander.fischman@ml.com


•
                                                                                                        1-800-876-8770
      CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program                                                                    October 01, 2019 - October 31, 2019

                                                       This Statement                 Year to Date        ASSETS                                    October 31              September 30

      ;~~0~;~;;~~,~~r:rM~t~nrlI;m:,·•• ;1[.1:;1,;iliWii&~1~~~-~1'1:1
            ' ...                                           2,544.30                 -~-13,
                                                                                                  i'J


                                                                                        - - -/94.50
                                                                                                          Cash/Money Accounts
                                                                                                          Fixed Income
                                                                                                                                                   283,722.42                295,912.37

      Total Cremes                                                                                        Equities                                 638,081.98                 610,987.79
      Total Debits                                         (1,418.74)               (166,814.54)          Mutual Funds                             809,065.43                 795,592.45
      Securities You Transferred In/Out                                               459,294.56          Options
      Market Gains/(Losses)                                27,251.66                  135,386.92          Other

      ;11~i:~~M~tf1,1~i{~t~ r•·- •·1
                                                                                                              Subtotal (Long Portfolio)
                                                                                                          TOTAL ASSETS
                                                                                                                                                  1,730,869.83
                                                                                                                                                $1,730,869.83
                                                                                                                                                                            1,702,492.61
                                                                                                                                                                           $1,702,492.61

                                                                                                          LIABILITIES
                                                                                                          Debit Balance
                                                                                                          Short Market Value
                                                                                                          TOTAL LIABILITIES
                                                                                                          NET PORTFOLIO VALUE                   $1,730,869.83              $1,702,492.61




             00
                  This statement is eligible for online delivery. Go to ml.comlgopaperless or scan
                  this code with your phone's camera to get started.




       Merrill Lynch, Pierce, Fenner & Smith Incorporated /also referred to as "MLPF&S" or "Merrill'j makes available certain investment products sponsored, managed, distributed or provided
       by companies that are affiliates of Bank of America Cor oration BofA Cor . MLPF&S is a re istered broker-dealer, Member SIPC and a wholly owned subsidiary of BofA Corp.
       Investment products:              Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value
+
005                                                                                                                    4709                                                           6of21
NINA FISCHMAN                                            Account Number: [RedactedJ7155                                         24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                       October 01, 2019 - October 31, 2019


CASH FLOW                             This Statement     Yearta Date             ASSET ALLOCATION*
Opening Cash/Money Accounts            $295,912.37                              * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                           include asset categories less than 1 %; includes the categorical values for the
                                                                                  underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received                                           694,490.59
Electronic Transfers                                      74,950.00                                                                           Allocation
Other Credits                                             27,615.05                                                 Equities                     69.68%
      Subtotal                                           797,055.64
                                                                                                            CSill   Cash/Money                   16.39%
DEBITS                                                                                                              Accounts
Electronic Transfers                                    (150,000.00)                                        •       Fixed Income                  8.75%
Margin Interest Charged
Other Debits                                               (7,000.00)                                      I l l Alternative                      5.18%
Visa Purchases                                                                                                   Investments
ATM/Cash Advances                                                                                                   TOTAL                          100%
Checks Written/Bill Payment
Advisory and other fees                   (1,418.74)       (9,814.54)
      Subtotal                           (1,418.74}     (166,814.54)
Net Cash Flow                           ($1,418.74)     $630,241.10

OTHER TRANSACTIONS
Dividends/Interest Income                 2,544.30         16,738.86
Dividend Reinvestments                   (2,156.37)       (13,430.67)
Security Purchases/Debits               (49,825.02)    (1,009,157.77)
Securit_y_ Sales/Credits                 38,665.88        503,131.45
Closing Cash/Money Accounts            $283,722.42
                                                                                 DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                               Mail                Online Delivel)'_
                                                                                Statements                                      X
Fees Included in Transactions Above
                                                                                Performance Reports                             X
Commissions/Tradin.9. Fees                    (0.80)           (9.60)
                                                                                Trade Confirms                                  X
                                                                                Shareholders Communication                      X
                                                                                Prospectus                                      X
                                                                                Service Notices                                 X
                                                                                Tax Statements                                  X




+
DOS                                                                                          4709                                                                      7 of 21
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK Of AMERICA COMPANY

NINA FISCHMAN                                                                       Account Number: [Redac1ectJ7155


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                          October 01, 2019 - October 31, 2019

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by acCessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA BANK DEPOSIT INTEREST SUMMARY
                                                                                                             Average         Current                  Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance          Yield%                    Deposits                       Balance
    Bank of America, N.A.                                                        9,522                        40,427             .40                       13.71                        26,959
 TOTAL ML Bank Deposit Program                                                   9,522                                                                     13.71                        26,959


                                                                                                             Average         Current                  Interest on                       Closing
    Money Account Description                                         Opening Balance                Deposit Balance          Yield%                    Deposits                       Balance
    Bank of America, N.A.                                                     286,388                        284,452            1.56                      374.22                      256,762
    TOTAL Preferred Deposit                                                   286,388                                                                     374.22                      256,762




+
005                                                                                                                   4709                                                                 8 of 21
NINA FISCHMAN                                                      Account Number: [R~actedJ7155                                             24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                October 01, 2019 - October 31, 2019

CASH/MONEY ACCOUNTS                                                         Total          Estimated                            Estimated               Estimated       Est. Annual
Description                                         Quantity         Cost Basis          Market Price                       Market Value            Annual Income            Yield%
CASH                                                     1.42             1.42                                                       1.42
+ML BANK DEPOSIT PROGRAM                          26,959.00          26,959.00               1.0000                             26,959.00                     108              .40
    +FDIC INSURED NOT SIPC COVERED                                                                              --- -----   -

+PREFERRED DEPOSIT                               256,762.00         256,762.00               1.0000                         256,762.00                      4,005             1.56
    +FDIC INSURED NOT SIPC COVERED

              TOTAL                                                 283,722.42                                              283,722.42                      4,113             1.45

EQUITIES                                                                          Unit              Total        Estimated               Estimated         Unrealized     Estimated
Description                          Symbol   Acquired           Quantity   Cost Basis         Cost Basis      Market Price            Market Value       Gainl(Loss) Annual Income

AMAZON COM INC COM                    AMZN 11/27/17              35.0000 1,207.9362           42,277.77        1,776.6600                   62,183.10      19,905.33
                                           01/16/19              11 .0000 1,702.0445          18,722.49        1,776.6600                   19,543.26         820.77
                                           05/09/19               7.0000 1,887.8000           13,214.60        1,776.6600                   12,436.62        (777.98)
            Subtotal                                             53.0000                       74,214.86                                    94,162.98      19,948.12

APPLE INC                             AAPL 11127 /17            213.0000     175.8575         37,457.66          248.7600                   52,985.88      15,528.22           657
CURRENT YIELD         1.23%                02/16/18               1.0000     175.9100            175.91          248.7600                      248.76          72.85             4
                                           05/18/18               1.0000     180.7100            180.71          248.7600                      248.76          68.05             4
                                           05/18/18               1.0000     191.0200            191 .02         248.7600                      248.76          57.74             4
                                           08/17/18               1.0000     203.1200            203.12          248.7600                      248.76          45.64             4
                                           08/17/18               1.0000     214.5500            214.55          248.7600                      248.76          34.21             4
                                           11/16/18               1.0000     790.5300            190.53          248.7600                      248.76          58.23             4
                                           02/15/19               1.0000     190.0400            190.04          248.7600                      248.76          58.72             4
                                           02/15/19               1.0000     171.4700            171.47          248.7600                      248.76          77.29             4
                                           05/09/19              50.0000     198.3414          9,917.07          248.7600                   12,438.00       2,520.93           154
                                           05/17/19               0.9165     173.2896            158.82          248.7600                      227.99          69.17             3
                                           05/17/19               2.0000     187.0500            374.10          248.7600                      497.52         123.42             7
                                           08/14/19               1.0357     203.6497            210.92          248.7600                      257.64          46.72             4
              Subtotal                                          274.9522                       49,635.92                                    68,397.11       18,761.19          857

BEYOND MEAT INC REG SHS               BYND 10/29/19             230.0000      87.1778          20,050.90           84.4500                  19,423.50        (627.40)
REGSHS




+
005                                                                                                     4709                                                                   9 of 21
                                                                                                                                               MERRI LL~.
                                                                                                                                               A BANK OF AMERICA COMPANY

NINA FISCHMAN                                     Account Number: (RedactedJ7155


YOUR CMA ASSETS                                                                                                                                October 01, 2019 - October 31, 2019

EQUITIES (continued)                                            Unit                       Total             Estimated                       Estimated      Unrealized     Estimated
Description                Symbol Acquired     Quantity   Cost Basis                  Cost Basis           Market Price              Market Value          Gainl(Loss) Annual Income
CATERPILLAR INC DEL          CAT 09/09/7 9    158.0000    125.6800                   19,857.44               137.8000                    21,772.40           1,914.96                           651
CURRENT YIELD 2.98%                                                                                                  - - - -- - --- ------                       ----- ------ ---------------

CITIGROUP INC COM NEW          C 08/14/19     760.0000     61 .6500                    9,864.00               77.8600                    11,497.60           1,633.60                           327
CURRENT YIELD 2.83%
COSTCO WHOLESALE CRP DEL    COST 09/26/7 9     70.0000    288.0940                   20,766.58               297.1100                    20,797.70             631.12                           182
CURRENT YIELD 0.87%
DISNEY (WALT) CO COM STK      DIS 05/08/19    124.0000    7 34.8500                  16,721.40               129.9200                    76,110.08           (611.32)                           219
CURRENT YIELD 1.35%               07 /25/19     0.4971    743.4319                       71 .30              729.9200                        64.58              (6.72)
                                  07/25/19      1.0000    143.4200                      143.42               729.9200                       129.92             (13.50)                            2
          Subtotal                            125.4971                               16,936.12                                           16,304.58           /631.54)                           222

FACEBOOK INC                  FB 70/29/7 9    157.0000    189.6440                   29,774.12               191.6500                    30,089.05             314.93
CLASS A COMMON STOCK                                                   - ----   -----------------

GOLDMAN SACHS GROUP INC       GS 07 /16/19    103.0000    189.2339                   19,497.10               27 3.3800                   21,978.14           2,487.04                           515
CURRENT YIELD 2.34%              05/10/19      40.0000    200.0445                    8,001.78               213.3800                     8,535.20             533.42                           200
                                 06/28/19       1.0000    198.8800                      198.88               273.3800                       213.38              14.50                             5
                                 06/28/19       0.0268    203.3582                        5.45               273.3800                         5.72                .27
                                 09/26/19       0.8579    209.8496                      180.03               213.3800                       183.06               3.03                              5
          Subtotal                            144.8847                               27,877.24                                           30,915.50           3,038.26                            726

HCA HEALTHCARE INC           HCA 08/27 /19    200.0000    123.5213                   24,704.26               133.5400                    26,708.00           2,003.74                            320
CURRENT YIELD 1. 19%             09/27/79       0.6728    118.9060                       80.00               133.5400                        89.85                9.85                             2
         Subtotal                             200.6728                               24,784.26                                           26,797.85           2,013.59                            322
                                                                                                                                                                 - - ------------   ---- ----

HOME DEPOT INC                HD 02/27/19      55.0000    184.4503                   10,144.77               234.5800                        12,901.90       2,757.13                            300
CURRENT YIELD 2.31%              05/7 0/19     40.0000    191 .9652                   7,678.61               234.5800                         9,383.20       1,704.59                            218
                                 06/27 /19      0.6709    211.4748                      129. 19              234.5800                           143.30          74_7 7                             4
                                 09/18/19       0.5627    231.0822                      130.03               234.5800                           132.00           1.97                              4
              Subtotal                         96.1736                               18,082.60                                               22,560.40       4,477.80                            526




+
005                                                                                                 4709                                                                                        10of 21
NINA FISCHMAN                                         Account Number:          [RedactedJ77   55                                  24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                      October 01, 2019 - October 31, 2019

EQUITIES (continued)                                                    Unit                        Total      Estimated       Estimated               Unrealized    Estimated
Description                    Symbol Acquired     Quantity   Cost Basis                       Cost Basis    Market Price   Market Value              Gainl(Loss) Annual Income
JPMORGAN CHASE & CO              JPM 06/15/18     111.0000    107.2699                        11,906.96        124.9200       13,866.12                1,959.16            400
CURRENT YIELD 2.88%                  11/02/18       1.0000    112.7700                           112.77        124.9200          124.92                   12.15              4
                                     02/01/19       1.0000    105. 1800                          105. 18       124.9200          124.92                   19.74              4
                                     05/01 /19      1.0000    112.9800                           112.98        124.9200          124.92                   11.94              4
                                     05/01 /19      0.0078    115.3846                             0.90        124.9200             .97                     .07              1
                                     05/10/19     100.0000    111.6455                        11,164.55        124.9200       12,492.00                1,327.45            360
                                     07 /30/19      1.4858    115.2308                           171.21        124.9200          185.61                   14.40              6
           Subtotal                               215.4936                                    23,574.55                       26,919.46                 3,344.91           779
MCDONALDS CORP           COM     MCD 04/30/7 9    152.0000    197.3300                        29,994.16        196.7000       29,898.40                   (95.76)          760
CURRENT YIELD 2.54%                  05/10/19      40.0000    197.9352                         7,917.41        196.7000        7,868.00                   (49.41)          200
                                     06/18/19       0.0861    205.1103                            17.66        196.7000           16.94                    (0.72)
                                     06/18/19       1.0000    205.0700                           205.07        196.7000          196.70                    (8.37)            5
                                     09/16/7 9      1.0770    207.9665                           223.98        196.7000          211.85                   (12.13)            6
           Subtotal                               194. 1631                                    38,358.28                      38,191.89                  /166.39)          972

MICROSOFT CORP                  MSFT 07 /22/19    200.0000    138.8262                         27,765.24       143.3700        28,674.00                  908.76           408
CURRENT YIELD 1.42%                  09/11/19       0.6684    137.6421                             92.00       143.3700                95.83                3.83             2
        Subtotal                                  200.6684                                     27,857.24                       28,769.83
                                                                                                                             ---------------------.
                                                                                                                                                          912.59           410
                                                              -- ----

MSC! INC                         MSC! 07 /02/19    75.0000     243.6668                        18,275.01       234.5600       17,592.00                  (683.01)          204
CLASS A                               08/29/19      0.2149     237.3196                            51.00       234.5600           50.41                     (0.59)           1
CURRENT YIELD 1.15%
        Subtotal                                   75.2149                                     18.326.01                       17,642.41                 /683.60)          205
           ------

i NIKE INC CL B                  NKE 03/19/19     285.0000       87.5825                       24,961.04        89.5500        25,521.75                  560.71           251
CURRENT YIELD 0.98%                  05/10/19     100.0000       82.8946                        8,289.46        89.5500         8,955.00                  665.54            88
                                     07 /02/19      0.9911       85.4605                           84.70        89.5500            88.75                    4.05
                                     09/27/19       0.9178       92.5256                           84.92        89.5500            82.19                   (2.73)            1
              Subtotal                            386.9089                                     33,420.12                       34,647.69                1,227.57           341

PEPSICO INC                       PEP 09/12/19    150.0000     137.6151                        20,642.27       137.1700        20,575.50                  (66.77)          574
CURRENT YIELD 2. 78%




+
005                                                                                                   4709                                                                11 of 21
                                                                                                                                                          MERRI LL~.
                                                                                                                                                          A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                      Account Number: [RedactedJ7155


YOUR CMA ASSETS                                                                                                                                           October 01, 2019 - October 31, 2019

EQUITIES (continued)                                                                                Unit                Total       Estimated          Estimated        Unrealized    Estimated
Description                          Symbol Acquired                            Quantity     Cost Basis            Cost Basis     Market Price       Market Value      Gainl(Loss) Annual Income
PLANET FITNESS INC CL A                PLNT    07 /02/19                       333.0000        75.5282            25,150.92          63.6600           21,198.78       (3,952.14)
                                        - - ------------••'-- •..                                                                     --

t SNAP INC CL A                        SNAP 09/20/19                           575.0000
                                                                               --
                                                                                               16.9668              9,755.91         15.0600            8,659.50       (1,096.41)
TARGET CORP     COM                      TGT 07 /23/19                         285.0000       87.9418              25,063.44        106.9100           30,469.35         5,405.91           753
CURRENT YIELD 2.46%                          09/09/19                            1.7527      107.3201                 188.10        106.9100              187.38            (0.72)            5
         Subtotal                                                              286.7527                            25,251.54                           30,656.73         5,405.19           758
TJX COS INC NEW                           TJX 08/20/19                         300.0000        50.8170             15,245.10         57.6500           17,295.00         2,049.90           276
CURRENT YIELD 1.59%
VISA INC CL A SHRS                           V 07/02/19                        172.0000      174.2337              29,968.20        178.8600           30,763.92           795.72           207
CURRENT YIELD 0.67%                            08/30/19                          0.2382      180.5205                  43.00        178.8600               42.60            (0.40)            1
          Subtotal                                                             172.2382                            30,011.20                           30,806.52           795.32           208
          TOTAL   YIELD 1.31 %                                                                                    578,837.18                          638,081.98       59,244.80          8,336

                                                                                                                                                                       Cumulative     Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs                                                    Total     Estimated       Estimated          Unrealized      Total Client   Investment       Annual
Description                                                         Quantity       Cost Basis      Market Price    Market Value        Gainl/Lass)      Investment      Return($)       Income
GRANITES HARES GOLD                                        1,160.0000              14,027.48          15.0500        17,458.00           3,430.52          14,027           3,430
      SHARES
      SYMBOL: BAR         Initial Purchase: 08/09/18
      Alternative Investments 100%
INVESCO QQQ TR SER 1                             617.3933                         109,422.13         197.0800       121,675.87          12,253.74         108,099          13,576          954
      CURRENT YIELD 0.78%
      SYMBOL: QQQ     Initial Purchase: 03/13/18
      Equity 100%
!SHARES 1-3 YEAR                                 594.2757                          49,523.54          84.9500        50,483.73             960.19           48,575          1,908         1,064
      TREASURY BOND ETF CURRENT YIELD 2. 10%
      SYMBOL: SHY     Initial Purchase: 08/09/18
      Fixed Income 100%
!SHARES 0-5 YEAR HIGH                            728.7305                          34,024.30          46.2900        33,732.93            (291.37)          32,517          1,215         1,861
      CORPORATE BOND ETF CURRENT YIELD 5.51%
      SYMBOL: SHYG    Initial Purchase: 08/09/18


+
005                                                                                                                       4709                                                             12 of 21
NINA FISCHMAN                                                        Account Number: [RedactooJ7155                               24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                     October 01, 2019 - October 31, 2019
                                                                                                                                                Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                        Total     Estimated      Estimated       Unrealized   Total Client   Investment       Annual
Description                                 Quantity                  Cost Basis   Market Price   Market Value     Gainl(Loss)   Investment      Return($)      Income
       Fixed Income 100%
     -
!SHARES INTEREST RATE                                     184.0876   16,863.66        87.8600         16,173.94      (689.72)       16,325           (151)         957
       HEDGED HIGH YIELD
       BONDETF
       CURRENT YIELD 5.91%
       SYMBOL: HYGH      Initial Purchase: 08/09/18
       Fixed Income 100%
!SHARES S&P 500                                  296.6800            88,089.02       360.9200     107,077.74       18,988.72         84,567        22,510        1,886
      INDEX FUND CL/NSTL CURRENT YIELD 1.76%
      SYMBOL: BSPIX    Initial Purchase:08/31/17
     _Eq_uity700%
LORD ABBETT SHORT                                12,146.3420          50,777.26         4.2100        51,136.10        358.84        49,996         1,139        1,944
      DURATION INCOME FD CL F CURRENT YIELD 3.80%
      SYMBOL: LDLFX     Initial Purchase: 05/02/19
      Fixed Income 100%
PERSHING SQUARE HOLDINGS                        5,555.0000           700,140.54       18.4400      102,434.20        2,293.66      100,140          2,293
     USO PAR ORDINARY
     SYMBOL: PSHZF    Initial Purchase: 07103/19
                 100%
SECTOR SPDR INDUSTRIAL                            337.9455            25,634.95       78.5100         26,532.10        897.15        24,923         1,608          532
     CURRENT YIELD 2.00%
     SYMBOL: XL/       Initial Purchase: 08/09/18
     Equity 100%
SPDR GOLD TRUST                                           507.0000    70,890.65      142.4300          72,212.01     1,321.36        70,890          1,321
     SYMBOL: GLD             Initial Purchase: 06/24/19
           AlternaUve Investments 100%
SPDR S P BIOTECH                                450.0180              38,156.38        81.6300         36,734.97    (1,421.41)       38,154        (1,419)            7
     CURRENT YIELD 0.01%
      SYMBOL: XBI    Initial Purchase: 11108/18
     Equity 10096
      ..


VANGUARD 500 INDEX FUND                                   622.5591   157,360.58      278.5500         173,413.84    22,053.26       145,592        27,820         3,382

+
005                                                                                                        4709                                                    13 of 21
                                                                                                                                                       MERRI LL~.
                                                                                                                                                       A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: [RedactedJ77 55


YOUR CMA ASSETS                                                                                                                                        October 01, 2019 - October 31, 2019

                                                                                                                                                                     Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UITs/ETPs (continued)                                 Total     Estimated          Estimated         Unrealized       Total Client      Investment        Annual
Description                                               Quantity             Cost Basis   Market Price      Market Value        Gainl(Loss)       Investment         Return/$)       Income
      SHS ETF CURRENT YIELD 1.94%
      SYMBOL: VOO          Initial Purchase: 10/25/17
      Equity 100%
          Subtotal /Fixed Income)                                                                              151,526.70
          Subtotal (Equities)                                                                                  567,868.72
          Subtotal /Alternative Investments)                                                                    89,670.01
              TOTAL   YIELD 1.56%                                            748,910.49                        809,065.43          60,154.94                             75,250         12,587

LONG PORTFOLIO                                                                    Adjusted/Total              Estimated           Unrealized         Estimated          Estimated
                                                                                      Cost Basis            Market Value         Gainl(Loss)    Accrued Interest    Annual Income

              TOTAL   YIELD 1.45%                                                  1,611,470.09            1,730,869.83          119,399.74                                25,036

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of capturing
short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that would
otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.
Bank of America Merrill Lynch Global Research publishes research reports and ratings ("Research Ratings") regarding a select universe of ETFs and ETNs (collectively, "ETPs"). Research
Ratings on ETPs are intended to assess the potential for outperformance of ETP peers in the same coverage category. Bank of America Merrill Lynch Global Research and other business
areas, including CIO, apply different methodologies in their review of ETPS, and may arrive at different or inconsistent conclusions with respect to one or more ETPs. Neither the CIO review
process nor the internal business review performed by product teams will rely on or otherwise use the Research Ratings on ETPs as an input or factor; and the CIO review process and
product team's internal business review will determine an ETP's inclusion, status, and availability for solicitation through the Global Wealth & Investment Management area of MLPF&S and
its affiliates.




+
ODS                                                                                                                   4709                                                                 14 of 21
NINA FISCHMAN                                                                                         Account Number: [Redacted]7155                                24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                                October 01, 2019 - October 31, 2019


DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                           Income
Date        Description                                       Transaction Type                                                 Quantity      Reinvestment                     Income        Year To Date
Taxable Interest
10/31      BANK DEPOSIT INTEREST                        J:!   Bank Interest                                                                                                       .71
10/31       BANK DEPOSIT INTEREST                       tl Bank Interest                                                                                                          .22
            ML BANK DEPOSIT PROGRAM                           Income Total                                                                                                      13.00
            PREFERRED DEPOSIT                                 Income Total                                                                                                    374_00
------
            Subtotal (Taxable Interest)                                                                                                                                       387.93           2,478.56
Taxable Dividends
10/01       VANGUARD 500 INDEX FUND         * Dividend                                                                                                                        806.36
            SHS ETF HOLDING 619.6107 PAY DATE 10/01/2019
10/01       VANGUARD 500 INDEX FUND                           Reinvestment Program                                                               (806.36)
            SHS ETF
10/01       VANGUARD 500 INDEX FUND                           Reinvestment Share(s)                                             2.9484
            SHS ETF PRINCIPAL REINV AMOUNT $806.36 REINV PRICE $273.49500 QUANTITY BOT                                           2.9484
10/01       LORD ABBETT SHORT                           • Dividend                                                                                                            156.78
            DURATION INCOME FD CL F PAY DATE 09/30/2019
                            ----- -- ----------- ----

10/01       LORD ABBETT SHORT                                 Reinvestment Program                                                               (156.78)
            DURATION INCOME FD CL F
10/01       LORD ABBETT SHORT                                 Reinvestment Share(s)                                            37.2400
            DURATION INCOME FD CL F AGENT REINV AMOUNT $156.78 REINV PRICE                                           $4.21000 QUANTITY BOT    37.2400 AS OF 09/30
--------------------   --                                                     - -- ------- -----------------------

10/01       !SHARES S&P 500                             • Dividend                                                                                                             478.45
            INDEX FUND CL INSTL PAY DATE 09/30/2019
10/01       !SHARES S&P 500                                   Reinvestment Program                                                               (478.45)
            INDEX FUND CL INSTL
10/01       !SHARES S&P 500                                   Reinvestment Share(s)                                             1.3610
            INDEX FUND CL INSTL AGENT REINV AMOUNT $478.45 REINV PRICE $351.52000 QUANTITY BOT                                            1.3610 AS OF 09/27
10/07 ISHARES 1-3 YEAR               * Dividend                                                                                                                                 80.10
      TREASURY BOND ETF HOLDING 593.3332 PAY DATE 10/07/2019
10/07 !SHARES 1-3 YEAR                                        Reinvestment Program                                                                (80.10)
      TREASURY BOND ETF

+
005                                                                                                                                            4709                                                 15 of 21
                                                                                                                            MERRI LL~.
                                                                                                                            A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                          Account Number: [Redacted]7155


YOUR CMA TRANSACTIONS                                                                                                       October 01, 2019 - October 31, 2019


DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                       Income
Date   Description                    Transaction Type                                     Quantity     Reinvestment                  Income        Year To Date
Taxable Dividends
10/07 !SHARES 7-3 YEAR                   Reinvestment Share(s)                    .9425
      TREASURY BOND ETF PRINCIPAL REINV AMOUNT $80.10 REINV PRICE $84.99000 QUANTITY BOT                .9425
10/07 !SHARES 0-5 YEAR HIGH          ' Dividend                                                                                       145.45
      CORPORATE BOND ETF HOLDING 725.5795 PAY DATE 10/07/2019
10/07 !SHARES 0-5 YEAR HIGH                    Reinvestment Program                                         (145.45)
      CORPORATE BOND ETF
10/07 !SHARES 0-5 YEAR HIGH             Reinvestment Share(s)                   3.1510
      CORPORATE BOND ETF PRINCIPAL REINV AMOUNT $145.45 REINV PRICE $46.16000 QUANTITY BOT                3.1510
10/08 !SHARES INTEREST RATE           * Dividend                                                                                       58.58
      HEDGED HIGH YIELD BOND ETF HOLDING 183.4143 PAY DATE 10/08/2019
10/08 !SHARES INTEREST RATE                    Reinvestment Program                                             (58.58)
      HEDGED HIGH YIELD BOND ETF
---------------
10/08 !SHARES INTEREST RATE             Reinvestment Share(s)                     .6733
      HEDGED HIGH YIELD BOND ETF PRINCIPAL REINV AMOUNT $58.58 REINV PRICE $87.00000 QUANTITY BOT                   .6733
10/31       INVESCO QQQ TR SER 1             ' Dividend                                                                               236.71
            HOLDING 67 6.1949 PAY DATE 10/31/2019
10/31       INVESCO QQQ TR    SER 1            Reinvestment Program                                         (236.71)
10/31       INVESCO QQQ TR SER 1               Reinvestment Share(s)                           1.1984
            PRINCIPAL REINV AMOUNT $236.71 REINV PRICE $197.52000 QUANTITY BOT       1. 1984
10/31 JPMORGAN CHASE & CO             * Dividend                                                                                      193.94
      HOLDING 215.4936 PAY DATE 10/31/2019
10/31 JPMORGAN CHASE & CO                      Reinvestment Program                                         (193.94)
            Subtotal (Taxable Dividends}                                                                                            2,156.37          14,260.30
            NET TOTAL                                                                                     (2,156.37)                2,544.30         16,738.86




+
005                                                                                                       4709                                              16 of 21
NINA FISCHMAN                                                                     Account Number: [Redac!edJ7155                                 24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                             October 01, 2019 - October 31, 2019

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                         Transaction   Commissions/              (Debit)/   Accrued Interest
Date       Description                                    Transaction Type                        Quantity             Amount     Trading Fees               Credit     Earned//Paid)
Purchases
10/37           BEYOND MEAT INC REG SHS        Purchase                                         230.0000           (20,050.90)                         (20,050.90)
  ............ _REG SHS [Redacted]    09 UNIT PRICE 87.7778
10/31           FACEBOOK INC                   Purchase                                         157.0000           (29,774.12)                         (29,774.12)
                CLASS A COMMON STOCK                  02 UNIT PRICE 189.6440
            Subtotal (Purchases)                                                                                   (49,825.02)                        (49,825.02)

Sales
10/01 • ROKU INC                 CL A             Sale                                          -195.0000           19,664.31            (.41)          19,663.90
        [Redacted]                02 UNIT PRICE 100.8426
---~-
10/09   • DUNKIN BRANDS GROUP INC                          Sale                                 -251.0000           18,989.69            (.39)          18,989.30
            [Redacted]               00 UNIT PRICE       75.6561
            Subtotal (Sales)                                                                                        38,654.00            (.80)          38,653.20

Other Security Transactions
10/18       DUNKIN BRANDS GROUP INC                       Fractional Share Sale                     -.1668                                                  12.68
            SALE PRICE $76.05000 QTY SOLD                 .1668
                 --   --------- --                   -

            Subtotal (Other Security Transactions)                                                                                                           12.68

            TOTAL                                                                                                  (11,171.02)           (.80)         (11,159.14)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                          (49,825.02)
            TOTAL SECURITY SALES/CREDITS                                                                                                                38,665.88




+
005                                                                                                                   4709                                                        17 of 21
                                                                                                                                                      MERRI LL~.
                                                                                                                                                      A BANK OF AMERICA COMPANY

NINA FISCHMAN                                                                 Account Number: [RedactedJ7155


YOUR CMA TRANSACTIONS                                                                                                                                 October 01, 2019 - October 31, 2019

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                      Gainsl(Losses) 0
Description                                                    Quantity       Date        Date           Sale Amount              Cost Basis           This Statement              Year to Date
      Subtotal (Long-Term)                                                                                                                                                           (3,030.66)
      DUNKIN BRANDS GROUP INC                                250.0000     08/28/19     10/07/19               18,913.65           20,788.05                (1,874.40)
      DUNKIN BRANDS GROUP INC                                  1.0000     09/11 /19    10/07/19                   75.65               80.35                     (4.70)
      DUNKIN BRANDS GROUP INC                                   .1668     09/11/19     10/17/19                   12.68               13.40                       (.72)
      ROKU INC         CLA                                   158.0000     05/08/19     09/27 /19              15,932.80           10,243.80                 5,689.00
•     ROKU INC         CL A                                   33.0000     09/09/19     09/27 /19               3,327.74            6,161.10                (2,833.36)
      ROKU INC         CLA                                     4.0000     09/18/19     09/27 /19                 403.36              529.89                  (126.53)
      Subtotal {Short-Term)                                                                                                                                    849.29                11,857.40

      TOTAL                                                                                                   38,665.88           37,816.59                    849.29                   8,826.74
0 . Excludes transactions for which we have insufficient data
• This transaction has been affected by a "Wash Sale" based on IRS regulations. There are two different types of adjustments that may be occurring.
(A) If the gain/loss displays as N/C, this transaction has been identified as a "Wash Sale" based on IRS regulations and the loss has been added to the cost basis of the related purchase.
(B) If the gain/loss is calculated, the cost basis has been adjusted by the deferred loss amount from a previous "Wash Sale" and your gain or loss will be inclusive of this amount.


UNSETTLED TRADES
Trade    Settlement                                                                    Symbol/       Transaction
Date           Date         Description                                                  Cusip             Type                Quantity                   Price                         Amount
10/31           11/04       MCDONALDS CORP          COM                                   MCD           Purchase             100.0000                197.3499                      (19,734.99)

      NET TOTAL                                                                                                                                                                    (19,734.99)


ADVISORY AND OTHER FEES
Date          Fee Type                                                 Quantity       Description                                                      Debit                            Credit
70/02         Advisory Program Fee                                                    INV. ADVISORY FEE OCT                                        1,418.74
              NET TOTAL                                                                                                                            1,418.74




+
005                                                                                                                  4709                                                                 18 of 21
NINA FISCHMAN                                      Account Number: [Redacted]7155                        24-Hour Assistance: (800) MERRILL


    YOUR CMA MONEY ACCOUNT TRANSACTIONS                                                                   October 01, 2019 - October 31, 2019


    Date    Description               Wnhdrawals          Deposits Date        Descrip~ion                  Withdrawals               Deposits
    10/01   ML BANK DEPOSIT PROGRAM                          2.00 10/29        PREFERRED DEPOSIT             30,000.00
    10/02   ML BANK DEPOSIT PROGRAM                     18,245.00 10/30        ML BANK DEPOSIT PROGRAM                              30,000.00
    10/10   ML BANK DEPOSIT PROGRAM                     18,989.00 10/31        ML BANK DEPOSIT PROGRAM       49,825.00
    10/21   ML BANK DEPOSIT PROGRAM                         13.00
              NET TOTAL                                                                                      12,576.00




+
005                                                                                  4709                                                19 of 21
                                                                                                                                              MERRI LL~-
                                                                                                                                              A BANK OF AMERICA COMPANY




Customer Service                                             Securities Investor Protection Corporation (SIPC), and,     at www.finra.orq
  Please promptly report a_ny inaccuracy, discregancy,       in other jurisdictions, locally registered entities.          We receive a fee from ISA® banks of up to 2% per annum
and/or concern IJy callinq Wealth Management Client            Investment products offered by Investment Bankin_q        of the average daily balances. We receive a fee from our
Support pt (BOO-MERRILL) vyithi_n ten /10) business days     Affiliates, including MLPF&S, ARE NOT FDIC INSURED,         affiliated banks of up to $1 00 per annum for each account
after delivery_ of or communication of the account           ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                 that sweeps balances to the banks under the RASP sM and
statement. You should re-confirm any oral                                                                                ML bank deposit programs. We also receive a fee from Bank
communications in writing to protect your rights.            Additional Information                                      of America, N.A. tiased on the avera_qe daily Preferred
                                                               We will rou\e your equity and option orders to market     Deposit® and Preferred Deposit for Business® balances.
About Us
                                                             centers consistent with our duty of best execution.
   You may review our financial statement at our offices:      Except for certain custodial accounts, we hold bonds      Options Customers
Merrill Lynch, fierce, Fenner & Smith Incorporated           and preferred stocks in bulk segregation. If there is a       For all customers, including those who own options, please
(MLPF&S or IVIL), One Bryant Park, New York, New York        partial call for those securities, securities will be
i 00~6. If yoµ request a copy of our financial statement,    randomly selected from those held in bulk. The              promptly advise us of any material change in your
we will mail 1t to you.                                      probability of your holdings being selected is              investment objectives or financial condition. Individual
    We act as a market maker, dealer block positioner        proportional to the total number of customer holdings       options commission charges have been included in your
or arbitrageur in certain securities. These activities may   of that particular security that we hold.                   confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposite side of        This statement serves as a confirmation of certain        information.
transactions we execute for you and potentially result in    transactions during the period permitted to be
tradin_q P.rofits for us or our affiliates.                  reported periodicaTiy. Additional information including     Margin Customers
   Bofl<Merrill Lynch Research is research produced by       the time of execution for any trade, is availa 6le upon       If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third           wrrtten request.
                                                               In accordance with applicable law, rules and              statement of your margin account and special
party research ratings from selected vendors are                                                                         memorandum account maintained for you pursuant to
provided, if available, for your information. Our            regulations, your free credit balance is not segregated
providing these research ratings is not a solicitation or    ana we can use these funds in our business. Your free       applicable regulations. The permanent record of the
recommendation of any particular security. MLPF&S            credit balance is the amount of funds payable upon          separate account, as required by Regulation T, is available
and its affiliates are no1 responsible for any third_party   your demand. You have the right to receive in tlie          for your inspection upon request You should retain this
research and have no liability for such research. You        normal course of business, any free credit balance and      statement for use with your next statement to calculate
are responsible for any trading decision you make            any_fully paid secyrities to which you are entitled,        interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.         subject to any obligations you owe ,n any of your           statement. Tfie interest charge period will parallel the
   MLPF&S may make available to you certain securities       accounts.                                                   statement period, except that interest due for the final day
and other investment products that are sponsored,              For clients enrolled in a sweep program, the balance      of the statement period will be carried over and appear on
mana_qed, distributed or provided by companies that          in any bank deposit account or snares of any money          your next statement.
are affiliates of Bank of America Corporation (SAC) or in    market mutual fund in which you have a beneficial
which BAC has a substantial economic interest.               interest can be withdrawn or nquidated on your order        Coverage for your Account
   Merrill and Merrill Edge are the marketing name for       and th(' proceeds returned to your securities account
                                                             or remitted to you.                                           The Securities Investor Protection Corporation (SIPC) and
two businesses: Merrill Advisory Center™, which offers         You will have the right to vote full shares and we may    our excess-SI PC insurance policy do not cover commodities
team-based advice and guidance brokerage services;           solicit voting instructions concerning these full shares    futures contracts, fixed annuity contracts, hedge funds,
and a self-directed online investing platform. Both are      in your account. Voting shares in your account will be      private equity funds, commodity pools and other investment
 made available through MLPF&S.                              governed by the then current rules and policies of          contracts (such as limited partnerships) that are not
    Bank of America Merrill Lynch is the marketing name      FINRA and the Securities Exchange Commission or             registered with the US Securities Exchanqe Commission,
 for the qlobal banking and global markets businesses        other applicable exchanqes or regulatory bodies.            precious metals, other assets that are no1 securities, as
 of BAC.l.ending, derivatives, and other commercial            All transactions are subject to me constitution, rules,   defined by SIPC, and assets that are not held at MLPF&S,
 banking activities are performed qlobally by banking        requlations, customs, usages, rulings and                   such as cash on deposit at Bank of America, N.A. or Bank of
 affiliates of BAC, incluclinq Bank or America, N.A.,        inferpretations of the excnanqe or market, and its          America California, N.A. (Merrill Lynch affiliated banks) or
 member Federal Depositlnsurance Corporation                 clearinghouse, if any, where tlle transactions are          other depository institutions. Those bank deposits are
 (FDIC). Securities, strategic advisory, and other           executed, and if not executed on any exchange, FINRA.
 investment bankinq activities are performed globally          You may obtain an investor brochure that inc,udes         protected by the FDIC up to applicable limits. MLPF&S is not a
 tiy investment banRing affiliates of BAC ("Investment       information describing the FINRA Requlation Public          bank. Unless otherwise disclosed, INVESTMENTS THROUGH
 B'ankinq Affiliates"), including, in the United States,     Disclosure Program ("Proqram"). To obtain a brochure        MLPF&S ARE NOT FDIC INSURED ARE NOT BANK
 MLPF&S and Merrill Lynch Professional Clearing Corp.,       or more information abou1 the Program or your broker        GUARANTEED AND MAY LOSE VALUE. To obtain information
 all of which are reqistered broker dealers and members      contact the FINRA Re_q_ulation PubITc Disclosure Program    about SIPC, including the SIPC Brochure, contact SIPC at
 of Financial lndusfry Regulatory Authority (FINRA) and       Hotline at (800)289-9999 or access the FINRA website       http://www.sipc.org or (202)371-8300.


 +
  005                                                                                              4709                                                                         20of 21
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      !:l       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are qenerally for transactions of $1            coverage apply.                                                        payment. Prior day's dividend retained to
million or more, which often refiect more favorable                                                                                 offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
pricing than transactions in smaller amounts. You may          Estimated Annual Income and Current Yield for certain
pay more than these values if you purchase smaller                                                                        N/A       Price, value and/or cost data not available
amounts of securities, or receive less if you sell smaller   types of securities could include a return of principal or   N/C       Not-Calculated
amounts of securities.                                       capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities reqistered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-neqotiable securities registered in the
  While we believe our pricing information to be             estimates and the actual income and yield might be                     name ol the custodian
reliable, we cannot quarantee its accuract Pricing           lower or higher than the estimated amounts. Current          tt        Indicates that BofA Merrill Lynch Research
information providea for certain thinly trailed securities   Yield is based upon Estimated Annual Income and the                    has upgraded (i) _or dow~graded U) its.
may be stale.                                                current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-linked Investments (Mll)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their_ underlying
on any exchange), and alternative investments (e.g.          reference asset - egu1t1es (e.g., stocks,
commodity pools, private equity funds, private det51t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal tradinq market exists for these       currencies), or fixed income (e.g.,
securities and their current vafues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuafmarket value or be realized upon a sale.
If an estimated value is not provided, accurate
valuation information is not available.
Cost Data/Realized Capital Gains & losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).
  +

   005                                                                                              4709                                                                   21 of 21
                                                                                                                                                MERRI LL~-
                                                                                                                                                A BANK OF AMERICA COMPANY
                                                       Primary Account: !Redacted]7155


NINA FISCHMAN
703 CARLYLE ST
                                                  •    WEALTH MANAGEMENT REPORT                                                                  October 01, 2019 • October 31, 2019

WOODMERE NY 11598-2917                                  PORTFOLIO SUMMARY                                              October 31       September 30              Month Change
                                                        Net Portfolio Value                                        $1,730,869.83      $1,702,492.61                 $28,377.22       .t.
                                                        Your assets                                                $1,730,869.83      $1,702,492.61                 $28,377.22       .t.
                                                        Your liabilities
                                                        Your Net Cash Flow (Inflows/Outflows)                         ($1,418.74)         ($1,423.21)
                                                        Securities You Transferred In/Out
If you have questions on your statement,                     Subtotal Net Contributions                              {$1,418.74)          ($1,423.21)
call 24-Hour Assistance:                                Your Dividends/Interest Income                                $2,544.30            $2,834.63
(800) MERRILL                                           Your Market Gains/(Losses)                                   $27,251.66           ($6,775.14)
(800) 637-7455                                                                                                       $29,795.96           {$3,940.51)
                                                             Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor
                                                         * Link relationship change.
Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306
alexander.fischman@ml.com                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in millions, 2017-2019
1-800-876-8770

Up-to-date account information can be viewed                                                      ~      ~=
                                                                                                         I 1.7 ,   @
at: www.mymerrill.com, where your statements                                                      /
are archived for three or more years.
                                                                           CQ:sE]   I   o.9§)-J
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.                   4~-TI ~ 1 /
                                                             l
                                                                     I
                                                          9/17    12/17 12/18' 1019               2Q19   3019 10/19

KEEP THINGS SIMPLE - GO PAPERLESS
Less paper, less risk of fraud. Choose Online Delivery. Enroll now at mymerrill.com.



Merrill Lynch, Pierce, Fenner & Smith Incorporated {also referred to as "MLPF&S" or "Merril/'J makes available certain investment products sponsored, managed, distributed or provided
by companies that are affiliates of Bank of America Car oration BofA Car . MLPF&S is a re istered broker-dealer, Member S/PC and a wholly owned subsidiary of BofA Corp.
Investment products:            Are Not FDIC Insured Are Not Bank Guaranteed              Ma Lose Value

+
005                                                                                                       4709                                                                      1 of 21
                                                                             Primary Account: [Redacted]7155                                      24-Hour Assistance: (800) MERRILL



•     YOUR ACCOUNTS                                                                                                                                  October 01, 2019 - October 31, 2019


                                                         Account No.      Account Type/Managing Firm                                      October 31              Sep_tember 30           Pag_e

      II   INVESTMENTS & CASH MANAGEMENT
                                                          1      1        CMA/lnvestment Adviso~ram                                    1,730,869.83               1,702,492.61                6
           NINA FISCHMAN                                  ''"'"'' 7155


      II   RETIREMENT
           Have you maxed out your 401(k) contributions? You may be able to contribute to an IRA. Talk with your advisor todar:

      II   CREDIT & LENDING
           Do you need solutions for unexpected liquidity needs? Ask your advisor.

      II   ESTATE PLANNING SERVICES
           A long-term heafthcare event could derail your retirement income plans. Talk to your advisor today.


      II   SOLUTIONS FOR BUSINESS
           Help manage liquidity for small business needs with a Working Capital Management Account®. Ask your advisor.
           All brokerage accounts are held at Merrill Lynch. Pierce, Fenner & Smith Incorporated, Member SIPC. Bank deposits are held at Merrill Lynch affiliated banks or other
           depository institutions and are covered by FDIC insurance up to applicable limits. They are not protected by SIPC, see the section titled "Coverage for Your Account" on the
           second to last page of your statement for more information.

           These summary reports are provided for informational purposes only and contain information from accounts linked for delivery in a single package. The underlying accounts
           may have different owners and use of."you" or ''your" in these reports refer to all owners. The enclosed separate account statements are the official record for each account.




+
005                                                                                                   4709                                                                                  2of21
                                                                                                                                             MERRI LL~.
                                                                                                                                             A BANK OF AMERICA COMPANY

                                                                               Primary Account: [RedaC!edJ7155



•     YOUR BALANCE SHEET (foryourMerrillaccounts)                                                                                             October 01, 2019 - October 31, 2019



      ASSETS                                                                                          CASH FLOW
                                                          October 31                September 30                                               This Report             Year to Date
      Cash/Money Accounts                                283,722-42                   295,912.37      Opening Cash/Money Accounts            $295,912-37
      Fixed Income                                                                                    CREDITS
      Equities                                           638,081_98                   610,987.79      Funds Received                                                   694,490.59
      Mutual Funds                                       809,065.43                   795,592.45      Electronic Transfers                                              74,950.00
      Options                                                                                         Other Credits                                                     27,615.05
      Other                                                                                              Subtotal                                                       797,055.64
          Subtotal (Long_ Portfolio}                   1,730,869-83                  1,702,492.61
                                                                                                      DEBITS
      TOTAL ASSETS                                   $1,730,869.83                 $1,702,492.61
                                                                                                      Electronic Transfers                                            (150,000_00)
      LIABILITIES                                                                                     Margin Interest Charged
                                                                                                      Other Debits                                                       (7,000.00)
      Margin Loan/Debit Balance
      Short Market Value                                                                              Visa Purchases
          Subtotal                                                                                    ATM/Cash Advances
                                                                                                      Checks Written/Bill Payment
      NET PORTFOLIO VALUE                             $1, 730,869_83               $1,702,492.61
                                                                                                      Advisory and other fees                  (1,418.74)                (9,814.54)
                                                                                                         Subtotal                              (1,418.74)              (166,814.54).
      0TH ER LIABILITIES               (not included in Net Portfolio Value)                           Net Cash Flow                          ($1,418.74)             $630,241.10
                                                                                                       Dividends/Interest Income                 2,544.30                16,738.86
      Loan Management Account
                                                                                                       Dividend Reinvestments                  (2,156.37)               (13,430.67)
      Mortgages
                                                                                                       Security Purchases/Debits              (49,825.02)            (1,009,157.77)
      Home Equity Loans
                                                                                                       Security Sales/Credits                   38,665.88               503,131.45
      Business Loans
          Subtotal                                                                                     Closin_!l_ Cash/Money Accounts        $283,722.42
      TOTAL LIABILITIES
                                                                                                       Fees Included in Transactions Above
      (ll Secured by assets in a Merrill account                                                       Commissions/Tradin_g_ Fees                   !0.80)                    (9.6Q)




+

005                                                                                                    4709                                                                  3of21
